Exhibit 10.1
 
 
 
 
AMENDMENT NO. 3


TO


CREDIT AGREEMENT


This AMENDMENT NO. 3, dated as of June 28, 2018 (this “Amendment”), to the
Credit Agreement, dated as of December 7, 2016 (as supplemented by the First
Incremental Agreement, dated as of January 3, 2017, as amended by Amendment No.
1, dated as of April 7, 2017, as amended by Amendment No. 2, dated as of October
10, 2017, and as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Conduent Incorporated, a New
York corporation (“Holdings”), Conduent Business Services, LLC (f/k/a Xerox
Business Services, LLC), a Delaware limited liability company (the “U.S.
Borrower”), Affiliated Computer Services International B.V., a private limited
company (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of the Netherlands, having its official seat in Amsterdam, the
Netherlands and registered in the Trade Register of the Dutch Chamber of
Commerce under number 34160388 (the “Dutch Borrower” and, together with the U.S.
Borrower, the “Borrowers”), Conduent Finance, Inc., a Delaware corporation
(“Conduent Finance”), the Lenders or other financial institutions or entities
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Amended
Credit Agreement (as defined below).


W I T N E S S E T H:


WHEREAS, the Borrowers have requested to amend the Credit Agreement to effect
the changes described below;


WHEREAS, Citibank, N.A., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas Securities Corp., Credit Suisse
Securities (USA) LLC, Mizuho Bank, Ltd., KeyBanc Capital Markets Inc., MUFG1,
PNC Capital Markets LLC, SunTrust Robinson Humphrey, Inc. and U.S. Bank National
Association will act as joint lead arrangers and joint bookrunning managers for
purposes of this Amendment (the “Amendment No. 3 Lead Arrangers”);


WHEREAS, Section 9.02 of the Credit Agreement provides that the relevant Loan
Parties, the Required Term B Lenders and the Required Lenders may amend the
Credit Agreement;


WHEREAS, Section 2.19 of the Credit Agreement provides that the Borrowers may
incur Incremental Term Loans in the form of Refinancing Term Loans by entering
into Additional Credit Extension Amendments with Lenders willing to provide such
Refinancing Term Loans;


WHEREAS, the Borrowers have requested (i) new Euro Term A Loans (as defined in
Exhibit B) in an aggregate principal amount of €255,125,000.00 to refinance the
Initial Term A Loans under the Credit Agreement and (ii) new Dollar Term A Loans
(as defined in Exhibit B) in an aggregate principal amount of $413,768,790.00 to
refinance the Delayed Draw Term A Loans under the Credit Agreement;


WHEREAS, (i) each Initial Term A Lender that executes and delivers a consent
substantially in the form of Exhibit A hereto (a “Consent”) to exchange all (or
such lesser amount allocated to it by Citibank, N.A.) (such existing or lesser
amount as set forth on Schedule I under the




--------------------------------------------------------------------------------

1 “MUFG” shall refer to MUFG Bank, Ltd. (formerly known as The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), MUFG Union Bank, N.A., MUFG Securities Americas
Inc. and/or any of their affiliates as MUFG shall determine to be appropriate to
provide the services contemplated herein.

--------------------------------------------------------------------------------

heading “Euro Term A Cashless Roll”) of its Initial Term A Loans outstanding for
Euro Term A Loans upon effectiveness of this Amendment and thereafter become a
Euro Term A Lender (as defined in Exhibit B), shall be deemed have consented to
this Amendment and (ii) each Delayed Draw Term A Lender that executes and
delivers a Consent to exchange all (or such lesser amount allocated to it by
Citibank, N.A.) (such existing or lesser amount as set forth on Schedule I under
the heading “Dollar Term A Cashless Roll”) of its Delayed Draw Term A Loans
outstanding for Dollar Term A Loans upon effectiveness of this Amendment and
thereafter become a Dollar Term A Lender (as defined in Exhibit B), shall be
deemed have consented to this Amendment;
 
WHEREAS, each Person that executes and delivers a counterpart to this Amendment
as an Additional Euro Term A Lender (each, an “Additional Euro Term A Lender”,
and collectively, the “Additional Euro Term A Lenders”) will make Euro Term A
Loans in the amount set forth opposite such Additional Euro Term A Lender’s name
on Schedule I hereto to the Dutch Borrower, the proceeds of which will be used
by the Dutch Borrower to repay in full the outstanding principal amount of
Non-Exchanged Initial Term A Loans (as defined in Exhibit B);


WHEREAS, each Person that executes and delivers a counterpart to this Amendment
as an Additional Dollar Term A Lender (each, an “Additional Dollar Term A
Lender”, and collectively, the “Additional Dollar Term A Lenders”) will make
Dollar Term A Loans in the amount set forth opposite such Additional Dollar Term
A Lender’s name on Schedule I hereto to the U.S. Borrower, the proceeds of which
will be used by the U.S. Borrower to repay in full the outstanding principal
amount of Non-Exchanged Delayed Draw Term A Loans (as defined in Exhibit B);


WHEREAS, Section 2.19 of the Credit Agreement provides that the Borrowers may
incur Increased Commitments in the form of Refinancing Revolving Commitments by
entering into Additional Credit Extension Amendments with Lenders willing to
provide such Refinancing Revolving Commitments;


WHEREAS, the Borrowers have requested new 2018 Revolving Commitments in the
amount of $750,000,000 which shall replace the existing Revolving Commitments
under the Credit Agreement;


WHEREAS, each Person that executes and delivers a counterpart to this Amendment
as a 2018 Revolving Lender (each a “2018 Revolving Lender”) shall have a 2018
Revolving Commitment in the amount set forth opposite such 2018 Revolving
Lender’s name on Schedule I hereto and agrees, severally and not jointly, to
make Revolving Loans to the Borrower in an amount up to the amount of such 2018
Revolving Lender’s 2018 Revolving Commitment as provided in the Amended Credit
Agreement;


WHEREAS, each Lender holding Term B Loans or First Incremental Term Loans (the
Term B Loans and the First Incremental Term Loans, collectively, the “Existing
Term B Loans”, and the Lenders with Existing Term B Loans, the “Existing Term B
Lenders”) that executes and delivers a Consent by 5:00 p.m., New York City time
on June 21, 2018 (the “Consent Deadline”) will have agreed to the terms of this
Amendment upon the effectiveness of this Amendment on the Amendment No. 3
Effective Date (as defined below); and


WHEREAS, the Borrowers have requested that the Required Lenders, the Required
Term B Lenders and the Administrative Agent waive certain prepayment notice
provisions of Section 2.10(a)(ii) of the Credit Agreement.


-2-

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:


Section 1.                 Amendments to the Credit Agreement.


(a)               The Credit Agreement is, effective as of the Amendment No. 3
Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the underscored text (indicated textually in the same manner as the
following example: underscored text) as set forth in the pages of the Credit
Agreement attached as Exhibit B hereto (the Credit Agreement so amended, the
“Amended Credit Agreement”).


(b)               Exhibit B-1 and Exhibit B-2 to the Credit Agreement are,
effective as of the Amendment No. 3 Effective Date, hereby amended and restated
in their entirety as set forth in Exhibit B-1 and Exhibit B-2 hereto,
respectively.


Section 2.                 Refinancing Term Loans.


(a)               Pursuant to Section 2.19 of the Credit Agreement, on the
Amendment No. 3 Effective Date, (i) each of the Euro Term A Lenders will make
Euro Term A Loans and each of the Additional Euro Term A Lenders will make
Additional Euro Term A Loans to the Dutch Borrower as described in Section 2.01
of the Amended Credit Agreement, with the Euro Term A Loans having the terms set
forth in the Amended Credit Agreement and (ii) each of the Dollar Term A Lenders
will make Dollar Term A Loans and each of the Additional Dollar Term A Lenders
will make Additional Dollar Term A Loans to the U.S. Borrower as described in
Section 2.01 of the Amended Credit Agreement, with the Dollar Term A Loans
having the terms set forth in the Amended Credit Agreement. The Borrowers shall
prepay in full the outstanding principal amount of the Non-Exchanged Initial
Term A Loans and Non-Exchanged Delayed Draw Term A Loans with the gross cash
proceeds of the Euro Term A Loans (including the Additional Euro Term A Loans)
and Dollar Term A Loans (including the Additional Dollar Term A Loans).  The
Dutch Borrower shall pay to the Initial Term A Lenders immediately prior to the
effectiveness of Amendment No. 3 all accrued and unpaid interest on the Initial
Term A Loans to, but not including, the Amendment No. 3 Effective Date on such
Amendment No. 3 Effective Date, and the U.S. Borrower shall pay to the Delayed
Draw Term A Lenders immediately prior to the effectiveness of Amendment No. 3
all accrued and unpaid interest on the Delayed Draw Term A Loans to, but not
including, the Amendment No. 3 Effective Date on such Amendment No. 3 Effective
Date.


(b)               Each Additional Euro Term A Lender and Additional Dollar Term
A Lender (i) confirms that it has received a copy of the Amended Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Amendment No. 3 Lead Arrangers or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Amended Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Amended Credit Agreement
and the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Amended Credit
Agreement are required to be performed by it as a Lender.


-3-

--------------------------------------------------------------------------------

(c)               Upon (i) the execution of a counterpart of this Amendment by
each Additional Euro Term A Lender, each Additional Dollar Term A Lender, the
Administrative Agent and the Borrowers and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the Additional Euro
Term A Lenders and Additional Dollar Term A Lenders party to this Amendment
shall become Lenders under the Amended Credit Agreement and shall have the
respective Additional Euro Term A Commitment and Additional Dollar Term A
Commitment set forth on Schedule I hereto, effective as of the Amendment No. 3
Effective Date.
 
(d)               This Amendment constitutes an Additional Credit Extension
Amendment in respect of the Euro Term A Loans (including the Additional Euro
Term A Loans) and Dollar Term A Loans (including the Additional Dollar Term A
Loans).


Section 3.                 Refinancing Revolving Commitments.


(a)               Pursuant to Section 2.19 of the Credit Agreement, each of the
2018 Revolving Lenders shall have a 2018 Revolving Commitment in the amount set
forth opposite such 2018 Revolving Lender’s name on Schedule I hereto and
agrees, severally and not jointly, to make Revolving Loans to the Borrowers as
described in Section 2.01 of the Amended Credit Agreement, with such 2018
Revolving Commitments having the terms set forth in the Amended Credit
Agreement. On the Amendment No. 3 Effective Date, the 2018 Revolving Commitments
will replace the Original Revolving Commitments.  The Borrowers shall prepay in
full the outstanding principal amount of any Revolving Loans outstanding
immediately prior to the Amendment No. 3 Effective Date pursuant to procedures
agreed with the Administrative Agent.  Any Letters of Credit outstanding
immediately prior to the Amendment No. 3 Effective Date shall be deemed to be
issued under the 2018 Revolving Credit Commitments.


(b)               Each 2018 Revolving Lender (i) confirms that it has received a
copy of the Amended Credit Agreement and the other Loan Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Amendment No. 3 Lead
Arrangers or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Amended Credit Agreement; (iii) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Amended Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Amended Credit Agreement are required to be performed by it as a Lender.


(c)               Upon (i) the execution of a counterpart of this Amendment by
each 2018 Revolving Lender, the Administrative Agent and the Borrowers and (ii)
the delivery to the Administrative Agent of a fully executed counterpart
(including by way of telecopy or other electronic transmission) hereof, each of
the 2018 Revolving Lenders party to this Amendment shall become Lenders under
the Amended Credit Agreement and shall have the respective 2018 Revolving
Commitment set forth on Schedule I hereto, effective as of the Amendment No. 3
Effective Date.


 


-4-

--------------------------------------------------------------------------------

(d)               This Amendment constitutes an Additional Credit Extension
Amendment in respect of the 2018 Revolving Credit Commitments.


Section 4.                 Conditions Precedent to the Effectiveness of this
Amendment.


This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 3 Effective Date”):


(a)            Executed Counterparts.  The Administrative Agent shall have
received this Amendment, duly executed by the Borrowers, Holdings, Conduent
Finance, the Guarantors, the initial New Term B Lender (as defined below), the
Additional Euro Term A Lenders, the Additional Dollar Term A Lenders and the
Administrative Agent.


(b)            Executed Consents.  The Administrative Agent shall have received
a Consent, duly executed by (i) each Existing Term B Lender (excluding any
Non-Consenting Lender (as defined below))  representing immediately prior to the
Amendment No. 3 Effective Date, the Required Term B Lenders and (ii) each Euro
Term A Lender (other than the Additional Euro Term A Lenders) and each Dollar
Term A Lender (other than the Additional Dollar Term A Lenders), by the Consent
Deadline.


(c)            No Default or Event of Default.  At the time of and immediately
after giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.


(d)            Representations and Warranties.  The representations and
warranties of the Borrowers set forth in Section 5 of this Amendment shall be
true and correct in all material respects (except that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects) on and as of the Amendment No. 3 Effective Date, except where any
representation and warranty is expressly made as of a specific earlier date,
such representation and warranty shall be true in all material respects as of
any such earlier date.


(e)            Officer’s Certificate. The Administrative Agent shall have
received a certificate signed by a Responsible Officer of each of the Borrowers
dated the Amendment No. 3 Effective Date certifying as to the satisfaction of
the conditions set forth in paragraphs (c) and (d) of this Section 4.


(f)              Fees and Expenses Paid.  (i) The fees and expenses set forth in
the Amended and Restated Engagement Letter dated as of June 26, 2018, among
Holdings, the Borrowers and the Amendment No. 3 Lead Arrangers, and the Fee
Letter referred to therein that are required to be paid on or prior to the
Amendment No. 3 Effective Date shall have been paid (including, without
limitation, the reasonable and documented fees and out-of-pocket expenses of
counsel for such Amendment No. 3 Lead Arrangers and the Administrative Agent
with respect thereto) and (ii) as consideration for agreeing to the extended
maturity dates with respect to the Euro Term A Loans, the Dollar Term A Loans
and the 2018 Revolving Commitments, the Euro Term A Lenders, the Dollar Term A
Lenders and the 2018 Revolving Lenders shall have received an extension fee in
an aggregate principal amount equal to 0.10% of the aggregate principal amount
of Euro Term A Loans, Dollar Term A Loans and 2018 Revolving Commitments held by
such Lenders immediately on the Amendment No. 3 Effective Date after giving
effect to the Amendment.


-5-

--------------------------------------------------------------------------------

(g)            Regulatory.


 (i)             The Lenders shall have received, at least three Business Days
prior to the Amendment No. 3 Effective Date, all documentation and other
information reasonably requested in writing by them at least ten Business Days
prior to the Amendment No. 3 Effective Date in order to allow the Lenders to
comply with the Act.
 
 (ii)            To the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least three days prior
to the Amendment No. 3 Effective Date, any Lender that has requested, in a
written notice to the Borrowers at least 10 days prior to the Amendment No. 3
Effective Date, a Beneficial Ownership Certification in relation to the
applicable Borrowers shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of a Consent or
its signature page to this Agreement, the condition set forth in this clause
(g)(ii) shall be deemed to be satisfied).


(h)            Lien Searches.  The Administrative Agent shall have received the
results of a recent UCC lien search in each jurisdiction where a Loan Party is
organized, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 6.02 of the Credit Agreement
or discharged on or prior to the Amendment No. 3 Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.


(i)              Borrowing Requests.  The Administrative Agent shall have
received a Borrowing Request with respect to the Euro Term A Loans and the
Dollar Term A Loans as required pursuant to the Credit Agreement prior to the
Amendment No. 3 Effective Date (except that any Borrowing Request with respect
to the Euro Term A Loans and/or the Dollar Term A Loans that are Eurocurrency
Loans shall be received by the Administrative Agent not later than 10:00 a.m.,
New York City time, one Business Day prior to the Amendment No. 3 Effective
Date).


(j)              Prepayment Notice. The Non-Exchanged Initial Term A Loans shall
be repaid with the proceeds of the Euro Term A Loans substantially
simultaneously with effectiveness of this Amendment and the Dutch Borrower shall
have delivered a prepayment notice with respect to such repayment as required by
Section 2.10(a)(ii) of the Credit Agreement (except that such prepayment notice
may be delivered at least one Business Day prior to the Amendment No. 3
Effective Date). The Non-Exchanged Delayed Draw Term A Loans shall be repaid
with the proceeds of the Dollar Term A Loans substantially simultaneously with
effectiveness of this Amendment and the U.S. Borrower shall have delivered a
prepayment notice with respect to such repayment as required by Section
2.10(a)(ii) of the Credit Agreement (except that such prepayment notice may be
delivered at least one Business Day prior to the Amendment No. 3 Effective
Date).


(k)            Term A Loans.  The aggregate principal amount of the Euro Term A
Loans shall equal the aggregate principal amount of the outstanding Initial Term
A Loans immediately prior to the Amendment No. 3 Effective Date. The aggregate
principal amount of the Dollar Term A Loans shall equal the aggregate principal
amount of the outstanding Delayed Draw Term A Loans immediately prior to the
Amendment No. 3 Effective Date.


-6-

--------------------------------------------------------------------------------

(l)              Refinancing Term Loans and Refinancing Revolving Commitments. 
The Administrative Agent shall have received a certificate of a Responsible
Officer of the U.S. Borrower designating (i) each of Euro Term A Loans and
Dollar Term A Loans as Refinancing Term Loans and (ii) the 2018 Revolving
Commitments as Refinancing Revolving Commitments.


(m)           Legal Opinions.  The Administrative Agent (or its counsel) shall
have received the executed legal opinions, each in form reasonably satisfactory
to the Administrative Agent, of (i) Cravath, Swaine & Moore LLP, special NY
counsel to Holdings and the Guarantors organized under the laws of New York,
(ii) Richards, Layton & Finger, P.A., special DE counsel to the U.S. Borrower
and the Guarantors organized under the laws of Delaware, (iii) Kolesar and
Leatham, special NV counsel to the Guarantors organized under the laws of
Nevada, (iv) Morgan, Lewis & Bockius LLP, special PA counsel to the Guarantors
organized under the laws of Pennsylvania, (v) Taft Stettinius & Hollister LLP,
special IN counsel to the Guarantors organized under the laws of Indiana and
(vi) Allen & Overy LLP, special Dutch counsel to the Administrative Agent as to
matters of Dutch law, or, in each case, such other legal counsel as may be
reasonably acceptable to the Administrative Agent.


Section 5.                 Representations and Warranties.


Each Loan Party represents and warrants to the Lenders as of the Amendment No. 3
Effective Date that:


(a)               This Amendment has been duly authorized, executed and
delivered by such Loan Party and constitutes the legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and
 
(b)               The representations and warranties of the U.S. Borrower and
each other Loan Party contained in Article III of the Credit Agreement or any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects) on and as of the date of this Amendment,
except where any representation and warranty is expressly made as of a specific
earlier date, such representation and warranty shall be true in all material
respects as of any such earlier date.


Section 6.                 New Term B Lenders and Non-Consenting Lenders.


(a)                If any Existing Term B Lender (each, a “Non-Consenting
Lender”) declines or fails to consent to this Amendment by failing to return an
executed Consent to the Administrative Agent prior to the Consent Deadline or
elects to assign its Existing Term B Loans as provided in its executed Consent,
then pursuant to and in compliance with the terms of Section 2.18(b) of the
Credit Agreement, such Non-Consenting Lender may be replaced and all of its
interests, rights and obligations under the Credit Agreement and the related
Loan Documents with respect to its Existing Term B Loans purchased and assumed
by either a new lender or an existing Lender which is willing to increase its
Existing Term B Loans.  As of the Amendment No. 3 Effective Date, each
Non-Consenting Lender will be deemed to have executed an Assignment and
Assumption Agreement (“Assignment Agreement”) for all of its then outstanding
Existing Term B Loans and will be deemed to have assigned all of its then
outstanding Existing Term B Loans to Citibank, N.A. (the “New Term B Lender”),
in each case pursuant to and in compliance with the terms of Section 2.18(b) of
the Credit Agreement.


-7-

--------------------------------------------------------------------------------

(b)               The New Term B Lender hereby (i) confirms that it has received
a copy of the Credit Agreement and the other Loan Documents and the exhibits
thereto, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment, (ii) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, (iii) appoints and authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto and (iv) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.


(c)               The Administrative Agent hereby (i) consents to this Amendment
and consents to the assignment of the then outstanding Existing Term B Loans of
each Non-Consenting Lender to the New Term B Lender in accordance with Section
9.04 of the Credit Agreement and (ii) agrees that no assignment fees specified
in Section 9.04 shall be required to be paid by the Borrowers in connection with
such assignment.


(d)               This Amendment shall constitute the notice required under
Section 2.18(b) of the Credit Agreement.


(e)               For the avoidance of doubt, all Existing Term B Loans shall
continue to be outstanding as Term B Loans or First Incremental Term Loans, as
applicable, under the Amended Credit Agreement on and after the Amendment No. 3
Effective Date, subject to the terms of this Amendment and for the avoidance of
doubt the Term B Loans and First Incremental Term Loans shall continue as the
same Class of Term Loans for all purposes under the Credit Agreement.


Section 7.                 Waivers.


The Required Lenders, the Required Term B Lenders and the Administrative Agent
hereby waive the requirement (i) for delivery of a prepayment notice three
Business Days before the date of prepayment pursuant to Section 2.10(a)(ii) of
the Credit Agreement with respect to the Non-Exchanged Initial Term A Loans and
the Non-Exchanged Delayed Draw Term A Loans and (ii) for delivery of a Borrowing
Request three Business Days prior to the requested date of any Borrowing of
Eurocurrency Loans pursuant to Section 2.03 of the Credit Agreement with respect
to the Euro Term A Loans and the Dollar Term A Loans.


Section 8.                 Fees and Expenses.


The U.S. Borrower agrees to pay in accordance with the terms of Section 9.03 of
the Credit Agreement all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent in connection with the preparation and
administrative of this Amendment (including the reasonable and documented fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto, subject to the limitations set forth in Section 9.03 of the Credit
Agreement).


Section 9.                 Reference to the Effect on the Loan Documents.


(a)            As of the Amendment No. 3 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means
-8-

--------------------------------------------------------------------------------

of words like “thereunder”, “thereof” and words of like import), shall mean and
be a reference to the Credit Agreement as amended hereby, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument.


(b)               Except as expressly amended hereby or specifically waived
above, all of the terms and provisions of the Credit Agreement and all other
Loan Documents are and shall remain in full force and effect and are hereby
ratified and confirmed.


(c)               The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lenders, the Borrowers, Holdings, Conduent
Finance, the Arrangers or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein. 
Each of the parties hereto acknowledge that this Amendment shall not be
construed as a novation of the Credit Agreement.


(d)              This Amendment is a Loan Document.


Section 10.              Consent and Affirmation.


(a)                Each of the Guarantors, in its capacity as a guarantor under
the Guarantee Agreement and a Pledgor under the Security Agreement or the
Holdings Pledge Agreement, as the case may be, and as a party to each other Loan
Document to which it is a party, hereby (i) consents to the execution, delivery
and performance of this Amendment and agrees that each of the Loan Documents to
which it is a party is, and shall continue to be, in full force and effect and
is hereby in all respects ratified and confirmed on the Amendment No. 3
Effective Date, except that, on and after the Closing Date, each reference to
the “Credit Agreement”, “thereunder”, “thereof”, “therein” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended and otherwise modified by this Amendment and (ii)
affirms and confirms its guarantee of the Obligations and its pledge and/or
grant of a security interest in its assets as Collateral to secure the
Obligations with all such security interests continuing in full force and effect
after giving effect to this Amendment and that the Loan Documents to which each
of the Guarantors is a party and all of the Collateral described therein do, and
shall continue to, secure the payment of all of the Obligations.


(b)                Each Borrower hereby (i) agrees that each of the Loan
Documents to which it is a party is, and shall continue to be, in full force and
effect and is hereby in all respects ratified and confirmed on the Amendment No.
3 Effective Date, except that, on and after the Amendment No. 3 Effective Date,
each reference to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended and otherwise modified by this
Amendment and (ii) affirms and confirms its pledge and/or grant of a security
interest in its assets as Collateral to secure the Obligations with all such
security interests continuing in full force and effect after giving effect to
this Amendment and that the Loan Documents to which it is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Obligations.


Section 11.             Execution in Counterparts.


This Amendment may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or .pdf
shall be effective as delivery of a manually executed counterpart of this
Agreement.


-9-

--------------------------------------------------------------------------------

Section 12.              Headings.


The Section headings used herein are for convenience of reference only, are not
part of this Amendment and shall not affect the construction of, or be taken
into consideration in interpreting, this Amendment.


Section 13.              Notices.


All communications and notices hereunder shall be given as provided in the
Credit Agreement.  For purposes of the Credit Agreement, the initial notice
address of the Additional Euro Term A Lenders, the Additional Dollar Term A
Lenders and the New Term B Lender shall be as separately identified to the
Administrative Agent.


Section 14.              Severability.


Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.


Section 15.              Successors.


The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.


Section 16.              Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial.


The provisions of Sections 9.09 and 9.10 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, as if a part hereof.


[SIGNATURE PAGES FOLLOW]


-10-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
 
 

  CONDUENT BUSINESS SERVICES, LLC          
 
By:
/s/ Brian J. Webb-Walsh       Name:  Brian J. Webb-Walsh       Title:   
Executive Vice President          


 

  CONDUENT INCORPORATED          
 
By:
/s/ Brian J. Webb-Walsh       Name:  Brian J. Webb-Walsh       Title:   
Executive Vice President and Chief                    Financial Officer  


 

 
AFFILIATED COMPUTER SERVICES
INTERNATIONAL B.V.
         
 
By:
/s/ J. Michael Peffer       Name:  J. Michael Peffer       Title:    Director  
       

 
 

  CONDUENT FINANCE, INC.          
 
By:
/s/ Brian J. Webb-Walsh       Name:  Brian J. Webb-Walsh       Title:   
President          

 
 
 
[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

 
 

 
CGS LOCAL GOVERNMENT SOLUTIONS, LLC
CGSLGS HOLDINGS, LLC
CSLS HOLDINGS, LLC
CVO HOLDING COMPANY, LLC
         
 
By:
/s/ J. Michael Peffer       Name:  J. Michael Peffer       Title:    President  
       

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CONDUENT ASSET MANAGEMENT GROUP, LLC
CONDUENT BILL REVIEW CORPORATION
CONDUENT BPO SERVICES, LLC
CONDUENT BUSINESS PROCESS OPTIMIZATION SERVICES, INC.
CONDUENT CARE AND QUALITY SOLUTIONS, INC.
CONDUENT CARE MANAGEMENT, INC.
CONDUENT CARE SOLUTIONS, LLC
CONDUENT COMMERCIAL SOLUTIONS, LLC
CONDUENT COMPLIANCE & RISK CONSULTING CORPORATION
CONDUENT CREDIT BALANCE SOLUTIONS, LLC
CONDUENT CUSTOMER CARE SOLUTIONS, INC.
CONDUENT DEFENSE, LLC
CONDUENT EDI SOLUTIONS, INC.
CONDUENT EDUCATION INDUSTRY SERVICES, LLC
CONDUENT EDUCATION LOAN SERVICES, LLC
CONDUENT EDUCATION SERVICES, LLC
CONDUENT ENTERPRISE SOLUTIONS, LLC
CONDUENT FEDERAL SOLUTIONS, LLC
CONDUENT GOVERNMENT RECORDS
SERVICES, INC.
CONDUENT GOVERNMENT SYSTEMS, LLC
CONDUENT HEALTH ASSESSMENTS, LLC
CONDUENT HEALTHCARE INFORMATION
SERVICES, INC.
CONDUENT HEALTHCARE KNOWLEDGE
SOLUTIONS, INC.
CONDUENT HEALTHY COMMUNITIES CORPORATION
  CONDUENT LEARNING SERVICES, INC.
CONDUENT LEGAL & COMPLIANCE SOLUTIONS, LLC
CONDUENT MIDDLE EAST, INC.
CONDUENT MORTGAGE SERVICES, INC.
CONDUENT PARKINDY, LLC
CONDUENT PATIENT ACCESS SOLUTIONS, LLC
CONDUENT PAYMENT INTEGRITY SOLUTIONS, INC.
CONDUENT PERFORMANCE IMPROVEMENT SOLUTIONS, INC.
CONDUENT PUBLIC HEALTH SOLUTIONS, INC.
CONDUENT SECURITIES SERVICES, INC.
CONDUENT STATE & LOCAL SOLUTIONS, INC.
CONDUENT TITLE RECORDS CORPORATION
CONDUENT TRADEONE MARKETING, INC.
CONDUENT TRANSPORT SOLUTIONS, INC.
CONDUENT UNCLAIMED PROPERTY SYSTEMS, INC.
CONDUENT WDS GLOBAL–TEXAS, INC.
CONDUENT WIRELESS DATA SERVICES (OPERATIONS), INC.
CONDUENT WIRELESS DATA SERVICES NORTH AMERICA, INC.
CONDUENT WORKERS COMPENSATION HOLDINGS, INC.
CONDUENT WORKERS COMPENSATION, LLC
THE NATIONAL ABANDONED PROPERTY PROCESSING CORPORATION
 
 
CONDUENT HERITAGE, LLC  
By:
/s/ Brian J. Webb-Walsh     CONDUENT HR SERVICES, LLC      Name:  Brian J.
Webb-Walsh     CONDUENT HUMAN RESOURCE SERVICES, LLC     Title:    Senior Vice
President    
CONDUENT HUMAN SERVICES, LLC 
       

 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CONDUENT HR CONSULTING, LLC
CONDUENT IMAGE SOLUTIONS, INC.
CONDUENT LENDING, INC.
CONDUENT STATE HEALTHCARE, LLC
         
 
By:
/s/ J. Michael Peffer       Name:  J. Michael Peffer       Title:    Vice
President and Secretary          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CONDUENT EDUCATION SOLUTIONS, LLC
         
 
By:
/s/ Brian J. Webb-Walsh       Name:  Brian J. Webb-Walsh       Title:    Manager
         

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CONDUENT HEALTH ADMINISTRATION, INC.
         
 
By:
/s/ Brian J. Webb-Walsh       Name:  Brian J. Webb-Walsh       Title:   
President and Secretary          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CONDUENT CARD SERVICES, LLC
         
 
By:
/s/ Sumeet Sanghani       Name:  Sumeet Sanghani       Title:    President and
Secretary          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CONDUENT SECURITIES, LLC
         
 
By:
/s/ Nicolas Medina       Name:  Nicolas Medina       Title:    President        
 

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A., as Initial New Term B
Lender
         
 
By:
/s/ Caesar W. Wyszomirski       Name:  Caesar Wyszomirski       Title:   
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A.,
as an Additional Dollar Term A Lender
         
 
By:
/s/ Caesar W. Wyszomirski       Name:  Caesar Wyszomirski       Title:   
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
THE HUNTINGTON NATIONAL BANK,
as an Additional Dollar Term A Lender
         
 
By:
/s/ Phil Andresen       Name:  Phil Andresen       Title:    Assistant Vice
President          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

  Regions Bank, as an Additional Dollar Term A Lender          
 
By:
/s/ Steven Dixon       Name:  Steven Dixon       Title:    Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
KEYBANK NATIONAL ASSOCIATION,
as an Additional Dollar Term A Lender
         
 
By:
/s/ Marc Evans       Name:  Marc Evans       Title:    Vice President          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK,
as an Additional Dollar Term A Lender
         
 
By:
/s/ John Cappellari       Name:  John Cappellari       Title:    Director      
   

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
HSBC Bank USA, N.A.,
as an Additional Dollar Term A Lender
         
 
By:
/s/ Robert J Levins #21435       Name:  Robert J Levins       Title:    SVP    
     

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as an Additional Dollar Term A Lender
         
 
By:
/s/ Karen H. McClain       Name:  Karen H. McClain       Title:    Managing
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as an Additional Dollar Term A Lender
         
 
By:
/s/ Brian Seipke       Name:  Brian Seipke       Title:    Vice President      
   

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

  Santander Bank, N.A., as an Additional Dollar Term A Lender          
 
By:
/s/ Bruce H. Stanwood       Name:  Bruce H. Stanwood       Title:    Senior Vice
President          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NOVA SCOTIA,
as an Additional Dollar Term A Lender
         
 
By:
/s/ Jason Rinne       Name:  Jason Rinne       Title:    Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CAPITAL ONE, NATIONAL ASSOCIATION,
as an Additional Dollar Term A Lender
         
 
By:
/s/ Scott James Lorimer       Name:  Scott James Lorimer       Title:    Senior
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA,
as an Additional Dollar Term A Lender
         
 
By:
/s/ Theodore Brown       Name:  Theodore Brown       Title:    Authorized
Signatory          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
MUFG Bank, Ltd.,
as an Additional Dollar Term A Lender
         
 
By:
/s/ Lillian Kim       Name:  Lillian Kim       Title:    Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
KEYBANK NATIONAL ASSOCIATION,
as an Additional Euro Term A Lender
         
 
By:
/s/ Marc Evans       Name:  Marc Evans       Title:    Vice President          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

  SUNTRUST BANK, as an Additional Euro Term A Lender          
 
By:
/s/ John Cappellari       Name:  John Cappellari       Title:    Director      
   

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
The Governor and Company of the Bank of Ireland,
as an Additional Euro Term A Lender
         
 
By:
/s/ Darragh O’Neill       Name:  Darragh O’Neill       Title:    Authorised
Signatory          

 
 
By:
/s/ Ford Young       Name:  Ford Young       Title:    Authorised Signatory    
     

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
HSBC Bank USA, N.A.,
as an Additional Euro Term A Lender
         
 
By:
/s/ Robert J Levins       Name:  Robert J Levins       Title:    SVP          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Additional Euro Term A Lender
         
 
By:
/s/ Karen H. McClain       Name:  Karen H. McClain       Title:    Managing
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as an Additional Euro Term A Lender
         
 
By:
/s/ Brian Seipke       Name:  Brian Seipke       Title:    Vice President      
   

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
MUFG Bank, Ltd.,
as an Additional Euro Term A Lender
         
 
By:
/s/ Lillian Kim       Name:  Lillian Kim       Title:    Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

  CITIBANK, N.A., as a 2018 Revolving Lender             By:  /s/ Caesar W.
Wyszomirski       Name:  Caesar Wyszomirski       Title:    Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
JPMorgan Chase Bank, N.A.,
as a 2018 Revolving Lender
         
 
By:
/s/ John Kowalczuk       Name:  John Kowalczuk       Title:    Executive
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a 2018 Revolving Lender
         
 
By:
/s/ Karen H. McClain       Name:  Karen H. McClain       Title:    Managing
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
Bank of America, N.A.,
as a 2018 Revolving Lender
         
 
By:
/s/ Brandon Weiss       Name:  Brandon Weiss       Title:    Vice President    
     

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA,
as a 2018 Revolving Lender
         
 
By:
/s/ Theodore Brown       Name:  Theodore Brown       Title:    Authorized
Signatory          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CAPITAL ONE, NATIONAL ASSOCIATION,
as a 2018 Revolving Lender
         
 
By:
/s/ Scott James Lorimer       Name:  Scott James Lorimer       Title:    Senior
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
MUFG Bank, Ltd.,
as a 2018 Revolving Lender
         
 
By:
/s/ Lillian Kim       Name:  Lillian Kim       Title:    Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

  BNP PARIBAS, as a 2018 Revolving Lender          
 
By:
/s/ Gregory R Paul       Name:  Gregory R Paul       Title:    Managing Director
         

 
 
By:
/s/ My-Linh Yoshiike       Name:  My-Linh Yoshiike       Title:    Vice
President          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as a 2018 Revolving Lender
         
 
By:
/s/ Michael Stanley       Name:  Michael Stanley       Title:    Senior Vice
President          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

  Comerica Bank, as a 2018 Revolving Lender          
 
By:
/s/ Timothy O’Rourke       Name:  Timothy O’Rourke       Title:    Vice
President          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
KEYBANK NATIONAL ASSOCIATION,
as a 2018 Revolving Lender
         
 
By:
/s/ Marc Evans       Name:  Marc Evans       Title:    Vice President          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
The Bank of New York Mellon,
as a 2018 Revolving Lender
         
 
By:
/s/ Thomas J. Tarasovich, Jr.       Name:  Thomas J. Tarasovich, Jr.      
Title:    Vice President          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
PNC Bank, National Association,
as a 2018 Revolving Lender
         
 
By:
/s/ Michael Richards       Name:  Michael Richards       Title:  Senior Vice
President and Managing Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

  SUNTRUST BANK, as a 2018 Revolving Lender          
 
By:
/s/ Jared Cohen       Name:  Jared Cohen       Title:    Vice President        
 

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
Credit Suisse AG, Cayman Islands Branch,
as a 2018 Revolving Lender
         
 
By:
/s/ Nupur Kumar       Name:  Nupur Kumar       Title:    Authorized Signatory  
       

 

     
 
By:
/s/ Brady Bingham       Name:  Brady Bingham       Title:    Authorized
Signatory          

 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

  Mizuho Bank, Ltd., as a 2018 Revolving Lender          
 
By:
/s/ Raymond Ventura       Name:  Raymond Ventura       Title:    Managing
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
    as Administrative Agent
         
 
By:
/s/ John G. Kowalczuk       Name:  John G. Kowalczuk       Title:    Executive
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
    as an Issuing Bank
         
 
By:
/s/ John G. Kowalczuk       Name:  John G. Kowalczuk       Title:    Executive
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as an Issuing Bank
         
 
By:
/s/ Andrew Wulff       Name:  Andrew Wulff       Title:    Vice President      
   

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
BNP PARIBAS, as an Issuing Bank
         
 
By:
/s/ Gregory R Paul       Name:  Gregory R Paul       Title:    Managing Director
         

 
 
By:
/s/ My-Linh Yoshiike       Name:  My-Linh Yoshiike       Title:    Vice
President          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as an Issuing Bank
         
 
By:
/s/ Nupur Kumar       Name:  Nupur Kumar       Title:    Authorized Signatory  
       

 
 
By:
/s/ Brady Bingham       Name:  Brady Bingham       Title:    Authorized
Signatory          

 
 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
MIZUHO BANK, LTD., as an Issuing Bank
         
 
By:
/s/ Raymond Ventura       Name:  Raymond Ventura       Title:    Managing
Director          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as an Issuing Bank
         
 
By:
/s/ Theodore Brown       Name:  Theodore Brown       Title:    Authorized
Signatory          

 
 
 
[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

Exhibit A
 
 
 
 


CONSENT TO AMENDMENT NO. 3






[The Consents are being held on file with the Administrative Agent]


 
 

--------------------------------------------------------------------------------

 

 
Exhibit B to Amendment No. 3
(Inserted text is marked as underscored and deleted text is marked as
strikethrough)






CREDIT AGREEMENT


dated as of December 7, 2016


among


CONDUENT INCORPORATED,
as Holdings,


XEROX CONDUENT BUSINESS SERVICES, LLC (f/k/a XEROX BUSINESS SERVICES, LLC),
as the U.S. Borrower,


AFFILIATED COMPUTER SERVICES INTERNATIONAL B.V.,
as the Dutch Borrower,


CONDUENT FINANCE, INC.,


THE LENDERS PARTY HERETO,


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________


JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BNP PARIBAS SECURITIES CORP.
CITIGROUP GLOBAL MARKETS, INC.
CREDIT SUISSE SECURITIES (USA) LLC
GOLDMAN SACHS BANK USA
and
MIZUHO BANK, LTD.,
as Joint Bookrunners and Joint Lead Arrangers


THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD.
PNC CAPITAL MARKETS LLC
and
SUNTRUST BANK,


as Co-Documentation Agents


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agent


THE TERM B LOANS ISSUED PURSUANT TO THIS AGREEMENT WERE ISSUED WITH ORIGINAL
ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE UNITED STATES
INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME. BEGINNING NO LATER
THAN 10 DAYS AFTER THE CLOSING DATE, A LENDER MAY OBTAIN THE ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THE TERM B LOANS
BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE U.S. BORROWER AT THE
FOLLOWING ADDRESS: XEROX BUSINESS SERVICES, LLC, 233 MOUNT AIRY ROAD, SUITE 100,
BASKING RIDGE, NEW JERSEY, 07920, TELEPHONE NUMBER (908) 758-1200.

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page
 
ARTICLE I
 
DEFINITIONS
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
3941
SECTION 1.03.
Terms Generally
3942
SECTION 1.04.
Accounting Terms; GAAP
4042
SECTION 1.05.
Payments on Business Days
4042
SECTION 1.06.
Limited Condition Transactions
4042
SECTION 1.07.
Rounding
4143
SECTION 1.08.
Letter of Credit Amounts
4143
SECTION 1.09.
Currency Equivalents Generally
4143
SECTION 1.10.
Additional Alternative Currencies
4244
     
ARTICLE II
 
THE CREDITS
     
SECTION 2.01.
Commitments
4244
SECTION 2.02.
Loans and Borrowings
4345
SECTION 2.03.
Requests for Borrowings
4346
SECTION 2.04.
Swingline Loans
4447
SECTION 2.05.
Letters of Credit.
4749
SECTION 2.06.
Funding of Borrowings
5355
SECTION 2.07.
[Reserved]
5356
SECTION 2.08.
Termination and Reduction of Commitments
5356
SECTION 2.09.
Repayment of Loans; Evidence of Debt
5456
SECTION 2.10.
Prepayment of Loans
5759
SECTION 2.11.
Fees
6163
SECTION 2.12.
Interest
6364
SECTION 2.13.
Alternate Rate of Interest
6365
SECTION 2.14.
Increased Costs
6466
SECTION 2.15.
Break Funding Payments
6567
SECTION 2.16.
Taxes
6568
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
6770
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
6971
SECTION 2.19.
Incremental Facilities
7072
SECTION 2.20.
Extended Term Loans and Extended Revolving Commitments
7274
SECTION 2.21.
Defaulting Lenders
7376
SECTION 2.22.
Illegality
7578
     
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
     
SECTION 3.01.
Organization; Powers; Subsidiaries
7578
SECTION 3.02.
Authorization; Enforceability
7679
SECTION 3.03.
Governmental Approvals; No Conflicts
7679
SECTION 3.04.
Financial Statements; Financial Condition; No Material Adverse Effect
7679
SECTION 3.05.
Properties
7679
SECTION 3.06.
Litigation and Environmental Matters
7780

 
 
 
i

--------------------------------------------------------------------------------

 
Page
 
SECTION 3.07.
Compliance with Laws
7780
SECTION 3.08.
Investment Company Status
7780
SECTION 3.09.
Taxes
7780
SECTION 3.10.
Solvency
7780
SECTION 3.11.
ERISA
7780
SECTION 3.12.
Disclosure
7880
SECTION 3.13.
Federal Reserve Regulations
7881
SECTION 3.14.
Security Interests
7881
SECTION 3.15.
USA PATRIOT Act
7881
SECTION 3.16.
Anti-Corruption Laws and Sanctions
7881
SECTION 3.17.
Insurance
7881
     
ARTICLE IV
 
CONDITIONS
     
SECTION 4.01.
Closing Date
7982
SECTION 4.02.
Initial Term A Loan Funding Date
8183
SECTION 4.03.
Delayed Draw Term A Loan Funding Date
8184
SECTION 4.04.
Conditions to all Credit Events
8284
     
ARTICLE V
 
AFFIRMATIVE COVENANTS
     
SECTION 5.01.
Financial Statements and Other Information
8285
SECTION 5.02.
Notices of Material Events
8487
SECTION 5.03.
Existence; Conduct of Business
8487
SECTION 5.04.
Payment of Taxes
8487
SECTION 5.05.
Maintenance of Properties; Insurance
8487
SECTION 5.06.
Books and Records; Inspection Rights
8588
SECTION 5.07.
Compliance with Laws
8588
SECTION 5.08.
Use of Proceeds and Letters of Credit
8588
SECTION 5.09.
Further Assurances; Additional Security and Guarantees
8589
SECTION 5.10.
Maintenance of Ratings
8790
SECTION 5.11.
Designation of Subsidiaries
8790
     
ARTICLE VI
 
NEGATIVE COVENANTS
     
SECTION 6.01.
Indebtedness
8790
SECTION 6.02.
Liens
9093
SECTION 6.03.
Fundamental Changes
9295
SECTION 6.04.
Restricted Payments
9396
SECTION 6.05.
Investments
9497
SECTION 6.06.
Prepayments, Etc. of Indebtedness
96100
SECTION 6.07.
Transactions with Affiliates
97100
SECTION 6.08.
Changes in Fiscal Year
98101
SECTION 6.09.
Financial Covenant
98101
SECTION 6.10.
Burdensome Agreements
98101
SECTION 6.11.
Dispositions
99102
SECTION 6.12.
Lines of Business
100104
SECTION 6.13.
Amendments to Organizational Documents
100104
SECTION 6.14.
Certain Transactions Prior to the Spin-Off
100104

 
ii

--------------------------------------------------------------------------------

Page
 
SECTION 6.15.
Holdings Covenant
100104
     
ARTICLE VII
 
EVENTS OF DEFAULT
     
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
     
ARTICLE IX
 
MISCELLANEOUS
     
SECTION 9.01.
Notices
106111
SECTION 9.02.
Waivers; Amendments
108113
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
109115
SECTION 9.04.
Successors and Assigns
111116
SECTION 9.05.
Survival
114120
SECTION 9.06.
Counterparts; Integration; Effectiveness
114120
SECTION 9.07.
Severability
114120
SECTION 9.08.
Right of Setoff
115120
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
115121
SECTION 9.10.
WAIVER OF JURY TRIAL
116121
SECTION 9.11.
Headings
116121
SECTION 9.12.
Confidentiality
116121
SECTION 9.13.
USA PATRIOT Act
117122
SECTION 9.14.
Interest Rate Limitation
117122
SECTION 9.15.
No Fiduciary Duty
117123
SECTION 9.16.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
118123
SECTION 9.17.
Dutch Borrower Representation
118124

 

 




iii

--------------------------------------------------------------------------------

 
SCHEDULES:
         
Schedule 2.01
–
Commitments / Specified LC Exposure Sublimits
Schedule 3.01
–
Subsidiaries
Schedule 5.09(c)
–
Post-Closing Matters
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.05(f)
–
Investments
Schedule 6.07
–
Affiliate Transactions
Schedule 6.10
–
Burdensome Agreements
Schedule 6.11
–
Dispositions
Schedule 9.01
–
Notices
     
EXHIBITS:
         
Exhibit A
–
Form of Assignment and Assumption
Exhibit B-1
–
Form of InitialEuro Term A Loan Note
Exhibit B-2
–
Form of Delayed DrawDollar Term A Loan Note
Exhibit B-3
–
Form of Term B Loan Note
Exhibit C
–
Form of Revolving Note
Exhibit D-1
–
Form of Security Agreement
Exhibit D-2
–
Form of Holdings Pledge Agreement
Exhibit E
–
Form of Borrowing Request
Exhibit F
–
Form of Swingline Loan Notice
Exhibit G
–
Form of Compliance Certificate
Exhibit H
–
Form of Guarantee Agreement
Exhibit I-1
–
Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit I-2
–
Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit I-3
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit I-4
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit J
–
Form of First Lien Intercreditor Agreement
Exhibit K
–
Form of Discounted Prepayment Option Notice
Exhibit L
–
Form of Lender Participation Notice
Exhibit M
–
Form of Discounted Voluntary Prepayment Notice


 


iv

--------------------------------------------------------------------------------







CREDIT AGREEMENT (this “Agreement”) dated as of December 7, 2016, among CONDUENT
INCORPORATED, CONDUENT BUSINESS SERVICES, LLC (f/k/a XEROX BUSINESS SERVICES,
LLC), AFFILIATED COMPUTER SERVICES INTERNATIONAL B.V., CONDUENT FINANCE, INC.,
the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


The parties hereto agree to the following:


ARTICLE I


Definitions


SECTION 1.01.      Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:


“2018 Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.19 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 of this Agreement. 
The initial amount of each Lender’s 2018 Revolving Commitment is set forth on
Schedule I to Amendment No. 3, in the applicable Additional Credit Extension
Amendment or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable.  The initial
aggregate amount of the Lenders’ 2018 Revolving Commitments is $750,000,000.


“Acceptable Discount” has the meaning assigned to such term in Section
2.10(c)(iii).


“Acceptance Date” has the meaning assigned to such term in Section 2.10(c)(ii).


“Acquired Entity or Business” means each Person, property, business or assets
acquired by the U.S. Borrower or a Subsidiary, to the extent not subsequently
sold, transferred or otherwise disposed of by the U.S. Borrower or such
Subsidiary.


“Act” has the meaning assigned to such term in Section 9.13.


“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Incremental Term
Loans, Increased Commitments, Replacement Term Loans, Extended Term Loans or
Extended Revolving Commitments, which shall be consistent with the applicable
provisions of this Agreement relating to Incremental Term Loans, Increased
Commitments, Replacement Term Loans, Extended Term Loans or Extended Revolving
Commitments and otherwise satisfactory to the Administrative Agent and the U.S.
Borrower.


“Additional Dollar Term A Commitment” means, with respect to an Additional
Dollar Term A Lender, the commitment of such Additional Dollar Term A Lender to
make an Additional Dollar Term A Loan hereunder on the Amendment No. 3 Effective
Date, in the amount set forth opposite such Lender’s name on Schedule I to
Amendment No. 3 and made a part hereof. The aggregate amount of the Additional
Dollar Term A Commitments of all Additional Dollar Term A Lenders shall equal
the outstanding aggregate principal amount of Non-Exchanged Delayed Draw Term A
Loans on the Amendment No. 3 Effective Date.


“Additional Dollar Term A Lender” means a Person with an Additional Dollar Term
A Commitment to make Additional Dollar Term A Loans to the U.S. Borrower on the
Amendment No. 3 Effective Date.


“Additional Dollar Term A Loan” means a loan made pursuant to Section 2.01(f) of
this Agreement on the Amendment No. 3 Effective Date.




1

--------------------------------------------------------------------------------



 




“Additional Euro Term A Commitment” means, with respect to an Additional Euro
Term A Lender, the commitment of such Additional Euro Term A Lender to make an
Additional Euro Term A Loan hereunder on the Amendment No. 3 Effective Date, in
the amount set forth opposite such Lender’s name on Schedule I to Amendment No.
3 and made a part hereof. The aggregate amount of the Additional Euro Term A
Commitments of all Additional Euro Term A Lenders shall equal the outstanding
aggregate principal amount of Non-Exchanged Initial Term A Loans on the
Amendment No. 3 Effective Date.


“Additional Euro Term A Lender” means, with respect to an Additional Euro Term A
Lender, the commitment of such Additional Euro Term A Lender to make an
Additional Euro Term A Loan hereunder on the Amendment No. 3 Effective Date, in
the amount set forth opposite such Lender’s name on Schedule I to Amendment No.
3 and made a part hereof. The aggregate amount of the Additional Euro Term A
Commitments of all Additional Euro Term A Lenders shall equal the outstanding
aggregate principal amount of Non-Exchanged Initial Term A Loans.


“Additional Euro Term A Lender” means a Person with an Additional Euro Term A
Commitment to make Additional Euro Term A Loans to the Dutch Borrower on the
Amendment No. 3 Effective Date.


“Additional Euro Term A Loan” means a loan made pursuant to Section 2.01(e) of
this Agreement on the Amendment No. 3 Effective Date.


“Adjusted LIBO Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the Eurocurrency Rate for such Interest Period multiplied by (b)
the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agency Fee Letter” means the administrative agency fee letter, dated as of the
Closing Date, between the U.S. Borrower and the Administrative Agent.


“Agreement” has the meaning assigned to such term in the preamble hereto.


“Alternative Currency” means each of Euros, Canadian Dollars, Sterling and any
other currency added as an “Alternative Currency” pursuant to Section 1.111.10
hereof.


“Alternative Currency L/C Sublimit” means, with respect to all Letters of Credit
denominated in Alternative Currencies, the Dollar Equivalent of $300,000,000.


“Alternative Currency Revolving Sublimit” means, with respect to all Revolving
Loans denominated in Alternative Currencies, the Dollar Equivalent of
$450,000,000.


“Amendment No. 1” means that certain Amendment No. 1 to this Agreement, dated as
of the Amendment No. 1 Effective Date, among Holdings, the Borrowers, Conduent
Finance, the Administrative Agent and the Lenders party thereto.




2

--------------------------------------------------------------------------------







“Amendment No. 2” means that certain Amendment No. 2 to this Agreement, dated as
of the Amendment No. 2 Effective Date, among Holdings, the Borrowers, Conduent
Finance, the Administrative Agent and the Lenders party thereto.


“Amendment No. 3” means that certain Amendment No. 3 to this Agreement, dated as
of the Amendment No. 3 Effective Date, among Holdings, the Borrowers, Conduent
Finance, the Administrative Agent and the Lenders party thereto.


“Amendment No. 1 Effective Date” means April 7, 2017.


“Amendment No. 2 Effective Date” means October 10, 2017.


“Amendment No. 3 Effective Date” means June 28, 2018.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the U.S. Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Discount” has the meaning assigned to such term in Section
2.10(c)(iii).


“Applicable Percentage” means, with respect to any Lender and as applicable, (a)
with respect to Revolving Loans, LC Exposure or Swingline Loans of any Class, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment of such Class and the denominator of which is the aggregate Revolving
Commitment of such Class of all Revolving Lenders of such Class (and if the
Revolving Commitments of such Class have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Credit Exposures of such Class at that time) and (b) with respect to
the Term Loans of any Class, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term Loans of such
Class and the denominator of which is the aggregate outstanding amount of the
Term Loans of such Class.


“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Rate.”


“Applicable Rate” means (a) (i) 2.25%, in the case of Eurocurrency Term A Loans
and Eurocurrency Revolving Loans, (bfor any day prior to the Amendment No. 3
Effective Date, and (ii) 1.75%, in the case of Eurocurrency Term A Loans and
Eurocurrency Revolving Loans, for any day on or after the Amendment No. 3
Effective Date, (b) (i) 1.25%, in the case of Base Rate Term A Loans, Base Rate
Revolving Loans and Swingline Loans, (c) (i) 4.00for any day prior to the
Amendment No. 3 Effective Date, and (ii) 0.75%, in the case of Base Rate Term A
Loans, Base Rate Revolving Loans and Swingline Loans, for any day on or after
the Amendment No. 3 Effective Date, (c) (i) 3.00%, in the case of Eurocurrency
Term B Loans and Eurocurrency First Incremental Term Loans, for any day prior to
the Amendment No. 23 Effective Date, and (ii) 3.002.50%, in the case of
Eurocurrency Term B Loans and Eurocurrency First Incremental Term Loans, for any
day on or after the Amendment No. 23 Effective Date, (d) (i) 3.00%, in the case
of Base Rate Term B Loans and Base Rate First Incremental Term Loans, for any
day prior to the Amendment No. 2 Effective Date, and (ii) 2.00%, in the case of
Base Rate Term B Loans and Base Rate First Incremental Term Loans, for any day
prior to the Amendment No. 3 Effective Date, and (ii) 1.50%, in the case of Base
Rate Term B Loans and Base Rate First Incremental Term Loans, for any day on or
after the Amendment No. 23 Effective Date and (e) 0.375%, in the case of
commitment fees; provided that, the Applicable Rate with respect to Term A
Loans, Revolving Loans, Swingline Loans and commitment fees shall be subject to
adjustment following each date of delivery of Financials after the Delayed Draw
FundingAmendment No. 3 Effective Date, based on the Total Net Leverage Ratio as
of the end of the period covered by such Financials, as follows:




3

--------------------------------------------------------------------------------


 
 
Level
 
Total Net
Leverage Ratio
 
Eurocurrency
Term A
Loans
 
Base Rate
Term A Loans
 
Eurocurrency
Revolving Loans
 
Base Rate
Revolving Loans and Swingline Loans
 
Commitment Fee
 
1
 
Greater than or equal to 3.00 to 1.00
 
2.502.00%
 
1.501.00%
2.502.00%
1.501.00%
0.40%
 
2
 
Less than 3.00 to 1.00 but greater than or equal to 2.00 to 1.00
2.251.75%
1.250.75%
2.251.75%
1.250.75%
0.375%
 
3
 
Less than 2.00 to 1.00
2.001.75%
1.000.75%
2.001.50%
1.000.50%
0.35%





Any increase or decrease in the Applicable Rate for Term A Loans, Revolving
Loans, Swingline Loans or commitment fees resulting from a change in the Total
Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date of delivery of the Financials; provided that
Level 1 pricing shall apply at the option of the Administrative Agent or at the
request of the Required Revolving/TLA Lenders as of the first Business Day after
the date on which such Financials were required to have been delivered but have
not been delivered pursuant to Section 5.01(a) or (b) and shall continue to so
apply to and including the date on which such Financials are so delivered (and
thereafter the Level otherwise determined in accordance with this definition
shall apply).


In the event that any Financials previously delivered were incorrect or
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Rate for any period (an “Applicable Period”) than the
Applicable Rate applied for such Applicable Period, then (i) the U.S. Borrower
shall as soon as practicable deliver to the Administrative Agent the correct
Financials for such Applicable Period, (ii) the Applicable Rate shall be
determined as if the Level for such higher Applicable Rate were applicable for
such Applicable Period, and (iii) the U.S. Borrower shall within three Business
Days of demand thereof by the Administrative Agent pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with this Agreement.  This
paragraph shall not limit the rights of the Administrative Agent and the Lenders
with respect to any Event of Default.


“Applicable Time” means (a) with respect to any Borrowings and payments in
Dollars, 2:00 p.m., New York City time, and (b) with respect to any Borrowings
and payments in any Alternative Currency, the local time in the place of
settlement for such Alternative Currency, as may be reasonably determined by the
Administrative Agent to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment and
notified to the relevant parties hereto.


“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), BNP Paribas Securities Corp. Citigroup Global Markets, Inc., Credit
Suisse Securities (USA) LLC, Goldman Sachs Bank USA and Mizuho Bank, Ltd.




4

--------------------------------------------------------------------------------



 




“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (k) of Section 6.11 which yields net cash
proceeds to the U.S. Borrower or any of its Restricted Subsidiaries in excess of
$20,000,000 in the aggregate for any such Disposition or series of related
Dispositions.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and received by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.


“Audited Financial Statements” shall have the meaning assigned to such term in
Section 4.01(i).


“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.05(b)(iii).


“Availability Period” means the period from and including the Spin-Off Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments in accordance with the provisions of
this Agreement.


“Available Amount” means, at any time (the “Reference Time”), an amount equal
to:


(a)            the sum, without duplication, of:


(i)                      an amount equal to 50% of the cumulative amount of
Consolidated Net Income for the period commencing on the first day of the first
full fiscal quarter following the fiscal quarter during which the Closing Date
occurs and ending on the last day of the most recent fiscal quarter of the U.S.
Borrower completed prior to the Reference Time for which Financials have been
delivered (or, if Consolidated Net Income for such period is negative, 100% of
such negative amount (but not less than zero)), plus


(ii)                      the aggregate net cash proceeds received after the
Closing Date and at or prior to the Reference Time by the U.S. Borrower either
(A) as capital contributions (other than from any of its Restricted
Subsidiaries) in respect of the Qualified Equity Interests of the U.S. Borrower
(other than Designated Preferred Stock of the U.S. Borrower) or (B) from the
issuance or sale of Qualified Equity Interests of the U.S. Borrower to Holdings
(other than Designated Preferred Stock of the U.S. Borrower), plus


(iii)                      the aggregate net cash proceeds received after the
Closing Date and at or prior to the Reference Time by Holdings (and contributed
in cash to the U.S. Borrower in respect of Qualified Equity Interests of the
U.S. Borrower (other than Designated Preferred Stock)) (other than from any of
its Restricted Subsidiaries) upon the exercise of any options, warrants or
rights to purchase Qualified Equity Interests (other than Designated Preferred
Stock) (and excluding the net cash proceeds from the exercise of any options,
warrants or rights to purchase Qualified Equity Interests financed, directly or
indirectly, using funds borrowed from the U.S. Borrower or any Restricted
Subsidiary until and only to the extent such borrowing is repaid), plus


(iv)                      the aggregate net cash proceeds received after the
Closing Date and at or prior to the Reference Time by the U.S. Borrower (other
than from any of its Restricted Subsidiaries) from the conversion or exchange,
if any, of Indebtedness or Disqualified Equity Interests of the U.S. Borrower or
its Restricted Subsidiaries into or for Qualified Equity Interests plus, to the
extent such Indebtedness or Disqualified Equity Interests were issued after the
Closing Date, the aggregate net cash proceeds received by the U.S. Borrower from
their original issuance (other than from any of its Restricted Subsidiaries)
(and excluding the net cash proceeds from the conversion or exchange of
Indebtedness or Disqualified Equity Interests financed, directly or indirectly,
using




5

--------------------------------------------------------------------------------







funds borrowed from the U.S. Borrower or any Restricted Subsidiary until and
only to the extent such borrowing is repaid), plus


(v)                      100% of the aggregate amount received in cash by means
of the sale or other disposition (other than to the U.S. Borrower or a
Restricted Subsidiary) of Investments made pursuant to Section 6.05(l) by the
U.S. Borrower or its Restricted Subsidiaries and repurchases and redemptions of
such Investments from the U.S. Borrower or its Restricted Subsidiaries and
repayments of loans or advances which constitute such Investments made pursuant
to Section 6.05(l) by the U.S. Borrower or its Restricted Subsidiaries, in each
case to the extent that such amounts were not otherwise included in the
Consolidated Net Income of the U.S. Borrower for such period, plus


(vi)                      in the case of the redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary or the merger, amalgamation or
consolidation of an Unrestricted Subsidiary into the U.S. Borrower or a
Restricted Subsidiary or the transfer of all or substantially all of the assets
of an Unrestricted Subsidiary to the U.S. Borrower or a Restricted Subsidiary
after the Closing Date, the lesser of (x) the fair market value of the
Investment in such Unrestricted Subsidiary (or the assets transferred), as
determined in good faith by the U.S. Borrower, at the time of the redesignation
of such Unrestricted Subsidiary as a Restricted Subsidiary or at the time of
such merger, amalgamation or consolidation or transfer of assets (after taking
into consideration any Indebtedness associated with the Unrestricted Subsidiary
so designated or merged, amalgamated or consolidated or Indebtedness associated
with the assets so transferred) and (y) the amount of Investments made in such
Unrestricted Subsidiary in reliance on the Available Amount, minus


(b)           the sum, without duplication, of:


 (i)                      the aggregate amount of Restricted Payments made
pursuant to Section 6.04(g)(y) prior to the Reference Time; plus


(ii)                      the aggregate amount of Investments made in reliance
on Section 6.05(c), Section 6.05(h) or Section 6.05(l) using the Available
Amount basket, and clause (b) of the definition of Permitted Acquisition using
the Available Amount basket prior to the Reference Time; plus
 
   (iii)                      the aggregate amount of prepayments of Junior
Financing made in reliance on Section 6.06(a)(iii)(B) prior to the Reference
Time.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on such day
plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%;, provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the Eurocurrency RateLIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m., London
time, on such day, subject to the interest rate floor set forth in the
definition of the term “Eurocurrency Rate.”.  Any change in the Base Rate due to
a change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate, respectively.  If the Base Rate
is being used as an alternate rate of interest pursuant to Section 2.13 hereof,
then the Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.




6

--------------------------------------------------------------------------------


 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.


“Bilateral Letter of Credit Facility” means any letter of credit facility of the
U.S. Borrower or any Restricted Subsidiary entered into with a Lender or an
Affiliate of a Lender other than pursuant to this Agreement.


“Bilateral Letter of Credit Facility Bank” means any holder of obligations owed
pursuant to a Bilateral Letter of Credit Facility.


“Borrowers” means the U.S. Borrower and the Dutch Borrower.


“Borrower Materials” has the meaning assigned to such term in Section 9.01(c).


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Term Loans of a single Class made on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect or (c) a Swingline Loan.


“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
Euro, the term “Business Day” shall also exclude any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not open for the settlement of payments in Euro and (c) a
Eurocurrency Loan or Letter of Credit denominated in an Alternative Currency
other than Euro, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in such Alternative Currency in the
interbank market in the principal financial center of the country whose lawful
currency is such Alternative Currency.


“Canadian Dollar” means the lawful currency of Canada.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank and the
Revolving Lenders, as collateral for LC Exposure, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the applicable Issuing Bank (which documents are
hereby consented to by the Revolving Lenders).  Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent.
 
 
7

--------------------------------------------------------------------------------

 

 
“Cash Equivalents” means:


(a)         any evidence of Indebtedness issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof and having a maturity of 24 months or less
from the date of acquisition;


(b)         time deposits, certificates of deposit and bank notes of any
financial institution that (i) is a Lender or an Affiliate of a Lender or (ii)
is a member of the Federal Reserve System (or organized in any foreign country
recognized by the United States) and whose senior unsecured debt is rated at
least P-2, A-2 or F2, short-term, or A2, A or A, long-term, by Moody’s, S&P or
Fitch (any such bank in the foregoing clause (i) or (ii) being an “Approved
Bank”).  Issues with only one short-term credit rating must have a minimum
credit rating of P-1, A‑-1 or F1;


(c)         commercial paper, including asset-backed commercial paper, and
floating or fixed rate notes issued by an Approved Bank or a corporation or
special purpose vehicle (other than an Affiliate or Subsidiary of the U.S.
Borrower) organized and existing under the laws of the United States of America,
any state thereof or the District of Columbia (or any foreign country recognized
by the United States) rated at least A‑2 by S&P and at least P‑2 by Moody’s and
having a maturity of not more than 12 months from the date of acquisition;


(d)         asset-backed securities rated Aaa, AAA or AAA by Moody’s, S&P or
Fitch, with weighted average lives of 12 months or less (measured to the next
maturity date);


(e)         repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed or insured by
the government or any agency or instrumentality of the United States maturing
within 365 days from the date of acquisition;


(f)          readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s, BBB- (or the equivalent) by S&P or BBB- by Fitch, and in
each such case with a “stable” or better outlook, with maturities of 24 months
or less from the date of acquisition;


(g)         Investments with average maturities of 24 months or less from the
date of acquisition in money market funds rated AAA (or the equivalent thereof)
or better by S&P, Aaa3 (or the equivalent thereof) or better by Moody’s or AAA
(or the equivalent thereof) by Fitch (or reasonably equivalent ratings of
another internationally recognized rating agency);


(h)         money market funds which invest substantially all of their assets in
assets described in the preceding clauses (a) through (g); and


(i)          instruments equivalent to those referred to in clauses (a) through
(h) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and customarily used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.


“Cash Flow” means, with reference to any fiscal year, an amount (but not less
than zero) equal to:


(a)         Consolidated Net Income for such period (adjusted to exclude (x) any
gains attributable to Asset Sales and Casualty Events to the extent included in
Net Cash Proceeds of such Asset Sales or Casualty Events and (y) any losses
attributable to Asset Sales and Casualty Events); plus




8

--------------------------------------------------------------------------------

 
 
(b)         the sum of all amounts deducted in arriving at such Consolidated Net
Income amount in respect of all charges for (without duplication) (i)
depreciation of fixed assets and amortization of intangible assets for such
period and (ii) all other non-cash charges for such period; plus


(c)         the amount, if any, by which Consolidated Working Capital of the
U.S. Borrower and its Restricted Subsidiaries decreased during such period (but
excluding any such decrease arising from any Permitted Acquisition or
Disposition by the U.S. Borrower or any of its Restricted Subsidiaries or the
reclassification during such period of current assets to long term assets (and
vice versa) and current liabilities to long term liabilities (and vice versa)
and the application of purchase accounting); minus


(d)         all non-cash gains, credits or benefits added in computing
Consolidated Net Income for such period; minus


(e)         the amount, if any, by which Consolidated Working Capital of the
U.S. Borrower and its Restricted Subsidiaries increased during such period (but
excluding any such increase arising from any Permitted Acquisition or
Disposition by the U.S. Borrower or any of its Restricted Subsidiaries or the
reclassification during such period of current assets to long term assets (and
vice versa) and current liabilities to long term liabilities (and vice versa)
and the application of purchase accounting).


“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender at the time a
Borrower or any Restricted Subsidiary initially incurred any Cash Management
Obligation to such Person (or on the Closing Date, the Initial Term A Funding
Date or the Delayed Draw Funding Date, in the case of Cash Management
Obligations existing on such date).


“Cash Management Obligations” means obligations owed by a Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of (x) treasury
management services (including controlled disbursements, zero balance
arrangements, cash sweeps, pooling arrangements, corporate credit card, purchase
card and other card services (including commercial (or purchasing) card
programs), automated clearinghouse transactions, return items, overdrafts,
temporary advances, interest and fees and interstate depository network
services) or (y) short-term loans or lines of credit not exceeding $10,000,000
in the aggregate, in each case provided to the U.S. Borrower or any Restricted
Subsidiary.


“Casualty Event” means any event that gives rise to the receipt by a Borrower or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any tangible Property in excess of $20,000,000.


“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen Rate.


“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on the CDOR page of the Reuters screen or, in the event such rate does not
appear on such Reuters page, on any successor or substitute page on such screen
or service that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected from time to
time by the Administrative Agent in its reasonable discretion.


“CFC” means (a) any Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code or (b) any direct or indirect subsidiary of
any such Person.


“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
Closing Date) (other than, on or prior to the Spin-Off Date, Xerox and its
subsidiaries), of Equity Interests in Holdings representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Holdings, (b) a “change in control” or any comparable term under,
and as defined in, the Senior Notes Indenture or any agreement governing
Material Indebtedness, shall have occurred, (c) Holdings ceases to (i) directly
own 100% of the Equity Interests of the U.S. Borrower and (ii) directly or
indirectly




9

--------------------------------------------------------------------------------



own 100% of the Equity Interests of the Dutch Borrower or (d) at any time after
the Spin-Off Date, occupation of a majority of the seats (other than vacant
seats) on the board of directors of the U.S. Borrower by Persons who were not
(i) directors of the U.S. Borrower on the Spin-Off Date, (ii) nominated or
appointed by the board of directors of the U.S. Borrower or (iii) approved by
the board of directors of the U.S. Borrower as director candidates prior to
their election to such board of directors.  For the avoidance of doubt, the
consummation of the Spin-Off shall not constitute a Change in Control.


“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.


“Charges” has the meaning assigned to such term in Section 9.14.


“Class,” when used in reference to any (a) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
InitialDollar Term A Loans, Delayed DrawEuro Term A Loans, Term B Loans,
Incremental Term Loans of any series, Extended Term Loans of any series,
Replacement Term Loans of any series or Swingline Loans and (b) when used with
respect to any Commitment, refers to whether such Commitment is an Initial Term
A Loan Commitment, Delayed Draw Term A Loan Commitment, Additional Dollar Term A
Commitment, Additional Euro Term A Commitment, Term B Loan Commitment, Revolving
Commitment or Extended Revolving Commitment of any series.


“Closing Date” means the date on which the conditions specified in Section 4.01
of this Agreement were satisfied (or waived in accordance with Section 9.02 of
this Agreement).


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Co-Documentation Agents” means TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., PNC
Capital Markets LLC and SunTrust Bank.


“Collateral” means all the “Collateral” (or any equivalent term) as defined in
any Collateral Document and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Collateral Document to secure the Obligations.


“Collateral Documents” means, collectively, the Security Agreement, the Holdings
Pledge Agreement, each guarantee agreement, security agreement, intellectual
property security agreement, pledge agreement or other similar agreement
delivered to the Administrative Agent and the Lenders pursuant to Section 5.09
and each of the other agreements, instruments or documents executed by any Loan
Party that creates or purports to create a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties.


“Commitment” means a Revolving Commitment, Extended Revolving Commitment,
Initial Term A Loan Commitment, Delayed Draw Term A Loan Commitment, Additional
Dollar Term A Commitment, Additional Euro Term A Commitment, or Term B Loan
Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Conduent Finance” means Conduent Finance, Inc., a Delaware corporation.




10

--------------------------------------------------------------------------------



 




“Consolidated EBITDA” means, for any period with respect to the U.S. Borrower
and its Restricted Subsidiaries, Consolidated Net Income for such period plus,
without duplication and (except with respect to clause (viii) below) to the
extent deducted in computing Consolidated Net Income for such period, the sum
of:


  (i)                      total income tax expense;


 (ii)                      interest expense, amortization or write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness;


(iii)                      depreciation and amortization expense;


(iv)                      any extraordinary, non-recurring or unusual expenses
or losses, in each case, including any restructuring charges, separation costs
or integration costs;


 (v)                      losses on Dispositions of assets outside of the
ordinary course of business;


(vi)                      other non-cash items reducing such Consolidated Net
Income;


   (vii)                      without duplication of the foregoing, other add
backs of the type and nature consistent with Holdings’ line item “Other
expenses, net” in the combined statements of (loss) income included in the Form
10; provided that the total amount added back pursuant to this clause (vii) with
respect to the portion of such line item entitled “All other expenses, net”
shall not exceed $3,000,000 for such period;


  (viii)                      the amount of “run-rate” cost savings projected by
the U.S. Borrower in good faith, net of the amount of actual benefits realized
or expected to be realized prior to or during such period (which cost savings
shall be calculated on a pro forma basis as though they had been realized on the
first day of such period) from actions taken or to be taken within four fiscal
quarters of any Investment, acquisition, Disposition, merger, amalgamation or
consolidation (in each case with respect to a business (as such term is used in
Regulation S-X Rule 11-01), a company, a segment, an operating division or unit
or line of business) or any operational change or strategic cost initiative;
provided that (A) (x) such cost savings are reasonably identifiable and expected
by the U.S. Borrower to be achieved based on such actions and (y) the benefits
resulting therefrom are anticipated by the U.S. Borrower to be realized within
12 months of such Investment, acquisition, Disposition, merger, amalgamation or
consolidation or within 12 months from the end of such period in the case of an
operational change or strategic cost initiative and (B) the aggregate amount
added back pursuant to this clause (viii) for any period of four fiscal quarters
shall not exceed (1) 15 % of Consolidated EBITDA for such period (calculated
prior to giving effect to this clause (viii)) plus (2) the amount of any such
cost savings of the type that would be permitted to be included in pro forma
financial statements prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended,


minus, without duplication and to the extent included in Consolidated Net Income
for such period, the sum of (i) any extraordinary or non-recurring or unusual
income or gains, (ii) gains on Dispositions of assets outside of the ordinary
course of business and (iii) other non-cash items increasing such Consolidated
Net Income, all as determined on a consolidated basis in accordance with GAAP.


“Consolidated Net Income” means,  for any period, the consolidated net income
(or loss) of the U.S. Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that, GAAP
to the contrary notwithstanding, there shall be excluded, without duplication:


(a)            the net income (or loss) of any Person (other than a Restricted
Subsidiary of the U.S. Borrower) in which the U.S. Borrower or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received in cash (or in kind and converted to cash) by
the U.S. Borrower or such Restricted Subsidiary in the form of dividends or
similar distributions;




11

--------------------------------------------------------------------------------



 




(b)         solely for the purpose of determining the Available Amount, the net
income (or loss) of any Restricted Subsidiary of the U.S. Borrower that is not a
Loan Party to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Restricted Subsidiary, except to the
extent that any such income is actually received in cash (or in kind and
converted to cash) by the U.S. Borrower or a Restricted Subsidiary that is a
Loan Party;


(c)         the cumulative effect of a change in accounting principles during
such period;


(d)         any income (or loss) from discontinued operations;


(e)         any non-cash compensation charge or expense, including any such
charge or expense arising from the grants of stock appreciation or similar
rights, employee benefit plans or agreements, stock options, restricted stock or
other rights, and any non-cash deemed finance charges or expenses in respect of
any pension liabilities or other retiree provisions or on the revaluation of any
benefit plan obligation and any non-cash charges or expenses in respect of
curtailments, discontinuations or modifications to pension plans; and


(f)          the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the U.S. Borrower and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
or divestiture consummated before or after the Closing Date, and the
amortization, write-down or write-off of any amounts thereof.


Notwithstanding the foregoing, with respect to any period ending on or prior to
the Spin-Off Date, Consolidated Net Income will be deemed to be the Consolidated
Net Income of the U.S. Borrower and the other subsidiaries of Xerox that will be
Restricted Subsidiaries as of the Spin-Off Date, irrespective of whether such
entities were Restricted Subsidiaries of the U.S. Borrower for the entirety of
such period, in each case with such pro forma adjustments (including to give
effect to the Transactions) as are appropriate and consistent with the
definition of “Pro Forma Basis”, as determined in good faith by the U.S.
Borrower.


“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
Holdings in accordance with GAAP.


“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the U.S. Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.


“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the U.S.
Borrower and its Restricted Subsidiaries outstanding as of such time calculated
on a consolidated basis in accordance with GAAP (other than Indebtedness
described in clause (c), (d), (e) (except to the extent supporting Indebtedness
described in clauses (a), (b) and (g) of the definition of “Indebtedness”), (h),
(i) or (j) of the definition of “Indebtedness” (provided that there shall be
included in Consolidated Total Indebtedness any Indebtedness in respect of
drawings thereunder to the extent not reimbursed within two Business Days after
the date of such drawing)) plus (ii) the principal amount of any obligations of
any Person (other than the U.S. Borrower or any Restricted Subsidiary) of the
type described in the foregoing clause (i) that are Guaranteed by the U.S.
Borrower or any Restricted Subsidiary (whether or not reflected on a
consolidated balance sheet of the U.S. Borrower).


“Consolidated Working Capital” means, at any time, Current Assets minus Current
Liabilities, at such time.


“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”




12

--------------------------------------------------------------------------------



 




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means, with respect to any Person, the power to, directly or
indirectly, direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise.


“Credit Event” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.


“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) the aggregate amount
of its Term Loans outstanding at such time.


“CRR” means the Regulation (EU) No. 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No. 648/2012.


“Current Assets” means, at any date, all assets of the U.S. Borrower and its
Restricted Subsidiaries which under GAAP would be classified as current assets
on the consolidated balance sheet of the U.S. Borrower and its Restricted
Subsidiaries (excluding any (i) cash or Cash Equivalents (including cash and
Cash Equivalents held on deposit for third parties by the U.S. Borrower or any
of its Restricted Subsidiaries), (ii) permitted loans to third parties or
related parties, (iii) deferred bank fees and derivative financial instruments
related to Indebtedness, (iv) deferred tax assets, (v) assets held for sale and
(vi) pension assets).


“Current Liabilities” means, at any date, all liabilities of the U.S. Borrower
and its Restricted Subsidiaries which under GAAP would be classified as current
liabilities on the consolidated balance sheet of the U.S. Borrower and its
Restricted Subsidiaries, other than (i) current maturities of long-term debt,
(ii) outstanding revolving loans and letter of credit reimbursement obligations,
(iii) accruals of interest expense (excluding interest expense that is due and
unpaid), (iv) obligations in respect of derivative financial instruments related
to Indebtedness, (v) deferred tax liabilities, (vi) liabilities in respect of
unpaid earnouts, (vii) accruals relating to restructuring reserves, (viii)
liabilities in respect of funds of third parties on deposit with the U.S.
Borrower or any of its Restricted Subsidiaries, (ix) the current portion of any
Capital Lease Obligation, (x) the current portion of any other long-term
liability for borrowed money, (xi) permitted short term indebtedness from third
parties and (xii) non-cash compensation liabilities.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Declined Proceeds” has the meaning assigned to such term in Section 2.10(b)(v).


“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.


“Default Rate” has the meaning assigned to such term in Section 2.12(c).


“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Class of Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the U.S. Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the U.S. Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has




13

--------------------------------------------------------------------------------







made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the U.S. Borrower, to confirm in writing to the
Administrative Agent and the U.S. Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the U.S. Borrower), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of (A) a proceeding under any Debtor Relief Law or (B) a Bail-In Action, or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in, or
provide such Lender with, immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the U.S. Borrower, each Issuing Bank, the Swingline Lender and each Lender.


“Delayed Draw Funding Date” means the Spin-Off Date, or, if the anticipated
Spin-Off Date is not a Business Day, the Business Day prior to the anticipated
Spin-Off Date (as determined by the U.S. Borrower in good faith).


“Delayed Draw Term A Loan Commitment” means, with respect to each Delayed Draw
Term A Lender, the commitment, if any, of such Lender to make Delayed Draw Term
A Loans expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Delayed Draw Term A Loans hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Delayed Draw Term
A Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Delayed Draw
Term A Loan Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Delayed Draw Term A Loan Commitments is equal to $421,675,200.”Delayed
Draw Term A Loan Commitment Expiration Date” means the earlier of (a) the
Special Mandatory Prepayment Date and (b) the making of the Delayed Draw Term A
Loans on the Delayed Draw Fundingwas equal to $421,675,200 on the Closing Date.


“Delayed Draw Term A Lender” means a Lender with a Delayed Draw Term A Loan
Commitment or an outstanding Delayed Draw Term A Loan.


“Delayed Draw Term A Loan” means a Loan made pursuant to Section 2.01(b).


“Delayed Draw Term A Loan Maturity Date” means December 7, 2021; provided that
if the Special Mandatory Prepayment Trigger Date occurs, the Delayed Draw Term A
Loan Maturity Date shall instead be the Special Mandatory Prepayment Date.


 “Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the U.S. Borrower or a Restricted Subsidiary in
connection with a disposition pursuant to Section 6.11 that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of or conversion
of or collection on such Designated Non-Cash Consideration.


“Designated Preferred Stock” means Preferred Stock (other than Disqualified
Equity Interests) of Holdings or the U.S. Borrower that is issued for cash
(other than to a Restricted Subsidiary of the U.S. Borrower) and is so




14

--------------------------------------------------------------------------------







designated as Designated Preferred Stock, pursuant to a certificate of a
Responsible Officer, on or prior to the issue date thereof.


“Discount Range” has the meaning assigned to such term in Section 2.10(c)(ii).


“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 2.10(c)(ii).


“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.10(c)(i).


“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.10(c)(v).


“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, license, sublicense, abandonment or
other disposition thereof, and the terms “Dispose” and “Disposed of” have
correlative meanings, but excluding, licenses and leases entered into in the
ordinary course of business or that are customarily entered into by companies in
the same or similar lines of business (other than, for the avoidance of doubt,
exclusive licenses entered into outside the ordinary course of business).


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the U.S. Borrower
has the option to pay such dividends solely in Qualified Equity Interests), or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Latest Maturity Date.


“Dollar Equivalent” means, at any date, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in a currency other than Dollars, such amount converted to Dollars
by the Administrative Agent, or Issuing Bank, as applicable, at the Exchange
Rate on such date.


“Dollar Term A Lender” means a Lender with an outstanding Dollar Term A Loan.


“Dollar Term A Loan” means each Additional Dollar Term A Loan and each Loan that
is deemed made pursuant to Section 2.01(f).


“Dollar Term A Loan Maturity Date” means December 7, 2022.


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means a Restricted Subsidiary organized under the laws of
the United States, any state thereof or the District of Columbia.


“Dutch Borrower” means Affiliated Computer Services International B.V., a
private limited company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the laws of the Netherlands, having its official seat in
Amsterdam, the Netherlands and registered in the Trade Register of the Dutch
Chamber of Commerce under number 34160388.


“Dutch Civil Code” means the Burgerlijk Wetboek of the Netherlands.




15

--------------------------------------------------------------------------------



 




“ECF Payment” has the meaning assigned to such term in Section 2.10(b)(iv).


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(v), (vi), (vii) and (viii) (subject to such
consents, if any, as may be required under Section 9.04(b)(iii)).


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.


“Environmental Laws” means all Laws relating to the pollution, the protection of
the Environment, preservation or reclamation of natural resources, the Release
or threatened Release of any Hazardous Materials or, as it relates to exposure
to Hazardous Materials, health and safety matters.


 “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the U.S. Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.


“ERISA Event” means (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Plan; (b) with respect to any Plan, the
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) a determination that any Plan
is, or is expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code); (d) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (e) the incurrence by the
U.S. Borrower, a Subsidiary or any




16

--------------------------------------------------------------------------------







ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (f) the receipt by the U.S.
Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (g) the
incurrence by the U.S. Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the U.S. Borrower, a Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
U.S. Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent pursuant to Section 4245
of ERISA, or is in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA; (i) a failure by the U.S.
Borrower, a Subsidiary or any ERISA Affiliate to pay when due (after expiration
of any applicable grace period) any installment payment with respect to
withdrawal liability under Section 4201 of ERISA; (j) the withdrawal of any of
the U.S. Borrower, a Subsidiary or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA or (k) the
imposition of a lien or security interest in favor of the PBGC or any Plan on
any assets of the U.S. Borrower or any Subsidiary under Section 430(k) of the
Code or under Section 4068 of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.


“Euro Equivalent” means, at any date, (a) with respect to any amount denominated
in Euros, such amount, and (b) with respect to any amount denominated in a
currency other than Euros, such amount converted to Euros by the Administrative
Agent at the Exchange Rate on such date.


“Euro Term A Lender” means a Lender with an outstanding Euro Term A Loan.


“Euro Term A Loan” means each Additional Euro Term A Loan and each Loan that is
made pursuant to Section 2.01(e).


“Euro Term A Loan Maturity Date” means December 7, 2022.


“Eurocurrency Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.


“Eurocurrency Rate” means, for any Interest Period with respect to (a) any Loan
in any LIBOR Quoted Currency, the LIBO Screen Rate as of the Applicable Time on
the Quotation Day for such currency and Interest Period and (b) any Loan in any
Non-Quoted Currency, the applicable Local Screen Rate as of the Applicable Time
on the Quotation Day for such currency and Interest Period; provided that, if a
LIBO Screen Rate or a Local Screen Rate, as applicable, shall not be available
at the applicable time for the applicable Interest Period  (an “Impacted
Interest Period”), then the Eurocurrency Rate for such currency and Interest
Period shall be the Interpolated Rate; provided, further, that if any
Eurocurrency Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excess Cash Flow” means, with respect to any fiscal year, the amount (if any,
but which amount shall not be less than zero) by which (a) Cash Flow during such
period exceeds (b) the sum of (i) the aggregate amount of payments or
repurchases made or otherwise paid by the U.S. Borrower and its Restricted
Subsidiaries during such period in respect of all principal on all Indebtedness
(whether at maturity, as a result of mandatory prepayment, acceleration or
otherwise, but excluding voluntary prepayments deducted pursuant to Section
2.10(b)(iv)(B)), plus, (ii) to the extent each of the following is not deducted
in computing Consolidated Net Income and without duplication:




17

--------------------------------------------------------------------------------



 




(A)        without duplication of amounts deducted pursuant to this subclause
(A) or subclause (D) below in a prior period, capital expenditures, capitalized
software expenses and acquisitions of intellectual property of the U.S. Borrower
and its Restricted Subsidiaries, in each case, made in cash during such period
or, at the option of the U.S. Borrower, made prior to the date the applicable
Excess Cash Flow payment is required to be made under Section 2.10(b)(iv) with
respect to such period (except to the extent financed with long-term
Indebtedness (other than revolving Indebtedness));


(B)         without duplication of amounts deducted pursuant to subclause (D)
below in a prior period, the amount of (i) Investments made by the U.S. Borrower
and its Restricted Subsidiaries pursuant to Sections 6.05(f), (h), (l) and (r)
and (ii) Restricted Payments made by the U.S. Borrower and its Restricted
Subsidiaries pursuant to Sections 6.04(c), (d), (g)(x) and (i), in each case, in
cash (except, in each case, to the extent financed with long-term Indebtedness
(other than revolving Indebtedness));


(C)         cash losses from any sale or disposition outside the ordinary course
of business;


(D)         without duplication of amounts deducted from Excess Cash Flow in a
prior period, the aggregate consideration required to be paid in cash by the
U.S. Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period or any
planned cash expenditures (the “Planned Expenditures”), in each case, relating
to Investments permitted pursuant to Sections 6.05(f), (h), (l) or (r), capital
expenditures, capitalized software expenses or acquisitions of intellectual
property to be, or expected to be, consummated or made during the period of two
consecutive fiscal quarters of the U.S. Borrower following the end of such
period (except, in each case, to the extent financed with long-term Indebtedness
(other than revolving Indebtedness));  provided that to the extent the aggregate
amount of cash actually utilized to finance such Investments permitted pursuant
to Sections 6.05(f), (h), (l) or (r), capital expenditures, capitalized software
expenses or acquisitions of intellectual property during such following period
of two consecutive fiscal quarters is less than the Contract Consideration and
the Planned Expenditures, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of two consecutive
fiscal quarters;


(E)         the aggregate amount of expenditures (other than Investments or
Restricted Payments) actually made by the U.S. Borrower and its Restricted
Subsidiaries in cash during such period (including expenditures for the payment
of financing fees) to the extent that such expenditures are not expensed and
amounts in respect thereof are not otherwise deducted in computing Consolidated
Net Income for such period or any prior period (except, in each case, to the
extent financed with long-term Indebtedness (other than revolving
Indebtedness));


(F)         the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the U.S. Borrower and its Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness;


(G)         payments by the U.S. Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the U.S. Borrower and its
Restricted Subsidiaries other than Indebtedness;


(H)        cash expenditures in respect of Swap Agreements during such fiscal
year; and


(I)          the amount of Taxes (including penalties and interest) paid in cash
in such period and (without duplication) tax reserves set aside or payable with
respect to such period to the extent they exceed the amount of Tax expense
deducted in determining Consolidated Net Income for such period.


“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent or the Euro Equivalent of any other currency, the rate determined by
the Administrative Agent, or Issuing Bank, as applicable, to be the rate quoted
by the Administrative Agent, or Issuing Bank, as applicable, as the spot rate
for the purchase by such Person of such currency with another currency through
its principal foreign exchange trading office at approximately 11:00 a.m., (x)
in the case of Dollars, New York City time and (y) in the case of Alternative
Currencies, London time.  In the event that such rate is not available, the
Exchange Rate shall be determined by




18

--------------------------------------------------------------------------------







reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent, or Issuing Bank, as
applicable, and the U.S. Borrower or, in the absence of such agreement, the
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent, or Issuing Bank, as applicable,  in the
market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 11:00 a.m., (x) in the case of
Dollars, New York City time and (y) in the case of Alternative Currencies,
London time, on such date for the purchase of Dollars or Euros, as the case may
be, for delivery on such date, in the case where such other currency is
Sterling, or two Business Days later, in the case of each other currency;
provided that if at the time of any such determination, for any reason, no such
spot rate is being reasonably quoted, the Administrative Agent, or Issuing Bank,
as applicable, after consultation with the U.S. Borrower, may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.


“Exchanged Delayed Draw Term A Loans” means the Delayed Draw Term A Loans held
by the Rollover Delayed Draw Term A Lenders on the Amendment No. 3 Effective
Date immediately prior to the extension of credit hereunder on the Amendment No.
3 Effective Date and as to which the Rollover Delayed Draw Term A Lenders
thereof have consented to exchange into Dollar Term A Loans.


“Exchanged Initial Term A Loans” means the Initial Term A Loans held by the
Rollover Initial Term A Lenders on the Amendment No. 3 Effective Date
immediately prior to the extension of credit hereunder on the Amendment No. 3
Effective Date and as to which the Rollover Initial Term A Lenders thereof have
consented to exchange into Euro Term A Loans.


“Excluded Property” has the meaning assigned to such term in the Security
Agreement.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.15 of the Guarantee Agreement and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party and any and all guarantees of such Loan Party’s Swap Obligations by other
Loan Parties) at the time the Guarantee of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) any
Taxes imposed on (or measured by) net income (however denominated), franchise or
similar Taxes and branch profits Taxes, in each case (i) imposed on it by any
jurisdiction as a result of such recipient being organized under the laws of or
having its principal office located in or, in the case of any Lender, having its
applicable lending office located in, such jurisdiction or (ii) that are Other
Connection Taxes, (b) with respect to any Loan made by a Lender to the U.S.
Borrower, any U.S. federal withholding Tax and with respect to any Loan made by
a Lender to the Dutch Borrower, any Dutch withholding tax, in each case imposed
with respect to any amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a Law in
effect on the date on which (i) such Lender acquires such interest in the
applicable Commitment (or, to the extent such Lender did not fund an applicable
Loan pursuant to a prior Commitment, on the date on which such Lender acquires
its interest in such Loan); provided that this clause (i) shall not apply to a
Lender that became a Lender pursuant to an assignment request by the U.S.
Borrower under Section 2.18) or (ii) such Lender changes its lending office,
except in each case to the extent that, such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of such new lending office
(or assignment), to receive additional amounts with respect to such withholding
Tax pursuant to Section 2.16, (c) any withholding Tax that is attributable to a
Lender’s failure to comply with Section 2.16(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.  For purposes of clause (b)(i) of this
definition, a participation acquired pursuant to Section 2.17 shall be




19

--------------------------------------------------------------------------------







treated as having been acquired on the earlier date(s) on which the applicable
Lender acquired the applicable interest in the Commitments or Loans to which
such participation relates.


“Existing Term Loan Class” has the meaning assigned to such term in Section
2.20(a).


“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments of any Class except that such Revolving Commitments may have a later
maturity date and different provisions with respect to interest rates and fees
(including any extension fees) than those applicable to the Revolving
Commitments of such Class.


“Extended Term Loans” has the meaning assigned to such term in Section 2.20(a).


“Extending Term Lender” has the meaning assigned to such term in Section
2.20(c).


“Extension Election” has the meaning assigned to such term in Section 2.20(c).


“Extension Request” has the meaning assigned to such term in Section 2.20(a).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any intergovernmental
agreements (and any related laws, regulations or official administrative
practices) implementing the foregoing.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Person.


“Financials” means the financial statements of Holdings required to be delivered
pursuant to Section 5.01(a) or (b).


“First Incremental Agreement” means that certain First Incremental Agreement,
dated as of January 3, 2017, among the Administrative Agent, the U.S. Borrower,
the other Loan Parties party thereto and the initial lenders party thereto.


“First Incremental Term Lender” means the Incremental Term Loans (as defined in
the First Incremental Agreement).


“First Incremental Term Loans” means the Incremental Term Loans (as defined in
the First Incremental Agreement).


“First Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form of Exhibit J (with such changes thereto as are
reasonably acceptable to the Administrative Agent and the U.S. Borrower), by and
between the Administrative Agent and the collateral agent for one or more
classes of Incremental Equivalent Indebtedness or Term Loan Refinancing Debt
that are intended to be secured by Liens ranking pari passu with the Liens
securing the Obligations.


“Foreign Holding Company” means any Domestic Subsidiary that has no material
assets other than Equity Interests issued by CFCs.




20

--------------------------------------------------------------------------------



 




“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.


“Foreign Plan” means any pension plan, benefit plan, fund (including any
superannuation fund) or other similar program established, maintained or
contributed to by a Borrower or any Subsidiary for the benefit of employees of a
Borrower or any Subsidiary employed and residing outside the United States
(other than any plans, funds or other similar programs that are maintained
exclusively by a Governmental Authority), which plan, fund or other similar
program provides, or results in, retirement income or a deferral of income in
contemplation of retirement, and which plan is not subject to ERISA.


“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
Law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make, the required contributions or
payments, under any applicable Law, on or before the due date for such
contributions or payments (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by a Borrower or any Subsidiary under applicable Law on account of the
complete or partial termination of such Foreign Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any applicable Law and that could
reasonably be expected to result in the incurrence of any liability by a
Borrower or any Subsidiary, or the imposition on a Borrower or any Subsidiary
of, any fine, excise tax or penalty resulting from any noncompliance with any
applicable Law.


“Foreign Subsidiary” means any direct or indirect Subsidiary of the U.S.
Borrower that is not a Domestic Subsidiary.


“Form 10” means the registration statement on Form 10, originally filed by
Holdings with the SEC on June 30, 2016, as amended or supplemented.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“FRBNY” means the Federal Reserve Bank of New York.


“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a banking day, for the immediately
preceding banking day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America or
any other nation or, in each case, any political subdivision thereof, whether
state, local, provincial or otherwise and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including




21

--------------------------------------------------------------------------------







any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other monetary obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or monetary obligation; provided that the term
Guarantee shall not include (x) endorsements for collection or deposit in the
ordinary course of business or (y) performance guarantees in the ordinary course
of business.  The amount of any Guarantee of any guaranteeing person shall be
deemed to be the lower of (i) an amount equal to the stated or determinable
amount of the primary obligation, or portion thereof, in respect of which such
Guarantee is made and (ii) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee,
unless such primary obligation or the maximum amount for which such guaranteeing
person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the U.S. Borrower in
good faith.


“Guarantee Agreement” means the Guarantee Agreement executed by the Loan Parties
and the Administrative Agent, substantially in the form of Exhibit H, together
with each guarantee agreement supplement executed and delivered pursuant to
Section 5.09.


“Guarantor” means (a) Holdings, (b) Conduent Finance and (c) each Subsidiary
Guarantor.


“Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and all
other substances, materials or wastes of any nature that in relevant form and
concentration are regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time it enters into a
Secured Hedge Agreement (or on the Closing Date, the Initial Term A Funding Date
or the Delayed Draw Funding Date, in the case of Secured Hedge Agreements
existing on such date), in its capacity as a party thereto.


“Holdings” means Conduent Incorporated, a New York corporation.


“Holdings Pledge Agreement” means the Pledge Agreement executed by Holdings and
the Administrative Agent, substantially in the form of Exhibit D-2.


“Immaterial Subsidiary” means any Restricted Subsidiary of the U.S. Borrower
that on a consolidated basis with its Subsidiaries did not have consolidated
revenues in excess of 5.0% of the U.S. Borrower’s consolidated revenues for the
most recently ended four fiscal quarter period of the U.S. Borrower for which
Financials have been delivered and did not have consolidated total assets in
excess of 5.0% of Consolidated Total Assets as of the most recently ended fiscal
quarter of the U.S. Borrower for which Financials have been delivered on or
prior to the Closing Date or pursuant to Section 5.01(a) or (b); provided that
(i) all such Subsidiaries designated as “Immaterial Subsidiaries” taken together
shall not have revenues for any fiscal year of the U.S. Borrower or total assets
as of the last day of any fiscal year in an amount that is equal to or greater
than 7.5% of the consolidated revenues or total assetsConsolidated Total Assets,
as applicable, of the U.S. Borrower and its Restricted Subsidiaries for, or as
of the last day of, such fiscal year, as the case may be, and (ii) to the extent
such limitation would be exceeded, the U.S. Borrower shall designate Restricted
Subsidiaries to the Administrative Agent to no longer be designated as
Immaterial Subsidiaries so that such limitation would not be exceeded.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate.”


“Increased Commitments” has the meaning assigned to such term in Section
2.19(a).


“Increasing Lender” has the meaning assigned to such term in Section 2.19(a).




22

--------------------------------------------------------------------------------



 




“Incremental Equivalent Indebtedness” means Indebtedness consisting of (a) loans
that are unsecured or secured by Liens ranking junior to the Liens securing the
Obligations or (b) debt securities that are unsecured or secured by Liens
ranking pari passu or junior to the Liens securing the Obligations, in each case
issued or Guaranteed by the Loan Parties (or any of them) that is designated by
the U.S. Borrower in a certificate of a Responsible Officer delivered to the
Administrative Agent as “Incremental Equivalent Indebtedness” on or prior to the
date of incurrence; provided that (i) such Indebtedness does not have a final
maturity that is prior to the Latest Maturity Date or a Weighted Average Life to
Maturity that is shorter than the Weighted Average Life to Maturity of the then
outstanding Term Loans, (ii) such Indebtedness is not secured by a Lien on any
assets of the U.S. Borrower or any of its Restricted Subsidiaries except for
Liens on the Collateral permitted by Section 6.02(s), (iii) such Indebtedness is
not incurred or Guaranteed by any Restricted Subsidiaries that are not Loan
Parties, (iv) on the date of incurrence of such Indebtedness the U.S. Borrower
shall be in compliance, calculated on a Pro Forma Basis, with the covenant
contained in Section 6.09 as of the last day of the most recent fiscal quarter
of the U.S. Borrower for which Financials have been delivered prior to such
time, (v) the aggregate principal amount of Incremental Equivalent Indebtedness
incurred following the Closing Date, when aggregated with the aggregate amount
of all Increased Commitments (other than Refinancing Revolving Commitments) and
Incremental Term Loans (other than Refinancing Term Loans) established following
the Closing Date shall not exceed (i) $300,000,000 plus (ii) an additional
amount that would not cause the Senior Secured Net Leverage Ratio on a Pro Forma
Basis (for the avoidance of doubt, after giving effect to such Incremental
Equivalent Indebtedness) as of the last day of the most recently ended fiscal
quarter for which Financials were required to have been delivered pursuant to
Section 5.01(a) or (b) to exceed 2.25 to 1.00 (determined without giving effect
to any amount incurred substantially concurrently under subclause (i)) and (vi)
the other terms and conditions relating to such debt securities or loans (other
than interest rates, rate floors, call protection, discounts, fees, premiums and
optional prepayment or redemption provisions) are not in the aggregate
materially more restrictive than the terms of this Agreement as determined in
good faith by the U.S. Borrower (except for provisions applicable only to
periods after the Latest Maturity Date).


“Incremental Term Loan” has the meaning assigned to such term in Section
2.19(a).


“Incremental Term A Loans” means any term A loans (i.e., having no more than a 5
year maturity, no less than 2.5% average annual amortization per annum (after
giving effect to any grace period or initial period) and with lenders that are
primarily commercial banks as determined by the U.S. Borrower in good faith)
made pursuant to Section 2.19(a).


“Incremental Term B Loans” means any loans made pursuant to Section 2.19(a) that
are not Incremental Term A Loans.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on Property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of such Property (except to the extent otherwise provided in this
definition), (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (j) all obligations of such Person
under any Swap Agreement (with the “principal” amount of any Swap Agreement on
any date being equal to the early termination value thereof on such date).  The
Indebtedness of any Person shall (i) include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is expressly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity and pursuant to
contractual arrangements, except to the extent the terms of such Indebtedness
provide that such Person is not liable therefor, and (ii) exclude (A) customer
deposits and advances and interest payable thereon in the ordinary course of
business in accordance with customary trade terms




23

--------------------------------------------------------------------------------







and other obligations incurred in the ordinary course of business through credit
on an open account basis customarily extended to such Person, (B) obligations
under customary overdraft arrangements with banks outside the United States
incurred in the ordinary course of business to cover working capital needs
(including cash pooling arrangements) and (C) bona fide indemnification,
purchase price adjustment, earn-outs, holdback and contingency payment
obligations to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment depends on the
performance of such business after the closing. For the avoidance of doubt,
Indebtedness shall not include performance guarantees in the ordinary course of
business or Xerox Guarantee Obligations.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 9.03(b).


“Information” has the meaning assigned to such term in Section 9.12.


“Initial Term A Commitment Expiration Date” means the earliest of (a) the
Special Mandatory Prepayment Date, (b) the making of the Initial Term A Loans on
the Initial Term A Funding Date and (c) the close of business on the Delayed
Draw Funding Date.


“Initial Term A Funding Date” means the date on which the conditions specified
in Section 4.02 of this Agreement are satisfied (or waived in accordance with
Section 9.02 of this Agreement).


“Initial Term A Lender” means a Lender with an Initial Term A Loan Commitment or
an outstanding Initial Term A Loan.


“Initial Term A Loan” means a Loan made pursuant to Section 2.01(a).


“Initial Term A Loan Commitment” means with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term A Loan pursuant to
Section 2.01(a), as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Initial Term A Loan Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed an Initial Term A Loan Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Initial Term A Loan Commitments iswas the Euro
Equivalent of $278,324,800.”Initial Term A Loan Maturity Date” means December 7,
2021; provided that if the Special Mandatory Prepayment Trigger Date occurs, the
Initial Term A Loan Maturity Date shall instead be the Special Mandatory
Prepayment Date.278,324,800 on the Closing Date.


“Information Memorandum” means the Confidential Information Memorandum dated
November 7, 2016 relating to the Borrowers and the Transactions.


“Intercompany Transfers” has the meaning assigned to such term in the definition
of the “Transactions.”


“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.03.


“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.




24

--------------------------------------------------------------------------------



 




“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or if available to all applicable Lenders, twelve months or a period less than
one month thereafter, as the applicable Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


“Interpolated Rate” means,  at any time, for any Interest Period, with respect
to (a) any Loan in any LIBOR Quoted Currency, the rate per annum (rounded to the
same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (i) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (ii) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available for the applicable currency)
that exceeds the Impacted Interest Period, in each case, at such time, and (b)
any Loan in any Non-Quoted Currency, the rate per annum (rounded to the same
number of decimal places as the Local Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (i) the Local Screen Rate for the longest period (for which
the Local Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (ii) the Local Screen Rate for the
shortest period (for which the Local Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of Section 6.05, (i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and (ii) in the event the U.S.
Borrower or any Restricted Subsidiary (an “Initial Investing Person”) transfers
an amount of cash or other Property (the “Invested Amount”) for purposes of
permitting the U.S. Borrower or one or more Restricted Subsidiaries to
ultimately make an Investment of the Invested Amount in the U.S. Borrower, any
Restricted Subsidiary or any other Person (the Person in which such Investment
is ultimately made, the “Subject Person”) through a series of substantially
concurrent intermediate transfers of the Invested Amount to the U.S. Borrower or
one or more Restricted Subsidiaries other than the Subject Person (each an
“Intermediate Investing Person”), including through the incurrence or repayment
of intercompany Indebtedness, capital contributions or redemptions of Equity
Interests, then, for all purposes of Section 6.05, any transfers of the Invested
Amount to Intermediate Investing Persons in connection therewith shall be
disregarded and such transaction, taken as a whole, shall be deemed to have been
solely an Investment of the Invested Amount by the Initial Investing Person in
the Subject Person and not an Investment in any Intermediate Investing Person.


“IP Rights” has the meaning assigned to such term in Section 3.05(b).


“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).




25

--------------------------------------------------------------------------------



 




“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the applicable Borrower (or any
Restricted Subsidiary) or in favor of such Issuing Bank and relating to such
Letter of Credit.


“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., BNP
Paribas, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA, Mizuho
Bank Ltd. , Royal Bank of Canada and any other Lender (subject to such Lender’s
consent) designated by the U.S. Borrower and consented to by the Administrative
Agent (such consent not to be unreasonably withheld or delayed) that becomes an
Issuing Bank, in each case in its capacity as an issuer of Letters of Credit
hereunder, and any successors in such capacity as provided in Section 9.04.  An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.


“Issuing Bank LC Exposure Sublimit” means, for each Issuing Bank, the amount of
the LC Exposure Sublimit set forth with respect to such Issuing Bank on Schedule
2.01.II to Amendment No. 3.


“Junior Financing” means any Indebtedness that is contractually subordinated in
right of payment to any of the Obligations (it being understood and agreed, for
the avoidance of doubt, that the Senior Notes do not constitute a Junior
Financing).


“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.


“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage thereof.  All L/C Advances shall be denominated in
Dollars.


“L/C Borrowing” means an extension of credit resulting from a LC Disbursement
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Base Rate Revolving Borrowing.  All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements, including Unreimbursed Amounts, that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time.  The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total LC Exposure of the Revolving Lenders at such time.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” and not to have expired or terminated in the amount so
remaining available to be drawn.


“LC Exposure Sublimit” means $300,000,000.


“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by an Issuing Bank or any refund of a reimbursement payment made by an
Issuing Bank to a Borrower, in each case in a currency other than Dollars, (a)
the date on which such Issuing Bank shall advise the Administrative Agent that
it purchased with




26

--------------------------------------------------------------------------------







Dollars the currency used to make such LC Disbursement or refund or (b) if such
Issuing Bank shall not advise the Administrative Agent that it made such a
purchase, the date on which such LC Disbursement or refund is made.


“LCT Election” has the meaning assigned to such term in Section 1.06(a).


“LCT Test Date” has the meaning assigned to such term in Section 1.06(a).


“Lender Participation Notice” has the meaning assigned to such term in Section
2.10(c)(iii).


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing
Banks.


“Letter of Credit” means a Letter of Credit issued pursuant to Section
2.05(a)(i)(x); provided that Goldman SachsRoyal Bank USAof Canada and Credit
Suisse AG, Cayman Islands Branch will not be obligated to issue (or cause to be
issued) commercial letters of credit (as opposed to a standby letters of
credit).


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.


“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).


“LIBO Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for the applicable LIBOR Quoted Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion.


“LIBOR Quoted Currency” means Dollars, Euros and Sterling.


“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).


“Limited Condition Transaction” has the meaning assigned to such term in Section
1.06(a).


“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Documents, each Additional Credit Extension Amendment, any promissory notes
executed and delivered pursuant to Section 2.09(h), the Agency Fee Letter and
any amendments, waivers, supplements or other modifications to any of the
foregoing.


“Loan Parties” means the Borrowers and the Guarantors.


“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.


“Local Screen Rates” means the CDOR Screen Rate; provided that, if any Local
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the U.S. Borrower and the Restricted
Subsidiaries taken as a whole or (b) the ability of the Loan Parties to perform
their obligations under this Agreement or any and all other Loan Documents, or
the rights and remedies of the Administrative Agent and the Lenders thereunder.




27

--------------------------------------------------------------------------------



 




“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the U.S. Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $50,000,000.


“Maximum Rate” has the meaning assigned to such term in Section 9.14.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to ERISA, and in respect of which the U.S. Borrower or
any of its ERISA Affiliates is (or during the preceding five plan years has
been) an “employer” as defined in Section 3(5) of ERISA.


“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note or installment receivable, purchase price adjustment or earn-out or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by the U.S. Borrower or any Restricted Subsidiary) less
(ii) the sum of (A) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness that is secured by the Property or
otherwise subject to mandatory prepayment in connection with such Asset Sale or
Casualty Event and that is repaid in connection with such Asset Sale or Casualty
Event (other than Indebtedness under the Loan Documents and Indebtedness secured
by Liens permitted by Section 6.02(s)), (B) the out-of-pocket expenses
(including attorneys’ fees, investment banking fees, accounting fees and other
professional and transactional fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other expenses and brokerage, consultant and other commissions and fees)
actually incurred by the U.S. Borrower or such Restricted Subsidiary in
connection with such Asset Sale or Casualty Event, (C) taxes paid or reasonably
estimated to be actually payable in connection therewith, (D) any reserve for
adjustment in accordance with GAAP in respect of (x) the sale price of such
Property and (y) any liabilities associated with such Property and retained by
the U.S. Borrower or any Restricted Subsidiary after such Disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and (E) the Borrowers’ reasonable estimate of payments required
to be made with respect to unassumed liabilities relating to the Property
involved within one year of such Asset Sale or Casualty Event; provided that
“Net Cash Proceeds” shall include any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration received within 180 days of such Asset
Sale by the U.S. Borrower or any Restricted Subsidiary in any such Asset Sale
(but only as and when so received); and (b) with respect to the incurrence or
issuance of any Indebtedness by the U.S. Borrower or any Restricted Subsidiary,
an amount equal to (i) the sum of the cash received in connection with such
incurrence or issuance less (ii) the attorneys’ fees, investment banking fees,
accountants’ fees, underwriting or other discounts, upfront fees, commissions,
costs and other fees, transfer and similar taxes and other out-of-pocket
expenses actually incurred by the U.S. Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.


“New Lender” has the meaning assigned to such term in Section 2.19(a).


“Non-Exchanged Delayed Draw Term A Loan” means each Delayed Draw Term A Loan
other than the Exchanged Delayed Draw Term A Loans.


“Non-Exchanged Initial Term A Loan” means each Initial Term A Loan other than
the Exchanged Initial Term A Loans.


“Non-Extension Notice Date” has the meaning assigned to such term in Section
2.05(b)(iii).


“Non-Quoted Currency” means Canadian Dollars.


“Note” means a promissory note made by the applicable Borrower in favor of a
Lender evidencing Loans made by such Lender to such Borrower, substantially in
the form of Exhibit B-1, Exhibit B-2, Exhibit B-3 or Exhibit C, as applicable.




28

--------------------------------------------------------------------------------



 




“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
other monetary obligations, liabilities, covenants and duties of any of the Loan
Parties to any of the Secured Parties and their respective Affiliates,
individually or collectively, existing on the Closing Date or arising thereafter
(direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured) arising or incurred
under this Agreement or any of the other Loan Documents or any Secured Hedge
Agreement or Cash Management Obligation (including under any of the Loans made
or reimbursement or other monetary obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof) or under
Bilateral Letter of Credit Facilities, in each case whether now existing or
hereafter arising, whether all such obligations arise or accrue before or after
the commencement of any bankruptcy, insolvency or receivership proceedings (and
whether or not such claims, interest, costs, expenses or fees are allowed or
allowable in any such proceeding); provided that the “Obligations” with respect
to any Loan Party shall exclude any Excluded Swap Obligations of such Loan
Party.


“Offered Loans” has the meaning assigned to such term in Section 2.10(c)(iii).


“Original Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans as set forth in this
Agreement immediately prior to the Amendment No. 3 Effective Date.


“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely as a
result of such recipient having executed, delivered, become a party to,
performed its obligations under, received payment under, received or perfected a
security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned any interest in any Loan or Loan
Document.  For the avoidance of doubt, in the case of any Loan made to the Dutch
Borrower, Other Connection Taxes include any Taxes imposed on a recipient under
the laws of the Netherlands, if and to the extent such Tax becomes payable as a
result of such recipient having a substantial interest (aanmerkelijk belang) as
defined in the Dutch Income Tax Act (Wet inkomstenbelasting 2001) in the Dutch
Borrower.


“Other Taxes” means all present or future stamp, court, documentary, recording,
filing or similar Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery, performance, registration or enforcement of, or from the
receipt or perfection of a security interest under or otherwise with respect to,
this Agreement or any other Loan Document.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).


“Participant” has the meaning assigned to such term in Section 9.04(d).


“Participant Register” has the meaning assigned to such term in Section 9.04(d).


“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Perfection Certificate” means a certificate substantially in the form of
Exhibit 6 to the Security Agreement or any other form approved by the
Administrative Agent.




29

--------------------------------------------------------------------------------



 




“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Closing Date (or in any
previously delivered Perfection Certificate Supplement) with respect to matters
required by Sections 1(a), (2), (6), (7), (8), (9) of the Perfection Certificate
and, solely to the extent relating to updates to Section 1(a) of the Perfection
Certificate, Sections (3), (4) and (5) of the Perfection Certificate.


“Permitted Acquisition” means the purchase or other acquisition, in one or more
series of transactions, of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person, or Equity Interests in a Person that, upon the consummation thereof,
will be a Restricted Subsidiary of the U.S. Borrower (including as a result of a
merger or consolidation); provided that the following conditions are satisfied
to the extent applicable:


(a)         to the extent required by Section 5.09, each applicable Loan Party
and any such newly created or acquired Specified Domestic Subsidiary shall have
complied with the requirements of Section 5.09, within the times specified
therein;


(b)         the aggregate amount of Investments (without duplication for any
Investment made through a series of Investments) made by a Loan Party in Persons
that are not Loan Parties prior to any such Investment, and do not become Loan
Parties as a result of any such Investment, together with the amount of
Investments made in non-Loan Parties pursuant to Section 6.05(c)(iv), does not
exceed (x) the greater of (A) $115,000,000 and (B) 16% of Consolidated EBITDA
determined on a Pro Forma Basis for the most recently ended four fiscal quarter
period ending immediately prior to the date on which such Investment is made and
for which Financials have been delivered, plus (y) the Available Amount, plus
(z) the amount of Investments permitted by Section 6.05(r); provided that (i) in
the case of a purchase or other acquisition that is comprised of the purchase or
acquisition of Persons with at least 90% of domestic “EBITDA” in the aggregate,
the portion of the aggregate amount of cash or Property provided by Loan Parties
to make any such purchase or acquisition that is attributable to foreign
“EBITDA” shall also be permitted without the use of the amounts available
pursuant to this clause (b) or Section 6.05(c)(iv), (ii) in the case of
Investments permitted under this clause (b) that are comprised of the purchase
or acquisition of Persons with less than 90% of domestic “EBITDA” in the
aggregate, only the portion of the aggregate amount of cash or Property provided
by Loan Parties to make any such purchase or acquisition that is attributable to
foreign “EBITDA” that is in excess of 10% shall be required to use the amounts
available pursuant to this clause (b) or Section 6.05(c)(iv) and (iii) this
clause (b) shall not apply to the extent the consideration for the relevant
purchase or acquisition consists of Equity Interests of Holdings;


(c)         the acquired Property, business or Person is in a business permitted
under Section 6.12; and


(d)         at the time of and immediately after giving effect thereto, no Event
of Default shall have occurred and be continuing.


“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the U.S. Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.10(b).


“Permitted Encumbrances” means:


(a)         Liens imposed by law for taxes, assessments or other governmental
charges that are not yet delinquent or are being contested in compliance with
Section 5.04;


(b)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are either (i)
not overdue by more than 60 days or (ii) being contested in good




30

--------------------------------------------------------------------------------







faith by appropriate proceedings and reserves with respect thereto have been set
aside to the extent required by GAAP;


(c)         (i) Liens, pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or to secure other public, statutory
or regulatory obligations (including to support letters of credit or bank
guarantees), (ii) Liens, pledges or deposits in the ordinary course of business
securing liability for premiums or reimbursement or indemnification obligations
of (including obligations in respect of letters of credit, bank guarantees or
surety bonds for the benefit of) insurance carriers providing insurance to a
Borrower or any Restricted Subsidiary, (iii) Liens in connection with surety
bonds entered into in the ordinary course of business and  (iv) Liens on the
escrow account established as of the Spin-Off Date (and the amounts on deposit
therein as of the Spin-Off Date) in respect of Xerox Guarantee Obligations;


(d)         Liens (other than any lien imposed under ERISA or Section 430(k) of
the Code) or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds or in favor
of franchisors or other regulatory bodies and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business;


(e)         Liens in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under clause (k) of Article VII;


(f)         easements, restrictions (including zoning restrictions),
rights-of-way, covenants, licenses, encroachments, protrusions and similar
encumbrances and minor title defects affecting real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of the U.S. Borrower or any Restricted Subsidiary; and


(g)         any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease, sublease, license or sublicense entered into by the
U.S. Borrower or any Restricted Subsidiary as a part of its business and
covering only the assets so leased or licensed;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
a Person, any amendment, modification, refinancing, refunding, renewal,
replacement or extension of such Indebtedness of such Person; provided that (a)
the principal amount (or accreted value, if applicable) thereof does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension, (b) other than with respect to Permitted Refinancing Indebtedness
in respect of Indebtedness permitted pursuant to Section 6.01(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended and (y) the date which is 91 days after the Latest Maturity Date, (c)
other than with respect to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 6.01(e), such modification,
refinancing, refunding, renewal, replacement or extension has a Weighted Average
Life to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable to the Lenders (in the good
faith determination of the U.S. Borrower) as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended and (e) if any Liens securing the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended
is secured by the Collateral on a second priority (or other junior priority)
basis to the Liens securing the Obligations, the Liens securing such
Indebtedness shall be secured by the Collateral on a second priority (or other
junior priority) basis to




31

--------------------------------------------------------------------------------







the Liens securing the Obligations on terms that are at least as favorable to
the Secured Parties (in the good faith determination of the U.S. Borrower) as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, taken as a
whole.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) other than a Multiemployer Plan, subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the U.S. Borrower or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.


“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.


“Planned Expenditures” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”


“Platform” has the meaning assigned to such term in Section 9.01(c).


“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the one-year anniversary of the date on which such Permitted
Acquisition is consummated.


“Preferred Equity Interests” has the meaning assigned to such term in the
definition of the “Transactions.”


“Preferred Stock” as applied to the Equity Interests of any Person, means Equity
Interests of any class or classes (however designated) which are preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Equity Interests of any other class of such Person.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located in New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.


“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in any Post-Acquisition
Period, with respect to the Consolidated EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the U.S. Borrower, the pro
forma increase or decrease in such Consolidated EBITDA, projected by the U.S.
Borrower in good faith as a result of (a) actions that have been taken or are
expected to be taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or (b)
any additional costs incurred during such Post-Acquisition Period, in each case
in connection with the combination of the operations of such Acquired Entity or
Business with the operations of the U.S. Borrower and its Subsidiaries,
calculated assuming that such actions had been taken on, or such costs had been
incurred since, the first day of such period; provided that (i) any such pro
forma increase or decrease to such Consolidated EBITDA shall be without
duplication for cost savings or additional costs already included in such
Consolidated EBITDA for such period of measurement and (ii) any increase to
Consolidated EBITDA pursuant to this definition of “Pro Forma Basis” shall be
subject to the limitations set forth in the proviso of clause (vii) of the
definition of “Consolidated EBITDA.”


“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
U.S. Borrower owned by the U.S. Borrower or any of its Restricted Subsidiaries
or any division, product line or facility used for operations of the U.S.
Borrower or




32

--------------------------------------------------------------------------------







any of its Restricted Subsidiaries or any designation of a Restricted Subsidiary
as an Unrestricted Subsidiary, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” or designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be included, (b) any repayment, redemption or retirement of
Indebtedness and (c) any Indebtedness incurred, assumed or guaranteed by the
U.S. Borrower or any of its Restricted Subsidiaries in connection therewith and
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause (A)
above (but without duplication thereof), the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are (x) consistent with the definition of Consolidated EBITDA and
give effect to events (including operating expense reductions) that are in the
good faith determination of the U.S. Borrower (I) reasonably identifiable and
factually supportable (provided that (i) any increase to Consolidated EBITDA
pursuant to this definition of “Pro Forma Basis” shall be subject to the
limitations set forth in the proviso of clause (vii) of the definition of
“Consolidated EBITDA” and (ii) any such pro forma increase or decrease to such
Consolidated EBITDA shall be without duplication for cost savings or additional
costs already included in such Consolidated EBITDA for such period of
measurement) and (II) expected to have a continuing impact on the consolidated
financial results of the U.S. Borrower or (y) otherwise consistent with the
definition of “Pro Forma Adjustment.”


“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 4.01(i).


“Professional Lender” shall mean (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authorities, an entity
which (A) assumes rights and/or obligations vis-à-vis the Dutch Borrower, the
value of which is at least EUR 100,000 (or its equivalent in another currency),
(B) provides repayable funds for an initial amount of at least EUR 100,000 (or
its equivalent in another currency) or (C) otherwise qualifies as not forming
part of the public and (ii) as soon as the interpretation of the term “public”
as referred to in the CRR has been published by the competent authorities, an
entity which is not considered to form part of the public on the basis of such
interpretation.


“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.


“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.10(c)(ii).


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Company Expenses” means expenses incurred in connection with (a) the
Spin-Off, (b) compliance with applicable law and regulations, including
requirements of the Sarbanes-Oxley Act of 2002, the Securities Act of 1933 and
the Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder, as applicable to companies with equity or debt securities held by
the public, or the rules of national securities exchanges applicable to
companies with listed equity or debt securities, (c) expenses incurred by
Holdings in connection with any public offering or other sale of Equity
Interests or Indebtedness (i) where the net proceeds of such offering or sale
are intended to be received by or contributed to the U.S. Borrower or a
Restricted Subsidiary, (ii) in a pro rated amount of such expenses in proportion
to the amount of such net proceeds intended to be so received or contributed or
(iii) otherwise on an interim basis prior to completion of such offering so long
as Holdings shall cause the amount of such expenses to be repaid to the U.S.
Borrower or the relevant Restricted Subsidiary out of the proceeds of such
offering promptly if completed and (d) any other expenses attributable to the
status of Holdings as a public company, including expenses relating to investor
relations and other general corporate overhead, shareholder meetings and reports
to shareholders, directors’ fees, directors’ and officers’ insurance and other
executive costs, indemnification obligations to directors and officers, legal,
audit and other professional fees and listing and filing fees.


“Public Lender” has the meaning assigned to such term in Section 9.01(c).




33

--------------------------------------------------------------------------------



 




“Qualified Equity Interests” means Equity Interests of Holdings or the U.S.
Borrower, as the context requires, in each case other than Disqualified Equity
Interests.


“Qualifying Lenders” has the meaning assigned to such term in Section
2.10(c)(iv).


“Qualifying Loans” has the meaning assigned to such term in Section 2.10(c)(iv).


“Quarterly Financial Statements” shall have the meaning assigned to such term in
Section 4.01(i).


“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Sterling or Canadian Dollars, the first
day of such Interest Period, (ii) if the currency is Euro, two TARGET2 Days
before the first day of such Interest Period, (iii) for any other currency, two
Business Days prior to the commencement of such Interest Period (unless, in each
case, market practice differs in the relevant market where the Eurocurrency Rate
for such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).


“Reference Time” has the meaning assigned to such term in the definition of
“Available Amount.”


“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.


“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Term Loan Refinancing Debt.


“Refinancing Revolving Commitments” means Increased Commitments that are
designated by the U.S. Borrower in a certificate of a Responsible Officer
delivered to the Administrative Agent on or prior to the date of issuance as
“Refinancing Revolving Commitments.”


“Refinancing Term Loans” means Incremental Term Loans that are designated by the
U.S. Borrower as “Refinancing Term Loans” in a certificate of a Responsible
Officer of the U.S. Borrower delivered to the Administrative Agent on or prior
to the date of incurrence.


“Register” has the meaning assigned to such term in Section 9.04(c).


“Regulation S‑X” means Regulation S‑X under the Securities Act of 1933, as
amended.


“Rejection Notice” has the meaning assigned to such term in Section 2.10(b)(v).


“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in any business permitted by Section 6.12; provided that any
assets received by the U.S. Borrower or a Restricted Subsidiary in exchange for
assets transferred by the U.S. Borrower or a Restricted Subsidiary shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would be or
become a Restricted Subsidiary.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment.


“Removal Effective Date” has the meaning assigned to such term in paragraph (g)
of Article VIII.


“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.




34

--------------------------------------------------------------------------------



 




“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Term B Loans
with the proceeds of any secured term loans incurred or guaranteed by the U.S.
Borrower or any Guarantor which reduces the effective yield (with the
comparative determinations to be made by the Administrative Agent in a manner
consistent with generally accepted financial practices, and in any event
consistent with clause (vi) of the proviso to the second to last sentence of
Section 2.19(a)) to less than the effective yield (as determined by the
Administrative Agent on the same basis) applicable to such Term B Loans so
prepaid, repaid, refinanced, substituted or replaced and (b) any amendment,
waiver or other modification to, or consent under, this Agreement incurred for
the primary purpose of reducing the effective yield (to be determined by the
Administrative Agent on the same basis as set forth in preceding clause (a)) of
the Term B Loans; provided that in no event shall any such prepayment,
repayment, refinancing, substitution, replacement, amendment, waiver,
modification or consent in connection with a Change in Control constitute a
Repricing Transaction.  Any determination by the Administrative Agent of any
effective interest rate as contemplated by preceding clauses (a) and (b) shall
be conclusive and binding on all Lenders, and the Administrative Agent shall
have no liability to any Person with respect to such determination.


“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).


“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.


“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposure and/or unused Revolving Commitments representing more than 50% of the
sum of the total Revolving Credit Exposure and unused Revolving Commitments at
such time; provided that the Revolving Commitment of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.


“Required Revolving/TLA Lenders” means, at any time, Lenders having Revolving
Credit Exposure, unused Revolving Commitments, Delayed Draw Term A Loan
Commitments (or once funded, Delayed DrawDollar Term A Loans) and/or InitialEuro
Term A Loans representing more than 50% of the sum of the total Revolving Credit
Exposure, unused Revolving Commitments, Delayed Draw Term A Loan Commitments and
Term A Loans at such time; provided that the Delayed Draw Term A Loan
Commitment, Term A Loans and Revolving Commitments of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving/TLA
Lenders.


“Required Term B Lenders” means, at any time, Lenders having Term B Loans and
Incremental Term Loans representing more than 50% of the sum of the total Term B
Loans and Incremental Term Loans at such time; provided that the Term B Loans
and Incremental Term Loans held, or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of the Required Term B
Lenders.


“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, or
controller or any equivalent under the laws of the Netherlands of a Loan Party. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.


“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests of the U.S. Borrower or any Restricted
Subsidiary, or any payment (whether in cash, securities or other property (other
than Qualified Equity Interests)), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the U.S. Borrower or
any Restricted




35

--------------------------------------------------------------------------------







Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the U.S. Borrower or any Restricted Subsidiary.


“Restricted Subsidiary” means (a) any Subsidiary of the U.S. Borrower other than
an Unrestricted Subsidiary and (b) subject to clause (j)(iii) of Article VIII,
Conduent Finance.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.19 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 of this Agreement. 
The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, in the applicable Additional Credit Extension Amendment or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Revolving Commitments is $750,000,000.(i) prior to the Amendment No. 3
Effective Date, the Original Revolving Commitments and (ii) from and after the
Amendment No. 3 Effective Date, the 2018 Revolving Commitments.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of such Lender’s outstanding Revolving Loans and its LC Exposure and
Swingline Exposure at such time.


“Revolving Credit Maturity Date” means December 7, 2021; provided that if the
Special Mandatory Prepayment Trigger Date occurs, the Revolving Credit Maturity
Date shall instead be the Special Mandatory Prepayment Date.2022.


“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.01(d).


“Rollover Delayed Draw Term A Lender” means each Delayed Draw Term A Lender with
Delayed Draw Term A Loans outstanding on the Amendment No. 3 Effective Date that
has consented to exchange such Delayed Draw Term A Loans into Dollar Term A
Loans.


“Rollover Initial Term A Lender” means each Initial Term A Lender with Initial
Term A Loans outstanding on the Amendment No. 3 Effective Date that has
consented to exchange such Initial Term A Loans into Euro Term A Loans.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.


“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any comprehensive Sanctions.


“Sanctioned Persons” means (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council or the European Union, (b) any Person organized under
the laws of or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).




36

--------------------------------------------------------------------------------



 




“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.


“Second Lien Intercreditor Agreement” means an intercreditor agreement, in form
reasonably acceptable to the Administrative Agent and the U.S. Borrower, by and
between the Administrative Agent and the collateral agent for one or more
classes of Indebtedness that is intended to be secured by Liens ranking junior
to the Liens securing the Obligations providing that, inter alia, (i) the Liens
securing the Obligations rank prior to the Liens securing such other
Indebtedness, (ii) all amounts received in connection with any enforcement
action with respect to any Collateral or, to the extent attributed to the
Collateral, in connection with any United States or foreign bankruptcy,
liquidation or insolvency proceeding shall first be applied to repay all
Obligations (whether or not allowed in any such proceeding) prior to being
applied to the obligations in respect of such other Indebtedness and (iii) until
the repayment of the Obligations in full and termination of commitments
hereunder (subject to customary limitations with respect to contingent
obligations and other customary qualifications and, in the event Indebtedness in
the form of bank debt is subject thereto, to customary standstill provisions)
the Administrative Agent shall have the sole right to take enforcement actions
with respect to the Collateral.


“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.


“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Hedge Banks, the Cash Management Banks, the Bilateral
Letter of Credit Facility Banks, any Affiliate of a Lender or the Administrative
Agent to which Obligations are owed and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Article VIII.


“Security Agreement” means the Security Agreement executed by the Loan Parties
(other than the Dutch Borrower) and the Administrative Agent, substantially in
the form of Exhibit D-1, together with each security agreement supplement
executed and delivered pursuant to Section 5.09.


“Senior Notes” means $510,000,000 million aggregate principal amount of senior
unsecured notes to be issued by the U.S. Borrower and Conduent Finance in
connection with the Transactions.


“Senior Notes Indenture” means the indenture that governs the Senior Notes.


“Senior Secured Indebtedness” means, as of any date of determination, the amount
of Consolidated Total Indebtedness less, (i) in each case to the extent
constituting Consolidated Total Indebtedness, unsecured Indebtedness of the U.S.
Borrower and its Restricted Subsidiaries and (ii) the lesser of (x) the
aggregate amount of unrestricted cash and Cash Equivalents included in the
consolidated balance sheet of the U.S. Borrower and its Restricted Subsidiaries
as of such date and (y) $150,000,000.


“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of (a)
Senior Secured Indebtedness as of such date to (b) Consolidated EBITDA
determined in respect of the four fiscal quarter period ending on, or most
recently ended prior to, such date.


“Separation Distribution” has the meaning assigned to such term in the
definition of the “Transactions.”


“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provision and that are designated as part of such
“series” pursuant to the applicable Additional Credit Extension Amendment.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in




37

--------------------------------------------------------------------------------







any business, as conducted on such date and as proposed to be conducted
following such date, for which such Person’s property would constitute
unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Special Mandatory Prepayment Date” has the meaning assigned to such term in
Section 2.10(b)(viii).


“Special Mandatory Prepayment Trigger Date” has the meaning assigned to such
term in Section 2.10(b)(viii).


“Specified Disposition” means the Disposition by Holdings or any subsidiary of
(i) one or more of the Commercial Vehicle Operations Business, the Consulting
and Actuarial Segment of the Human Resource Services Business and the Off-Street
Parking Business and (ii) additional non-core assets consistent with Holdings’
publicly disclosed program to divest non-core assets (as determined by Holdings
in good faith), the gross cash proceeds from the Disposition of such additional
non-core assets identified in this clause (ii) not to exceed $175,000,000 in the
aggregate.  For the avoidance of doubt, to the extent a Disposition would
constitute a Specified Disposition pursuant to the preceding clause (ii) but for
the limitation on aggregate gross proceeds, such Disposition shall constitute a
“Specified Disposition” to the extent of such limitation if the remaining part
of such Disposition resulting in any excess proceeds is otherwise permitted
hereunder (and for the avoidance of doubt, such excess proceeds shall be subject
to Section 2.10(b)).


“Specified Domestic Subsidiary” means each wholly owned Domestic Subsidiary of
the U.S. Borrower other than (a) any Foreign Holding Company, (b) any
Unrestricted Subsidiary, (c) any CFC and (d) any Domestic Subsidiary that is an
Immaterial Subsidiary; provided that upon any wholly owned Domestic Subsidiary
ceasing to meet the requirements of one or more of clauses (a) through (d) of
this definition, the U.S. Borrower shall be deemed to have acquired a Specified
Domestic Subsidiary at such time and shall cause such Domestic Subsidiary to
comply with the applicable provisions of Section 5.09; provided, further that
none of the following shall be a Specified Domestic Subsidiary: (i) any
Subsidiary that is prohibited or restricted by applicable Law from guaranteeing
the Obligations; (ii) any Subsidiary that (A) is prohibited by any contractual
obligation existing on the Closing Date or on the date such Subsidiary is
acquired or otherwise becomes a Subsidiary (but not entered into in
contemplation of the Transactions or such acquisition) from guaranteeing the
Obligations or (B) would require governmental (including regulatory) consent,
approval, license or authorization to guarantee the Obligations, unless such
consent, approval, license or authorization has been received; and (iii) any
trust that relates to the funding or payment of benefits under any “employee
benefit plan” (within the meaning of Section 3(3) of ERISA, whether or not
subject to ERISA).


“Specified Representations” means the representations and warranties made by the
Borrowers and the relevant parties pursuant to Sections 3.01(a)(i), 3.02,
3.03(b)(ii), 3.08, 3.10 (provided that references therein to (i) “Transactions”
shall instead refer to the applicable Permitted Acquisition or similar
investment (and any related transactions) and (ii) “Closing Date” shall instead
refer to the date in which any such transactions in clause (i) are consummated),
3.13, 3.14 and 3.15 and the final sentence of Section 3.16.


“Specified Transaction” means, with respect to any period, any of the following
events occurring after the first day of such period and prior to the applicable
date of determination:  (i) (A) any Investment by the U.S. Borrower or any
Restricted Subsidiary in any Person (including in connection with a Permitted
Acquisition) other than a Person that was a wholly-owned Restricted Subsidiary
on the first day of such period, (B) any Asset Sale or Casualty Event or
discontinuation of operations, in each of subclause (A) and subclause (B) with
respect to a business (as such term is used in Regulation S-X Rule 11-01), a
company, a segment, an operating division or unit or line of business, (ii) any
incurrence, assumption, guarantee, repayment, redemption or extinguishment of
Indebtedness, (iii) the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case in accordance with Section 5.11 and (iv) any Restricted
Payment.


“Spin-Off” has the meaning assigned to such term in the definition of the
“Transactions.”


“Spin-Off Date” means the date of the consummation of the Spin-Off.




38

--------------------------------------------------------------------------------



 




“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve percentage
shall include those imposed pursuant to such Regulation D.  Eurocurrency Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subsequent Transaction” has the meaning assigned to such term in Section
1.06(b).


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, or is otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the U.S. Borrower.


“Subsidiary Guarantor” means (a) each Subsidiary that is party to the Guarantee
Agreement on the Closing Date (other than the Dutch Borrower) and (b) each
Specified Domestic Subsidiary that becomes a party to the Guarantee Agreement
after the Closing Date pursuant to Section 5.09 or otherwise; provided that the
term “Subsidiary Guarantor” shall exclude any CFC or Foreign Holding Company.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the U.S. Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.


“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A. and any other Lender (subject
to such Lender’s consent) designated by the U.S. Borrower and consented to by
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) that becomes a Swingline Lender, in each case in its capacity as lender
of Swingline Loans hereunder, or any successor Swingline Lender hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which, if in writing, shall be substantially in the form of
Exhibit F.


“Swingline Loan Sublimit” means $50,000,000.




39

--------------------------------------------------------------------------------



 




“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.


“Term A Lender” means a Delayed DrawDollar Term A Lender and/or InitialEuro Term
A Lender.


“Term A Loans” means the InitialEuro Term A Loans and the Delayed DrawDollar
Term A Loans.


“Term B Lender” means each Lender with a Term B Loan Commitment or an
outstanding Term B Loan.


“Term B Loan” means a Loan made pursuant to Section 2.01(c).


“Term B Loan Commitment” means, with respect to each Term B Lender, the
commitment, if any, of such Lender to make a Term B Loan pursuant to Section
2.01(c), as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Term B Loan Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed a
Term B Loan Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Term B Loan Commitments is $750,000,000.


“Term B Loan Maturity Date” means December 7, 2023.


“Term Loan Refinancing Debt” means any Indebtedness consisting of debt
securities or credit facilities incurred or Guaranteed by Loan Parties following
the Closing Date that are designated by the U.S. Borrower in a certificate of a
Responsible Officer delivered to the Administrative Agent on or prior to the
date of issuance as “Term Loan Refinancing Debt”; provided that (i) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default) prior to the 91st day after the
Latest Maturity Date, (ii) such Indebtedness is not secured by any assets of the
U.S. Borrower or any of its Restricted Subsidiaries except for assets subject to
Liens permitted by Section 6.02(s), (iii) such Indebtedness is not incurred or
Guaranteed by any Restricted Subsidiaries that are not Loan Parties and (iv) the
other terms and conditions relating to such debt securities or loans (other than
interest rates, call protection, rate floors, fees, discounts, premiums, and
optional prepayment and redemption provisions) are not in the aggregate
materially more restrictive than the terms of this Agreement as determined in
good faith by the U.S. Borrower (except for provisions applicable only to
periods after the Latest Maturity Date).


“Term Loans” means the InitialEuro Term A Loans, the Delayed DrawDollar Term A
Loans, the Term B Loans, the Incremental Term Loans of each series and the
Extended Term Loans of each series, collectively.


“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Indebtedness on such date less the lesser of (x) the aggregate amount of
unrestricted cash and Cash Equivalents included in the consolidated balance
sheet of the U.S. Borrower and its Restricted Subsidiaries as of such date and
(y) $150,000,000 to (b) Consolidated EBITDA determined in respect of the four
fiscal quarter period ending on, or most recently ended prior to, such date.


“Transaction Agreements” means the agreements and arrangements described in the
Form 10 to be entered into with Xerox and certain Persons that were subsidiaries
of Xerox on or prior to the Spin-Off Date in connection with the Spin-Off,
including the Xerox Guarantee Obligations.




40

--------------------------------------------------------------------------------



 




“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents and the borrowing of the
Term B Loans on the Closing Date, (b) the borrowing of Initial Term A Loans
hereunder on the Initial Term A Funding Date to fund the intercompany transfer
of certain assets of the business process outsourcing business of Xerox
Corporation (“Xerox”) to the U.S. Borrower or one or more of the U.S. Borrower’s
Subsidiaries (the “Intercompany Transfers”), (c) the borrowing of the Delayed
Draw Term A Loans on or prior to the Spin-Off Date, (d) the issuance of the
Senior Notes on or prior to the Spin-Off Date, (e) the issuance by Holdings of
Holdings’ Series A Preferred Stock, having a liquidation preference of $1,000
per share (the “Preferred Equity Interests”), to Xerox pursuant to the terms of
an exchange agreement and the transfer by Xerox of these shares and certain
preferred shares of Xerox in exchange for certain other preferred shares of
Xerox, (f) the entering into of the Transaction Agreements and the transactions
contemplated thereby to occur on or prior to the Spin-Off Date, (g) the use of
the proceeds of the Delayed Draw Term A Loans and the Term B Loans, together
with the proceeds of the Senior Notes and cash on hand of Holdings and/or the
U.S. Borrower, (i) to pay a distribution to Xerox in the amount of approximately
$1,600,000,000 (the “Separation Distribution”) in partial exchange for assets
contributed by Xerox to Holdings as part of the same plan as Xerox’s
distribution of the common stock of Holdings to the shareholders of Xerox on a
pro rata basis (the “Spin-Off”), (ii) to fund cash to the balance sheet of
Holdings and its subsidiaries, (iii) for general corporate purposes and (vi) for
the payment of fees and expenses in connection with the foregoing.


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.


“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).


“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or in any other
applicable jurisdiction.


“Unreimbursed Amount” has the meaning assigned to such term in Section
2.05(c)(i).


“Unrestricted Subsidiary” means any Subsidiary designated by the U.S. Borrower
as an Unrestricted Subsidiary pursuant to Section 5.11 subsequent to the Closing
Date and any Subsidiary of an Unrestricted Subsidiary.


“U.S. Borrower” means Conduent Business Services, LLC (f/k/a Xerox Business
Services, LLC), a Delaware limited liability company.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.


“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for




41

--------------------------------------------------------------------------------







the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.


“Xerox” has the meaning assigned to such term in the definition of the
“Transactions.”


“Xerox Guarantee Obligations” means obligations owed by Holdings, the U.S.
Borrower or any Restricted Subsidiary on or after the Spin-Off Date to Xerox or
any of its subsidiaries in respect of Guarantees or other credit support
instruments provided by or through Xerox or any of its subsidiaries for the
benefit of Holdings, the U.S. Borrower or any Restricted Subsidiary, in each
case, pursuant to the Transaction Agreements as in effect on the Spin-Off Date
(as such Transaction Agreements may be amended in a manner not more adverse to
the interest of the Lenders in any material respect when taken as a whole (in
the good faith determination of the U.S. Borrower) than such Transaction
Agreements as in effect on the Spin-Off Date.


SECTION 1.02.      Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03.      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, refinanced, restated, replaced or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), unless otherwise expressly stated to the contrary,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any reference herein to the “knowledge” of the U.S. Borrower
or any Restricted Subsidiary means the actual knowledge of a Responsible Officer
of such Person.


SECTION 1.04.      Accounting Terms; GAAP.


(a)         Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that (i) if the U.S. Borrower notifies the
Administrative Agent that the U.S. Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the U.S. Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and (ii) notwithstanding anything in
GAAP to the contrary, for purposes of all financial calculations hereunder, the
amount of any Indebtedness outstanding at any time shall be the stated principal
amount thereof (except to the extent such Indebtedness provides by its terms for
the accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time); provided, further, that
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any change to GAAP occurring after the date hereof as a result of the adoption
of any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial




42

--------------------------------------------------------------------------------







Accounting Standards Board on August 17, 2010, or any other proposals issued by
the Financial Accounting Standards Board in connection therewith, in each case
if such change would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on the date hereof.


(b)         Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement, the Total Net Leverage
Ratio and Senior Secured Net Leverage Ratio shall be calculated on a Pro Forma
Basis.


SECTION 1.05.      Payments on Business Days.  When the payment of any amount
hereunder or the performance of any covenant, duty or obligation is stated to be
due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on,
or principal of, Eurocurrency Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.


SECTION 1.06.      Limited Condition Transactions.


(a)         In connection with any action taken solely in connection with a
Permitted Acquisition whose consummation is not conditioned on the availability
of, or on obtaining, third party financing, Investment or redemption or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption or repayment (a “Limited Condition Transaction”), for purposes of (i)
determining compliance with any provision of this Agreement (other than Section
6.09) which requires the calculation of any financial ratio or test, including
the Total Net Leverage Ratio, Senior Secured Net Leverage Ratio and any other
financial ratio (and for the avoidance of doubt, to also include any financial
ratio or test set forth in Section 2.19) or (ii) testing availability under
baskets set forth in this Agreement (including baskets measured as a percentage
of Consolidated EBITDA or Consolidated Total Assets and including any
determination of whether a Default or Event of Default has occurred and is
continuing), in each case, at the option of the U.S. Borrower (the U.S.
Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into or
the date on which the U.S. Borrower or the applicable Restricted Subsidiary
becomes legally obligated to consummate such Limited Condition Transaction (the
“LCT Test Date”), and if, after giving effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith on a Pro Forma Basis (including any incurrence of Indebtedness and the
use of proceeds thereof) as if they had occurred on the first day of the most
recent test period ending prior to the LCT Test Date (except with respect to any
incurrence or repayment of Indebtedness for purposes of the calculation of any
leverage-based test or ratio, which shall in each case be treated as if they had
occurred on the last day of such test period), the U.S. Borrower or the
applicable Restricted Subsidiary would have been permitted to take such action
on the relevant LCT Test Date in compliance with such ratio, test or basket,
such ratio, test or basket shall be deemed to have been complied with.  For the
avoidance of doubt, if the U.S. Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio, test
or basket, including due to fluctuations in the total assets of the U.S.
Borrower or the Person subject to such Limited Condition Transaction, at or
prior to the consummation of the relevant transaction or action, such baskets,
tests or ratios will not be deemed to have been exceeded as a result of such
fluctuations.


(b)         If the U.S. Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any calculation of any ratio,
test or basket availability with respect to the incurrence of Indebtedness or
Liens, the making of Restricted Payments, the making of any Investment, the
conveyance, lease or other transfer of assets, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, for purposes of determining whether such Subsequent Transaction is
permitted under this Agreement, any such ratio, test or basket shall be required
to be satisfied (i) on a




43

--------------------------------------------------------------------------------







Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of indebtedness and the use of proceeds thereof) have
not been consummated.


SECTION 1.07.      Rounding.  Any financial ratios required to be maintained by
the U.S. Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


SECTION 1.08.      Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit Application related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such times.


SECTION 1.09.      Currency Equivalents Generally.


(a)         Unless the context otherwise requires, any amount specified in this
Agreement to be in Dollars shall also include the Dollar Equivalent of any
Alternative Currency.  The maximum amount of Indebtedness and other threshold
amounts that the U.S. Borrower and the Restricted Subsidiaries may incur under
Article VI shall not be deemed to be exceeded with respect to any outstanding
Indebtedness and other threshold amounts solely as a result of fluctuations in
the exchange rate of currencies.  When calculating capacity for the incurrence
of additional Indebtedness and other threshold amounts by the U.S. Borrower or
any Restricted Subsidiary, the exchange rate of currencies shall be measured as
of the date of such calculation.


(b)         (i)  The Administrative Agent, or the relevant Issuing Bank, as
applicable, shall determine the Dollar Equivalent of any Letter of Credit
denominated in an Alternative Currency as of the date of the issuance thereof
and on the first Business Day of each calendar month on which such Letter of
Credit is outstanding, in each case using the Exchange Rate in effect on the
date of determination, and each such amount shall be the Dollar Equivalent of
such Letter of Credit until the next required calculation thereof pursuant to
this Section.  The Administrative Agent, or the relevant Issuing Bank, as
applicable, shall in addition determine the Dollar Equivalent of any Letter of
Credit denominated in an Alternative Currency as provided in Sections 2.05(c)
and 2.05(l).


(ii)              The Administrative Agent shall determine the Dollar Equivalent
of any Borrowing denominated in an Alternative Currency as of the date of the
borrowing thereof and as of the date of the commencement of each subsequent
Interest Period therefor, in each case using the Exchange Rate in effect on the
date of determination, and each such amount shall, except as provided in clause
(iii) below, be the Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this Section.


(iii)            The Administrative Agent, or the relevant Issuing Bank, as
applicable, may also determine the Dollar Equivalent of any Borrowing or Letters
of Credit denominated in an Alternative Currency as of such other dates as the
Administrative Agent shall determine, in each case using the Exchange Rate in
effect on the date of determination, and each such amount shall be the Dollar
Equivalent of such Borrowing or Letter of Credit until the next calculation
thereof pursuant to this Section.


(iv)            The Administrative Agent shall notify the Borrowers, the
applicable Lenders and the Issuing Banks of each determination of the Dollar
Equivalent of each Letter of Credit, Borrowing and LC Disbursement.


SECTION 1.10.      Additional Alternative Currencies.  The Borrowers may from
time to time request that an additional currency be added as an “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  Such request shall be subject to the approval of the
Administrative Agent and each Revolving Lender; provided that if




44

--------------------------------------------------------------------------------







such “Alternative Currency” is to be used for Letters of Credit only, such
request shall be subject only to the approval of the Administrative Agent and
the applicable Issuing Bank.


ARTICLE II


The Credits


SECTION 2.01.      Commitments.


(a)         Subject to the terms and conditions set forth herein, each Lender
having an Initial Term A Loan Commitment severally agrees to make Initial Term A
Loans on the Initial Term A Funding Date to the Dutch Borrower in Euros by
making immediately available funds to the Administrative Agent’s account not
later than the time specified by the Administrative Agent, which Initial Term A
Loans shall not exceed for any such Lender the Initial Term A Loan Commitment of
such Lender.  Amounts repaid in respect of Initial Term A Loans may not be
reborrowed.


(b)         Subject to the terms and conditions set forth herein, each Lender
having a Delayed Draw Term A Loan Commitment severally agrees to make Delayed
Draw Term A Loans on the Delayed Draw Funding Date to the U.S. Borrower in
Dollars by making immediately available funds to the Administrative Agent’s
account not later than the time specified by the Administrative Agent, which
Delayed Draw Term A Loans shall not exceed for any such Lender the Delayed Draw
Term A Loan Commitment of such Lender.  Amounts repaid in respect of Delayed
Draw Term A Loans may not be reborrowed.


(c)         Subject to the terms and conditions set forth herein, each Lender
having a Term B Loan Commitment severally agrees to make Term B Loans on the
Closing Date to the U.S. Borrower in Dollars by making immediately available
funds to the Administrative Agent’s account not later than the time specified by
the Administrative Agent, which Term B Loans shall not exceed for any such
Lender the Term B Loan Commitment of such Lender.  Amounts repaid in respect of
Term B Loans may not be reborrowed.


(d)         Subject to the terms and conditions set forth herein, each Revolving
Lender agrees to make Revolving Loans to the U.S. Borrower and to the Dutch
Borrower in Dollars and/or an Alternative Currency from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment, (ii) the total Revolving Credit Exposures exceeding the total
Revolving Commitments or (iii) the Dollar Equivalent of Revolving Loans
denominated in Alternative Currencies exceeding the Alternative Currency
Revolving Sublimit.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.


(e)         Subject to the terms and conditions set forth herein and in
Amendment No. 3, each Rollover Initial Term A Lender severally agrees to
exchange its Exchanged Initial Term A Loans for a like principal amount of Euro
Term A Loans on the Amendment No. 3 Effective Date. Subject to the terms and
conditions set forth herein and in Amendment No. 3, each Additional Euro Term A
Lender severally agrees to make an Additional Euro Term A Loan (which shall be
considered an increase to (and part of) the Euro Term A Loans) to the Dutch
Borrower on the Amendment No. 3 Effective Date in a principal amount equal to
its Additional Euro Term A Commitment on the Amendment No. 3 Effective Date. 
Amounts repaid in respect of Euro Term A Loans may not be reborrowed.


(f)         Subject to the terms and conditions set forth herein and in
Amendment No. 3, each Rollover Delayed Draw Term A Lender severally agrees to
exchange its Exchanged Delayed Draw Term A Loans for a like principal amount of
Dollar Term A Loans on the Amendment No. 3 Effective Date. Subject to the terms
and conditions set forth herein and in Amendment No. 3, each Additional Dollar
Term A Lender severally agrees to make an Additional Dollar Term A Loan (which
shall be considered an increase to (and part of) the Dollar Term A Loans) to the
U.S. Borrower on the Amendment No. 3 Effective Date in a principal amount equal
to its Additional Dollar Term A Commitment on the Amendment No. 3 Effective
Date.  Amounts repaid in respect of Dollar Term A Loans may not be reborrowed.




45

--------------------------------------------------------------------------------



 




SECTION 2.02.      Loans and Borrowings.


(a)         Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  Any Swingline Loan
shall be made in accordance with the procedures set forth in Section 2.04.


(b)         Subject to Section 2.13, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of Base Rate Loans (solely in the case of
Loans denominated in Dollars) or Eurocurrency Loans as the applicable Borrower
may request in accordance herewith.  Each Swingline Loan shall be a Base Rate
Loan.  Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement. For
the avoidance of doubt, all Revolving Loans made in Alternative Currencies shall
be Eurocurrency Loans.


(c)         Each Borrowing of, conversion to or continuation of (i) Eurocurrency
Loans shall be in an aggregate amount that is an integral multiple of $1,000,000
(or, if not an integral multiple, the entire available amount) and not less than
$1,000,000 (or comparable amounts determined by the Administrative Agent in the
case of Alternative Currencies) and (ii) Base Rate Loans (other than Swingline
Loans which shall be subject to Section 2.04) shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000; provided
that Eurocurrency Revolving Loans and Base Rate Revolving Loans may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(c).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 20 Eurocurrency Borrowings outstanding.


(d)         Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request or convert a Base Rate Borrowing to or continue any
Eurocurrency Borrowing if the Interest Period requested (i) with respect to a
Revolving Borrowing would end after the Revolving Credit Maturity Date, (ii)
with respect to an Initiala Euro Term A Loan Borrowing would end after the
InitialEuro Term A Loan Maturity Date, (iii) with respect to a Delayed
DrawDollar Term A Loan Borrowing would end after the Delayed DrawDollar Term A
Loan Maturity Date or (iv) with respect to a Term B Loan Borrowing would end
after the Term B Loan Maturity Date.


SECTION 2.03.      Requests for Borrowings.  To request a Borrowing, a
conversion of Loans from one Type to the other or a continuation of Eurocurrency
Loans, the applicable Borrower shall notify the Administrative Agent of such
request, which may be given by telephone, not later than (i) 11:00 a.m., New
York City time, three Business Days (or in the case of Loans denominated in an
Alternative Currency (other than the InitialEuro Term A Loan), four Business
Days) prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Loans or of any conversion of Eurocurrency Loans to
Base Rate Loans,  and (ii) 11:00 a.m. New York City time, on the requested date
of any Borrowing of Base Rate Loans; provided, however, that if such Borrower
wishes to request Eurocurrency Loans having an Interest Period of twelve months
in duration as provided in the definition of “Interest Period,” (x) the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m., New York City time, four Business Days prior to the requested date
of such Borrowing, conversion or continuation of Eurocurrency Loans, whereupon
the Administrative Agent shall give prompt notice to the applicable Lenders of
such request and determine whether the requested Interest Period is available to
all of them and (y) not later than 10:00 a.m., New York City time, three
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Loans, the Administrative Agent shall notify the
applicable Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the applicable Lenders. 
Each Borrowing Request shall be irrevocable and, in the case of a telephonic
Borrowing Request, shall be confirmed promptly by hand delivery or facsimile or
transmission by electronic communication in accordance with Section 9.01(b) to
the Administrative Agent of a written Borrowing Request substantially in the
form attached hereto as Exhibit E and signed by the applicable Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:




46

--------------------------------------------------------------------------------



 




   (i)    the Class of Loans to which such Borrowing Request relates;


  (ii)    the aggregate amount of the requested Borrowing, conversion or
continuation;


 (iii)    the date of such Borrowing, conversion or continuation, which shall be
a Business Day;


 (iv)    whether such Borrowing, conversion or continuation is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;


  (v)    in the case of a Borrowing of Revolving Loans, the currency of the
requested Borrowing;


 (vi)    in the case of a Eurocurrency Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;


    (vii)    the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06; and


   (viii)    whether the applicable Borrower is requesting a new Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Loans.


(b)         If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be a Base Rate Borrowing (other than with respect to
InitialEuro Term A Loans and Revolving Loans denominated in an Alternative
Currency).  In the case of a failure to timely request a conversion or
continuation of Eurocurrency Loans, such Loans shall be converted into Base Rate
Loans.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing or conversion or continuation of Eurocurrency Loans, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration.  Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Loans.  Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.  Except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Loan.  During the existence of an Event of
Default, the Administrative Agent, at the direction of the Required Lenders, may
require that no Loans denominated in Dollars may be requested as, converted to
or continued as Eurocurrency Loans without the consent of the Required Lenders.
In making any determination of the Dollar Equivalent for purposes of calculating
the amount of Revolving Loans to be borrowed from the respective Lenders on any
date, the Administrative Agent shall use the relevant Exchange Rate in effect on
the date on which the applicable Borrower delivers a Borrowing Request for such
Revolving Loans pursuant to the provisions of this Section 2.03.


SECTION 2.04.      Swingline Loans.


(a)         Subject to the terms and conditions set forth herein, the Swingline
Lender agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, to make Swingline Loans in Dollars to the U.S. Borrower from
time to time during the Availability Period; provided that no such Swingline
Loan shall be permitted if, after giving effect thereto, (i) the aggregate
principal amount of outstanding Swingline Loans would exceed the Swingline Loan
Sublimit, (ii) the aggregate Revolving Credit Exposures would exceed the total
Revolving Commitments or (iii) unless otherwise agreed by such Swingline Lender,
the aggregate amount of Swingline Loans, Revolving Loans and Letters of Credit
issued by such Swingline Lender would exceed such Swingline Lender’s Revolving
Commitments hereunder; provided, further, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the U.S. Borrower may borrow, prepay and reborrow Swingline Loans. 
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Revolving Lender’s Applicable Percentage times the
amount of such Swingline Loan.




47

--------------------------------------------------------------------------------



 




(b)         To request a Swingline Loan, the U.S. Borrower shall notify the
Administrative Agent and Swingline Lender of such request, which may be given by
telephone and shall be irrevocable.  Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m., New York
City time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Swingline Loan Notice, appropriately completed and signed by
a Responsible Officer of the U.S. Borrower.  Promptly after receipt by the
Swingline Lender of any telephonic Swingline Loan Notice, the Swingline Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:00 p.m., New York City time, on the date
of the proposed Swingline Loan Borrowing (A) directing the Swingline Lender not
to make such Swingline Loan as a result of the limitations set forth in Section
2.04(a) or (B) that one or more of the applicable conditions specified in
Section 4.04 is not then satisfied, then the Swingline Lender shall make such
Swingline Loan available to the U.S. Borrower by means of a credit to the
general deposit account of the U.S. Borrower with the Swingline Lender or the
Administrative Agent by 4:00 p.m., New York City time, on the requested date of
such Swingline Loan.


(c)         (i)  The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the U.S. Borrower (and the U.S. Borrower
hereby irrevocably authorizes the Swingline Lender to so request on its behalf),
that each Revolving Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of the applicable Class of
Swingline Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.02 and Section 2.03,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Commitments of the applicable Class and the conditions set forth in
Section 4.04.  The Swingline Lender shall furnish the U.S. Borrower with a copy
of the applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Applicable Percentage (of the amount of the applicable Class of Swingline Loans)
of the aggregate amount specified in such Borrowing Request available to the
Administrative Agent in immediately available funds for the account of the
Swingline Lender at the Administrative Agent’s Office not later than 1:00 p.m.,
New York City time, on the day specified in such Borrowing Request, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the U.S. Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the Swingline
Lender.


   (ii)                If for any reason any Swingline Loan cannot be refinanced
by such Base Rate Loan in accordance with Section 2.04(c)(i), the request for
Base Rate Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and such
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.  If any Revolving Lender fails to make available
to the Administrative Agent for the account of the Swingline Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swingline Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the applicable Federal Funds Effective Rate from time to time
in effect, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing.  If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender’s Base Rate Loan included
in the relevant Borrowing or funded participation in the relevant Swingline
Loan, as the case may be.  A certificate of the Swingline Lender submitted to
any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.


  (iii)                Each Revolving Lender’s obligation to make Base Rate
Loans or to purchase and fund risk participations in Swingline Loans pursuant to
this Section 2.04(c) shall be absolute and unconditional and shall not




48

--------------------------------------------------------------------------------



 




be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, the U.S. Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Base Rate
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.04.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the U.S. Borrower to repay Swingline Loans, together
with interest as provided herein.


(d)         (i)  At any time after any Revolving Lender has purchased and funded
a risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Lender its Applicable Percentage thereof in the same funds as
those received by the Swingline Lender.


(ii)              If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 9.08
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Federal Funds Effective
Rate.  The Administrative Agent will make such demand upon the request of the
Swingline Lender.  The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)         The Swingline Lender shall be responsible for invoicing the U.S.
Borrower for interest on the Swingline Loans.  Until each Revolving Lender funds
its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Lender’s Applicable Percentage of any Swingline Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swingline Lender.


(f)          The U.S. Borrower shall make all payments of principal and interest
in respect of the Swingline Loans directly to the Swingline Lender.


(g)         If the maturity date shall have occurred in respect of any Class of
Revolving Commitments at a time when another Class or Classes of Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.05(d)), there shall exist sufficient unutilized Extended Revolving Commitments
or Revolving Commitments so that the respective outstanding Swingline Loans
could be incurred pursuant to the Extended Revolving Commitments or Revolving
Commitments which will remain in effect after the occurrence of such maturity
date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and the same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Commitments or
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest maturity date.


(h)         The U.S. Borrower may, at any time and from time to time, designate
as additional Swingline Lenders one or more Revolving Lenders that agree to
serve in such capacity as provided below.  The acceptance by a Revolving Lender
of an appointment as a Swingline Lender hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the U.S. Borrower, executed by the U.S. Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and (ii)
references herein to the term “Swingline Lender” shall be deemed to include such
Revolving Lender in its capacity as a lender of Swingline Loans hereunder.


SECTION 2.05.      Letters of Credit.The Letter of Credit Commitment.




49

--------------------------------------------------------------------------------



 




(i)                 Subject to the terms and conditions set forth herein, (x)
each Issuing Bank agrees, in reliance upon the agreements of the Revolving
Lenders set forth in this Section 2.05, (1) from time to time on any Business
Day during the period from the Delayed Draw Funding Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars or an
Alternative Currency for the account of Holdings, the U.S. Borrower or its
Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with paragraph (b) below, and (2) to honor drawings
under the Letters of Credit; and (y) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of Holdings, the U.S.
Borrower or its Restricted Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (i) the aggregate LC Exposure shall not exceed the LC Exposure
Sublimit, (ii) the aggregate amount of LC Exposure with respect to Letters of
Credit issued and outstanding by any Issuing Bank shall not exceed its Issuing
Bank LC Exposure Sublimit at any one time, (iii) the aggregate LC Exposure
denominated in Alternative Currencies shall not exceed the Alternative Currency
L/C Sublimit and (iv) the total Revolving Credit Exposures shall not exceed the
total Revolving Commitments.  Each request by a Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by such
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrowers’ ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrowers may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.


   (ii)                 No Issuing Bank shall issue any Letter of Credit, if:
(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders and the applicable Issuing Bank have
approved such expiry date; or (B) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders and the applicable Issuing Bank have approved such expiry
date.


  (iii)                   No Issuing Bank shall be under any obligation to issue
any Letter of Credit if:


(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;


(B)         the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;


(C)         except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$100,000 (or the Dollar Equivalent thereof);


(D)        such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(E)         a default of any Revolving Lender’s (of the applicable Class)
obligations to fund under Section 2.05(c) exists or any Revolving Lender (of the
applicable Class) is at such time a Defaulting Lender hereunder, unless such
Issuing Bank has entered into satisfactory arrangements (in the Issuing Bank’s
sole and absolute discretion) with the applicable Borrower or such Revolving
Lender to eliminate the Issuing Bank’s risk with respect to such Revolving
Lender (including as a result of the reallocation of such Defaulting Lender’s LC
Exposure among the non-defaulting Revolving Lenders as contemplated by Section
2.21).


  (iv)                  No Issuing Bank shall amend any Letter of Credit if the
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.




50

--------------------------------------------------------------------------------



 




   (v)               No Issuing Bank shall be under any obligation to amend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.


  (vi)               Each Issuing Bank shall act on behalf of the applicable
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each Issuing Bank shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article VII
with respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article VII included such Issuing Bank
with respect to such acts or omissions and (B) as additionally provided herein
with respect to such Issuing Bank.


(b)         Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


 (i)              Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of a Borrower delivered (in writing or by e-mail,
facsimile or other electronic means) to the applicable Issuing Bank (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application or
amendment request, appropriately completed and signed by a Responsible Officer
of the applicable Borrower.  Such Letter of Credit Application must be received
by the applicable Issuing Bank and the Administrative Agent not later than 1:00
p.m., New York City time, at least three Business Days (or such later date and
time as the applicable Issuing Bank may agree in a particular instance in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be.  In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable Issuing Bank: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the currency thereof; (E) the name and
address of the beneficiary thereof; (F) the documents to be presented by such
beneficiary in case of any drawing thereunder; (G) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (H) such other matters as the applicable Issuing Bank may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit amendment request shall specify in form and detail
satisfactory to the applicable Issuing Bank: (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable Issuing Bank may require.  Additionally, the applicable Borrower
shall furnish to the applicable Issuing Bank and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the applicable Issuing
Bank or the Administrative Agent may reasonably require.


(ii)              Promptly after receipt of any Letter of Credit Application,
the applicable Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the applicable Borrower and, if not, such
Issuing Bank will provide the Administrative Agent with a copy thereof.  Unless
an Issuing Bank has received written notice from the Administrative Agent or the
applicable Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 4.04 shall not then be satisfied,
then, subject to the terms and conditions hereof, such Issuing Bank shall, on
the requested date, issue a Letter of Credit for the account of the applicable
Borrower (or Holdings, the U.S. Borrower or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with such Issuing Bank’s usual and customary business practices.  Immediately
upon the issuance of each Letter of Credit by an Issuing Bank, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage of the
relevant Class times the amount of such Letter of Credit.


  (iii)                If a Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time




51

--------------------------------------------------------------------------------



 




such Letter of Credit is issued.  Unless otherwise directed by the applicable
Issuing Bank, the applicable Borrower shall not be required to make a specific
request to an Issuing Bank for any such extension.  Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the applicable Issuing Bank to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that no Issuing Bank shall permit any
such extension if (A) such Issuing Bank has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.05(a) or otherwise) or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent or the applicable Borrower that one or more of the
applicable conditions specified in Section 4.04 is not then satisfied, and in
each such case directing such Issuing Bank not to permit such extension.


   (iv)              Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.


(c)         Drawings and Reimbursements; Funding of Participations.


 (i)              Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall promptly examine the documents presented relevant to such drawing and
shall notify the applicable Borrower and the Administrative Agent thereof.  Not
later than 1:00 p.m., New York City time, on the Business Day following the
Business Day on which such Borrower shall have received such notice, such
Borrower shall reimburse such Issuing Bank through the Administrative Agent in
an amount equal to the amount of such drawing and in the currency of such
drawing.  If the applicable Borrower fails to so reimburse such Issuing Bank by
such time, (A) if such payment relates to a Letter of Credit denominated in an
Alternative Currency, automatically and with no further action required, the
obligations of the applicable Borrower to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
Dollar Equivalent, calculated using the Exchange Rate on the applicable LC
Participation Calculation Date, of such LC Disbursement and (B) in the case of
each other LC Disbursement, the Administrative Agent shall promptly notify each
applicable Revolving Lender of the amount of the unreimbursed drawing (the
“Unreimbursed Amount”) and the amount of such Revolving Lender’s Applicable
Percentage thereof.  In such event in the prior clause (B), the applicable
Borrower shall be deemed to have requested a Base Rate Revolving Loan to be
disbursed on such date of notice in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the applicable Class of Revolving Commitments and the conditions set
forth in Section 4.04 (other than the delivery of a Borrowing Notice).  Any
notice given by the applicable Issuing Bank or the Administrative Agent pursuant
to this Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. If the applicable
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Alternative Currency would subject the Administrative Agent, the applicable
Issuing Bank or any Revolving Lender to any stamp duty, ad valorem charge or
similar Tax that would not be payable if such reimbursement were made or
required to be made in Dollars, such Borrower shall pay the amount of any such
Tax requested by the Administrative Agent, such Issuing Bank or such Revolving
Lender.


(ii)               Each Revolving Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent in Dollars
for the account of the applicable Issuing Bank at the Administrative Agent’s
Office for payments in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 2:00 p.m., New York City time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), such Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Loan to
the applicable Borrower in such amount.


  (iii)                With respect to any Unreimbursed Amount in respect of a
Letter of Credit that is not fully refinanced by a Revolving Borrowing of Base
Rate Loans because the conditions set forth in Section 4.04 cannot be satisfied
or for any other reason, the applicable Borrower shall be deemed to have
incurred from the applicable Issuing Bank a L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C




52

--------------------------------------------------------------------------------



 




Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the applicable Issuing
Bank pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute a L/C Advance from such
Lender in satisfaction of its participation obligation under this Section 2.05.


   (iv)              Until each applicable Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.05(c) to reimburse an Issuing Bank for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
such Issuing Bank.


(v)              Each Revolving Lender’s obligation to make Revolving Loans or
L/C Advances to reimburse each Issuing Bank for amounts drawn under Letters of
Credit of the applicable Class issued by it, as contemplated by this Section
2.05(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against such Issuing Bank, the
applicable Borrower, any Subsidiary or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.04 (other than delivery by the applicable Borrower of a Borrowing
Request).  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the applicable Borrower to reimburse an Issuing Bank for the
amount of any payment made by such Issuing Bank under any Letter of Credit,
together with interest as provided herein.


   (vi)              If any Revolving Lender fails to make available to the
Administrative Agent for the account of an Issuing Bank any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii), such Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
applicable Federal Funds Effective Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such Issuing
Bank in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of an Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)         Repayment of Participations.


 (i)              At any time after an Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.05(c), if the Administrative Agent receives for the account of such Issuing
Bank any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Applicable
Percentage thereof in Dollars and in the same funds as those received by the
Administrative Agent.


(ii)              If any payment received by the Administrative Agent for the
account of an Issuing Bank pursuant to Section 2.05(c)(i) is required to be
returned under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Federal Funds Effective Rate from time to time in effect.  The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.


(e)         Obligations Absolute.  The obligation of the applicable Borrower to
reimburse each Issuing Bank for each drawing under each Letter of Credit issued
by it and to repay each L/C Borrowing shall be absolute,




53

--------------------------------------------------------------------------------







unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:  (i)
any lack of validity or enforceability of such Letter of Credit, this Agreement
or any other Loan Document; (ii) the existence of any claim, counterclaim,
setoff, defense or other right that the Borrowers or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the applicable Issuing Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; (iv) any payment by such
Issuing Bank under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit, or any payment made by such Issuing Bank under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; (v) any adverse change in the relevant exchange rates or
in the availability of the relevant Alternative Currency to either Borrower or
any Subsidiary or in the relevant currency markets generally; or (vi) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrowers or any Subsidiary.  The
applicable Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the applicable Borrower’s instructions or other irregularity,
such Borrower will promptly notify the applicable Issuing Bank. The Borrowers
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid.


(f)          Role of Issuing Banks.  Each Revolving Lender and each of the
Borrowers agree that, in paying any drawing under any Letter of Credit, no
Issuing Bank shall have any responsibility to obtain any document (other than
any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the Issuing Banks, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment); or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude either Borrower pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the Issuing Banks, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of any Issuing Bank shall be liable or responsible for any of the
matters described in clauses (i) through (vi) of Section 2.05(e); provided,
however, that anything in such clauses to the contrary notwithstanding, a
Borrower may have a claim against any Issuing Bank, and such Issuing Bank may be
liable to a Borrower, to the extent, but only to the extent, of any direct, as
opposed to special, indirect, punitive, consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence (as determined by a court of
competent jurisdiction in a final non-appealable judgment).  In furtherance and
not in limitation of the foregoing, each Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
Issuing Bank shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


(g)         Cash Collateral.


 (i)              Upon the request of the applicable Issuing Bank, if, as of the
Letter of Credit Expiration Date, any LC Exposure for any reason remains
outstanding, the applicable Borrower shall immediately Cash Collateralize (or




54

--------------------------------------------------------------------------------



 




otherwise backstop in a manner satisfactory to such Issuing Bank) 103% of the
then outstanding amount of all LC Exposure with respect to Letters of Credit
issued by such Issuing Bank at the request of such Borrower.


(ii)              In addition, if the Administrative Agent notifies the
Borrowers at any time that the LC Exposure at such time exceeds the LC Exposure
Sublimit then in effect, then, within two Business Days (or such later time as
the Administrative Agent may agree in its sole discretion) after receipt of such
notice, the Borrowers shall Cash Collateralize the LC Exposure in an amount
equal to the amount by which the LC Exposure exceeds the LC Exposure Sublimit.


(h)         Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the applicable Issuing Bank and the applicable
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each standby Letter of Credit and (ii) the rules of the UCP shall apply to
each commercial Letter of Credit.  Notwithstanding the foregoing, no Issuing
Bank shall be responsible to a Borrower for, and the Issuing Banks’ rights and
remedies against the applicable Borrower shall not be impaired by, any action or
inaction of the applicable Issuing Bank required under any law, order or
practice that is required to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the applicable
Issuing Bank or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.


(i)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(j)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Restricted Subsidiary,
the applicable Borrower shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit.  The
Borrowers hereby acknowledge that the issuance of Letters of Credit for the
account of Holdings or a Restricted Subsidiary inures to the benefit of the
applicable Borrower, and that each Borrower’s business derives substantial
benefits from the businesses of Holdings or such Restricted Subsidiaries.


(k)          If the maturity date in respect of any Class of Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other Classes of Revolving Commitments in respect of which the
maturity date shall not have occurred are then in effect, such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section 2.05(c)
and (d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating Classes up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrowers shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.05(g).  Commencing with the maturity date of any Class of Revolving
Commitments, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended Classes of Revolving Commitments.


(l)           Conversion.  In the event that the Loans become immediately due
and payable on any date pursuant to Article VII, all amounts (i) that the
Borrowers are at the time or become thereafter required to reimburse or
otherwise pay to the Administrative Agent in respect of LC Disbursements made
under any Letter of Credit denominated in an Alternative Currency, (ii) that the
Revolving Lenders are at the time or become thereafter required to pay to the
Administrative Agent (and the Administrative Agent is at the time or becomes
thereafter required to distribute to the applicable Issuing Bank) pursuant to
paragraph (f) of this Section in respect of unreimbursed LC Disbursements made
under any Letter of Credit denominated in an Alternative Currency and (iii) of
each Revolving Lender’s participation in any Letter of Credit denominated in an
Alternative Currency under which an LC Disbursement has been made shall,
automatically and with no further action required, in each case be converted
into the Dollar Equivalent thereof, calculated using the Exchange Rate on such
date (or in the case of any LC Disbursement made after such date, on the date
such LC Disbursement is made). On and after such conversion,




55

--------------------------------------------------------------------------------







all amounts accruing and owed to the Administrative Agent, the applicable
Issuing Bank or any Revolving Lender in respect of the obligations described in
this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.


SECTION 2.06.      Funding of Borrowings.


(a)         Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (x) in the
case of any Loan denominated in Dollars, by 2:00 p.m., New York City time, and
(y) in the case of any Loan denominated in an Alternative Currency, by 12:00
noon, local time, in the place of settlement for such Alternative Currency, in
each case, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders in an amount equal to such
Lender’s Applicable Percentage or other percentage provided for herein; provided
that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to an account
designated by the applicable Borrower in the applicable Borrowing Request;
provided that Base Rate Revolving Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(c) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.


(b)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the applicable Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the Federal
Funds Effective Rate, or (ii) in the case of a Borrower, the interest rate
applicable to Base Rate Loans of the applicable Class in the case of a Loan in
Dollars or the interest rate applicable to Eurocurrency Loans in the case of a
Loan in an Alternative Currency.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


SECTION 2.07.      [Reserved].


SECTION 2.08.      Termination and Reduction of Commitments.


(a)         Unless previously terminated, (i) the Initial Term A Loan
Commitments shall terminate at 5:00 p.m., New York City time, on the Initial
Term A Commitment Expiration Date, (ii) the Delayed Draw Term A Loan Commitments
shall terminate at 5:00 p.m., New York City time, on the Delayed Draw Term A
Loan Commitment Expiration Date, (iii) the Term B Loan Commitments shall
terminate at 5:00 p.m., New York City time, on the Closing Date and (iv) all
Revolving Commitments shall terminate on the Revolving Credit Maturity Date,
(ii) the Additional Euro Term A Commitments shall automatically terminate upon
the making of the Additional Euro Term A Loans on the Amendment No. 3 Effective
Date and (iii) the Additional Dollar Term A Commitments shall automatically
terminate upon the making of the Additional Dollar Term A Loans on the Amendment
No. 3 Effective Date.


(b)         The Borrowers may at any time terminate, or from time to time
reduce, the Revolving Commitments, the Delayed Draw Term A Loan Commitments or
the Term B Loan Commitments; provided that (i) each reduction of such
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 (or, if less, the remaining amount of such Commitments)
and (ii) the Borrowers shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10 and Cash Collateralization (or other backstop in respect of)
outstanding Letters of Credit, the total Revolving Credit Exposures would exceed
the total Revolving Commitments.


(c)         The Borrowers shall notify the Administrative Agent by telephone
(confirmed by facsimile or transmission by electronic communication in
accordance with Section 9.01(b)) of any election to terminate or reduce




56

--------------------------------------------------------------------------------







the Commitments under paragraph (b) of this Section not later than 1:00 p.m.,
New York City time, three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrowers pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities or
instruments of Indebtedness or the occurrence of any other specified event, in
which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Subject to Section 2.20(d), each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class. Notwithstanding anything to the
contrary contained herein, the Delayed Draw Term A Loan Commitments may only be
reduced among the Delayed Draw Term A Lenders on a ratable basis.


SECTION 2.09.      Repayment of Loans; Evidence of Debt.


(a)         Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Revolving Credit
Maturity Date in the applicable currency.  The U.S. Borrower hereby
unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least five Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
made, the U.S. Borrower shall repay all Swingline Loans then outstanding.


(b)         The Dutch Borrower promises to repay in Euros the InitialEuro Term A
Loans (to the extent funded) on the last day of each quarter and in an amount
equal to the outstanding principal amount of the InitialEuro Term A Loans funded
on the Initial Term A Funding Dateoutstanding on the Amendment No. 3 Effective
Date after giving effect to Amendment No. 3 multiplied by the percentage, in
each case, as set forth below:


Quarter
 
Percentage
 
First full fiscal quarter ended after the Spin-Off Date
 
0%
 
Second full fiscal quarter ended after the Spin-Off Date
 
0%
 
Third full fiscal quarter ended after the Spin-Off Date
 
0%
 
Fourth full fiscal quarter ended after the Spin-Off Date
 
0%
 
Fifth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Sixth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Seventh full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Eighth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Ninth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Tenth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 

 
 
57

--------------------------------------------------------------------------------

 
 
Eleventh full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Twelfth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Thirteenth full fiscal quarter ended after the Spin-Off Date
 
2.50%
 
Fourteenth full fiscal quarter ended after the Spin-Off Date
 
2.50%
 
Fifteenth full fiscal quarter ended after the Spin-Off Date
 
2.50%
 
Sixteenth full fiscal quarter ended after the Spin-Off Date
 
2.50%
 
Seventeenth full fiscal quarter ended after the Spin-Off Date
 
3.75%
 
Eighteenth full fiscal quarter ended after the Spin-Off Date
 
3.75%
 
Nineteenth full fiscal quarter ended after the Spin-Off Date
 
3.75%
 



Quarter Ending
 
Percentage
 
June 30, 2018
 
0.00%
 
September 30, 2018
 
0.00%
 
December 31, 2018
 
0.00%
 
March 31, 2019
 
1.25%
 
June 30, 2019
 
1.25%
 
September 30, 2019
 
1.25%
 
December 31, 2019
 
1.25%
 
March 31, 2020
 
1.25%
 
June 30, 2020
 
1.25%
 
September 30, 2020
 
1.25%
 
December 31, 2020
 
1.25%
 
March 31, 2021
 
2.50%
 
June 30, 2021
 
2.50%
 
September 30, 2021
 
2.50%
 
December 31, 2021
 
2.50%
 
March 31, 2022
 
2.50%
 
June 30, 2022
 
2.50%
 
September 30, 2022
 
2.50%
 









58

--------------------------------------------------------------------------------



 
provided, however, that the Dutch Borrower shall repay the entire unpaid
principal amount of the InitialEuro Term A Loans on the InitialEuro Term A Loan
Maturity Date.


(c)         The U.S. Borrower promises to repay in Dollars the Delayed
DrawDollar Term A Loans (to the extend funded) on the last day of each quarter
and in an amount equal to the outstanding principal amount of the Delayed
DrawDollar Term A Loans funded on the Delayed Draw Funding Dateoutstanding on
the Amendment No. 3 Effective Date after giving effect to Amendment No. 3
multiplied by the percentage, in each case, as set forth below:


Quarter
 
Percentage
 
First full fiscal quarter ended after the Spin-Off Date
 
0%
 
Second full fiscal quarter ended after the Spin-Off Date
 
0%
 
Third full fiscal quarter ended after the Spin-Off Date
 
0%
 
Fourth full fiscal quarter ended after the Spin-Off Date
 
0%
 
Fifth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Sixth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Seventh full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Eighth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Ninth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Tenth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Eleventh full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Twelfth full fiscal quarter ended after the Spin-Off Date
 
1.875%
 
Thirteenth full fiscal quarter ended after the Spin-Off Date
 
2.50%
 
Fourteenth full fiscal quarter ended after the Spin-Off Date
 
2.50%
 
Fifteenth full fiscal quarter ended after the Spin-Off Date
 
2.50%
 
Sixteenth full fiscal quarter ended after the Spin-Off Date
 
2.50%
 
Seventeenth full fiscal quarter ended after the Spin-Off Date
 
3.75%
 

 
 
59

--------------------------------------------------------------------------------

 
 
Eighteenth full fiscal quarter ended after the Spin-Off Date
 
3.75%
 
Nineteenth full fiscal quarter ended after the Spin-Off Date
 
3.75%
 



Quarter Ending
 
Percentage
 
June 30, 2018
 
0.00%
 
September 30, 2018
 
0.00%
 
December 31, 2018
 
0.00%
 
March 31, 2019
 
1.25%
 
June 30, 2019
 
1.25%
 
September 30, 2019
 
1.25%
 
December 31, 2019
 
1.25%
 
March 31, 2020
 
1.25%
 
June 30, 2020
 
1.25%
 
September 30, 2020
 
1.25%
 
December 31, 2020
 
1.25%
 
March 31, 2021
 
2.50%
 
June 30, 2021
 
2.50%
 
September 30, 2021
 
2.50%
 
December 31, 2021
 
2.50%
 
March 31, 2022
 
2.50%
 
June 30, 2022
 
2.50%
 
September 30, 2022
 
2.50%
 



provided, however, that the U.S. Borrower shall repay the entire unpaid
principal amount of the Delayed DrawDollar Term A Loans on the Delayed
DrawDollar Term A Loan Maturity Date.


(d)         The U.S. Borrower promises to repay in Dollars the Term B Loans (to
the extent funded) on the last day of each quarter (beginning with the first
full fiscal quarter ended after the Spin-Off Date) and in an amount equal to
0.25% of the outstanding principal amount of the Term B Loans funded on the
Closing Date; provided, however, that the U.S. Borrower shall repay the entire
unpaid principal amount of the Term B Loans on the Term B Loan Maturity Date.


(e)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(f)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the currency, Class and Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
applicable Borrower




60

--------------------------------------------------------------------------------



 

 
to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.


(g)         The entries made in the accounts maintained pursuant to paragraph
(e) or (f) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of each
Borrower to repay the Loans in accordance with the terms of this Agreement.


(h)         Any Lender may request that Loans made by it be evidenced by
promissory notes.  In such event, the applicable Borrower or the Borrowers shall
prepare, execute and deliver to such Lender promissory notes payable to such
Lender and its registered assigns in a form approved by the Administrative
Agent.


SECTION 2.10.      Prepayment of Loans.


(a)         Optional Prepayments.


 (i)              The Borrowers shall have the right at any time and from time
to time to prepay any Borrowing of any Class in whole or in part, without
premium or penalty (subject to the requirements of clause (iii) below), subject
to prior notice in accordance with paragraph (a)(ii) of this Section.


(ii)              The applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile or transmission by electronic communication in
accordance with Section 9.01(b)) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 p.m., New York City
time (or in the case of an Alternative Currency, 11:00 a.m., London time), three
Business Days before the date of prepayment, (ii) in the case of prepayment of a
Base Rate Borrowing, not later than 12:00 pm., New York City time, on the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date, the Class or Classes
of Loans to be repaid and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that such notice may state that it is
conditioned upon the effectiveness of other credit facilities or instruments of
Indebtedness or the occurrence of any other specified event, in which case such
notice may be revoked by the applicable Borrower (by notice to the
Administrative Agent on or prior to the date for prepayment specified therein)
if such condition is not satisfied.  Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02.  Each prepayment of Term Loans
pursuant to this Section 2.10(a) shall be applied to repayments thereof required
pursuant to Section 2.09(b), (c) or (d) in the order selected by the applicable
Borrower.  Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the notice of prepayment.  Prepayments pursuant to this Section
2.10(a) shall be accompanied by accrued interest to the extent required by
Section 2.12 and shall be subject to Section 2.15.


   (iii)              In the event that, on or prior to the date that is six
months after the Amendment No. 23 Effective Date, the U.S. Borrower (x) prepays,
repays, refinances, substitutes or replaces any Term B Loans or First
Incremental Term Loans in connection with a Repricing Transaction (including,
for the avoidance of doubt, any prepayment made pursuant to Section 2.10(b)(iii)
that constitutes a Repricing Transaction), or (y) effects any amendment, waiver
or other modification of, or consent under, this Agreement resulting in a
Repricing Transaction, the U.S. Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term B Lenders or First
Incremental Term Lenders, (A) in the case of clause (x), a premium of 1.00% of
the aggregate principal amount of the Term B Loans or First Incremental Term
Loans so prepaid, repaid, refinanced, substituted or replaced and (B) in the
case of clause (y), a fee equal to 1.00% of the aggregate principal amount of
the Term B Loans or First Incremental Term Loans outstanding immediately prior
to such amendment, waiver, modification or consent that are the subject of such
Repricing Transaction.  If, on or prior to the date that is six months after the
Amendment No. 23 Effective Date, all or any portion of the Term B Loans or First
Incremental Term Loans held by any Lender are prepaid, repaid, refinanced,
substituted or replaced pursuant to Section 2.18 as a result of, or in
connection with, such Lender not consenting with respect to any amendment,
waiver, modification or consent referred to in clause (y) above (or otherwise in
connection with a Repricing Transaction), such prepayment,




61

--------------------------------------------------------------------------------



 




repayment, refinancing, substitution or replacement will be made at 101% of the
principal amount so prepaid, repaid, refinanced, substituted or replaced.  All
such amounts shall be due and payable on the date of effectiveness of such
Repricing Transaction.  Notwithstanding anything to the contrary in the First
Incremental Agreement, the provisions of this Section 2.10(a)(iii) shall replace
and supersede the second, third and fourth sentences of Section 4 of the First
Incremental Agreement.


(b)         Mandatory Prepayments.


 (i)               If the Administrative Agent notifies the Borrowers at any
time that (A) the aggregate Revolving Credit Exposure at such time exceeds the
Revolving Commitments then in effect or (B) the aggregate Revolving Credit
Exposure denominated in Alternative Currencies at such time exceeds the
Alternative Currency Revolving Sublimit, then, within one Business Day after
receipt of such notice, the Borrowers shall prepay their applicable Revolving
Loans or Swingline Loans and/or Cash Collateralize LC Exposure in an aggregate
amount equal to such excess; provided, however, that, subject to the provisions
of Section 2.05(g)(ii), the Borrowers shall not be required to Cash
Collateralize the LC Exposures pursuant to this Section 2.10(b) unless after the
prepayment in full of such Loans the Revolving Credit Exposure exceeds the
Revolving Commitments then in effect; provided, further, that solely with
respect to any excess resulting from currency exchange rate fluctuations, this
Section 2.10(b)(i) shall not apply unless, on the last day of any fiscal quarter
of the U.S. Borrower, the Dollar Equivalent of Revolving Credit Exposure exceeds
the Revolving Commitments by more than 2.5 % as a result of such fluctuations.


(ii)               (A)  If the U.S. Borrower or any Restricted Subsidiary
receives any Net Cash Proceeds from any Asset Sale or Casualty Event (other than
any Specified Disposition), the Borrowers shall apply an amount equal to 100% of
such Net Cash Proceeds (in the case of anany such Asset Sale by the Dutch
Borrower or another Foreign Subsidiary, subject to Section 2.10(b)(ix)) to
prepay Term Loans in accordance with Section 2.10(b)(v) on or prior to the date
which is 10 Business Days after the date of the realization or receipt of such
Net Cash Proceeds; provided that no such prepayment shall be required pursuant
to this Section 2.10(b)(ii)(A) with respect to such Net Cash Proceeds that the
Borrowers shall reinvest in accordance with Section 2.10(b)(ii)(B);


(B)         With respect to any Net Cash Proceeds realized or received with
respect to any Asset Sale or Casualty Event, at the option of the Borrowers, the
Borrowers may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the U.S. Borrower’s or a Restricted Subsidiary’s business within (x)
15 months following receipt of such Net Cash Proceeds or (y) if the U.S.
Borrower or a Restricted Subsidiary enters into a legally binding commitment to
reinvest such Net Cash Proceeds within 15 months following receipt thereof,
within six months following the last day of such 15-month period; provided that
any such Net Cash Proceeds that are not so reinvested within the applicable time
period set forth above shall be applied as set forth in Section 2.10(b)(ii)(A)
within five Business Days after the end of the applicable time period set forth
above.


   (iii)               If the U.S. Borrower or any Restricted Subsidiary incurs
or issues any Refinancing Indebtedness or any Indebtedness not expressly
permitted to be incurred or issued pursuant to Section 6.01 (without prejudice
to the restrictions therein), the Borrowers shall apply an amount equal to 100%
of such Net Cash Proceeds received by the Borrowers or any Restricted Subsidiary
therefrom to prepay the Loans being refinanced thereby in accordance with
Section 2.10(b)(v) on or prior to the date which is three Business Days after
the receipt of such Net Cash Proceeds.


   (iv)              No later than the fifth Business Day after the date on
which financial statements with respect to each fiscal year of the U.S. Borrower
are required to be delivered pursuant to Section 5.01(a) (beginning with the
fiscal year ending December 31, 2017), the U.S. Borrower shall, subject to
Section 2.10(b)(ix), prepay the then outstanding Term B Loans by an amount equal
to (A) 50% of Excess Cash Flow of the U.S. Borrower and its Restricted
Subsidiaries for the most recently completed fiscal year of the U.S. Borrower
(provided that the foregoing percentage shall be reduced to 25% when the Total
Net Leverage Ratio calculated on a Pro Forma Basis as of the last day of the
relevant fiscal year is equal to or less than 2.75 to 1.00 and 0% when the Total
Net Leverage Ratio calculated on a Pro Forma Basis as of the last day of the
relevant fiscal year is equal to or less than 2.25 to 1.00) minus (B) the
principal amount of (1) any Term Loans, and, to the extent pari passu with the
Term Loans in right of payment and with respect to security, Incremental Term
Loans, Incremental Equivalent Debt, Refinancing Term Loans and Refinancing
Indebtedness in the form of term loans and (2) any Revolving Loans and
Refinancing Indebtedness in the form of revolving loans (in each case, to the
extent accompanied by a permanent reduction of




62

--------------------------------------------------------------------------------



 




the relevant revolving commitment) voluntarily prepaid pursuant to clause (a) of
this Section 2.10 or voluntarily prepaid or purchased pursuant to the applicable
provisions of the documentation governing such Refinancing Indebtedness,
Incremental Equivalent Debt or Refinancing Term Loans, in each case, during such
fiscal year on or, at the option of the U.S. Borrower, prior to the date of the
required prepayment under this Section 2.10(b)(iv) in respect of such fiscal
year; provided that (x) no such voluntary prepayments or purchases shall reduce
the payments required to be made under this Section 2.10(b)(iv) for more than
one fiscal year and (y) no such voluntary prepayments or purchases shall reduce
the payments required to be made under this Section 2.10(b)(iv) to the extent
financed with long-term Indebtedness (other than revolving Indebtedness).  The
amount of each such prepayment shall be applied to the outstanding Term B Loans
pro rata until paid in full.  Any payment under this clause (iv) shall be an
“ECF Payment.”


(v)              The Borrowers shall notify the Administrative Agent in writing
of any mandatory prepayment of Term Loans required to be made pursuant to
clauses (ii) through (iv) of this Section 2.10(b) at least three Business Days
prior to the date of such prepayment.  Each such notice shall specify the date
and amount of such prepayment.  The Administrative Agent will promptly notify
each applicable Term Lender of the contents of the Borrowers’ prepayment notice
and of such Term Lender’s pro rata share of the prepayment.  Each Term Lender
may reject all or a portion of its pro rata share of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to clauses (ii), (iii) or (iv) of this Section 2.10(b) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrowers no later than 5:00 p.m., New York City time, one
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment.  Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender.  If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such Lender’s pro rata share of such mandatory prepayment of Term
Loans.  Any Declined Proceeds shall be retained by the Borrowers and used for
any purpose not otherwise prohibited by this Agreement; provided that Declined
Proceeds with respect to clause (iv) of this Section 2.10(b) shall first be
offered by the applicable Borrower to the Term A Lenders on a pro rata basis
before being retained by the Borrowers to the extent any such Declined Proceeds
remain.  The Administrative Agent may make appropriate adjustments to the
accounts of the Term Lenders to reflect any non pro rata payment of Term Loans
of any Class as a result of this Section 2.10(b)(v).


   (vi)              Each prepayment of Term Loans pursuant to this Section
2.10(b) shall be applied, subject to Section 2.10(b)(v), pro rata to each Class
of Term Loans (on a pro rata basis to the Term Loans of the Lenders with such
Class of Term Loans), except that (A) prepayments pursuant to Section
2.10(b)(iv) shall be applied first to the outstanding Term B Loans, and to the
extent of any Declined Proceeds by the Term B Lenders pursuant to Section
2.10(b)(v), then applied to the outstanding Term A Loans on a pro rata basis and
(B) prepayments pursuant to Section 2.10(b)(iii) may be applied to the Class or
Classes of Term Loans selected by the Borrowers and shall, in each case, be
further applied to such Class of Term Loans, first in direct order of maturity
to the next eight scheduled repayments thereof following the date of such
prepayment pursuant to Section 2.09 and second ratably to the remaining
scheduled repayments of such Class required pursuant to Section 2.09.


  (vii)              Any prepayment of Term Loans pursuant to this Section
2.10(b) shall be accompanied by accrued interest to the extent required by
Section 2.12 and shall be subject to Section 2.15.


 (viii)              If (1) on or prior to the Spin-Off Date, (A) the U.S.
Borrower notifies the Administrative Agent in writing that Xerox has determined,
in its sole discretion, not to pursue the completion of the Spin-Off or (B)
Xerox, in its sole discretion, publicly announces that it will not pursue the
completion of the Spin-Off or (2) the Spin-Off is not completed by March 31,
2017 (the earliest of any such date, the “Special Mandatory Prepayment Trigger
Date”), then each Borrower shall prepay, on a pro rata basis, all Loans made to
it and then outstanding at the issue price of (x) 97.50%, in respect of Term B
Loans and (y) 100%, in respect of Initial Term A Loans, Delayed Draw Term A
Loans and Revolving Loans (plus accrued and unpaid interest), on or prior to the
date that is two Business Days after the Special Mandatory Prepayment Trigger
Date (such date, the “Special Mandatory Prepayment Date”).  Failure to do so
shall constitute an Event of Default.


(ix)             Notwithstanding any other provisions of this Section 2.10, to
the extent that the U.S. Borrower has determined in good faith that repatriation
of any of or all the Net Cash Proceeds of any Asset Sale by a Foreign




63

--------------------------------------------------------------------------------



 




Subsidiary or the Net Cash Proceeds of any Casualty Event from a Foreign
Subsidiary or the Excess Cash Flow attributable to Foreign Subsidiaries would
have material adverse tax consequences, the amount of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.10 until such time as such Net
Cash Proceeds or Excess Cash Flow may be up-streamed or transferred without
incurring such adverse tax consequences.


(c)         (i)  Notwithstanding anything to the contrary in Section 2.10(a)
(which provisions shall not be applicable to this Section 2.10(c)), each
Borrower shall have the right at any time and from time to time to prepay Term
Loans of any Class made to it and owing to Lenders electing to participate in
such prepayments at a discount to the par value of such Term Loans and on a
non-pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.10(c); provided that (A) no Discounted
Voluntary Prepayment shall be made unless immediately after giving effect to
such Discounted Voluntary Prepayment, no Default or Event of Default has
occurred and is continuing, (B) no proceeds of Revolving Loans shall be utilized
to make any Discounted Voluntary Prepayment, (C) any Discounted Voluntary
Prepayment shall be offered to all Lenders with Term Loans of the applicable
Class on a pro rata basis and (D) the U.S. Borrower on the date such Discounted
Voluntary Prepayment is made shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the U.S. Borrower stating (1) that no
Default or Event of Default has occurred and is continuing or would result from
the Discounted Voluntary Prepayment and (2) that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.10(c) has been
satisfied or waived.


(ii)               To the extent a Borrower seeks to make a Discounted Voluntary
Prepayment, the applicable Borrower will provide written notice to the
Administrative Agent substantially in the form of Exhibit K hereto (each, a
“Discounted Prepayment Option Notice”) that the applicable Borrower desires to
prepay Term Loans in an aggregate principal amount specified therein by such
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Term Loans as specified below.  The Proposed
Discounted Prepayment Amount of Term Loans shall not be less than $10,000,000. 
The Discounted Prepayment Option Notice shall further specify with respect to
the proposed Discounted Voluntary Prepayment: (A) the Proposed Discounted
Prepayment Amount for Term Loans and the Class of Term Loans to which such offer
relates, (B) a discount range (which may be a single percentage) selected by the
U.S. Borrower with respect to such proposed Discounted Voluntary Prepayment
equal to a percentage of par of the principal amount of such Term Loans (the
“Discount Range”) and (C) the date by which Lenders are required to indicate
their election to participate in such proposed Discounted Voluntary Prepayment
which shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).


   (iii)               Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.10(c)(ii), the Administrative Agent shall promptly
notify each applicable Lender thereof.  On or prior to the Acceptance Date, each
Lender with Term Loans of the applicable Class may specify by written notice
substantially in the form of Exhibit L hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a prepayment price of 80% of
the par value of the Term Loans to be prepaid) and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans of the applicable Class held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”).  Based on the Acceptable Discounts and
principal amounts of Term Loans specified by the Lenders in Lender Participation
Notices, the Administrative Agent, in consultation with the applicable Borrower,
shall calculate the applicable discount for Term Loans (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the U.S. Borrower if the U.S. Borrower has selected a single percentage pursuant
to Section 2.10(c)(ii) for the Discounted Voluntary Prepayment or (B) otherwise,
the highest Acceptable Discount at which the applicable Borrower can pay the
Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range.  The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans (as defined
below).  Any Lender with outstanding Term Loans under the applicable Class whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance




64

--------------------------------------------------------------------------------



 




Date shall be deemed to have declined to accept a Discounted Voluntary
Prepayment of any of its Term Loans at any discount to their par value within
the Applicable Discount.


   (iv)             The applicable Borrower shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof) of
the applicable Class offered by the Lenders (“Qualifying Lenders”) that specify
an Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the applicable Borrower shall
prepay such Qualifying Loans ratably among the Qualifying Lenders based on their
respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Administrative Agent).  If the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would be less than the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the applicable Borrower shall
prepay all Qualifying Loans.


(v)              Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Date, without premium or penalty (and with any
amounts due under Section 2.15), upon irrevocable notice substantially in the
form of Exhibit M hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 p.m., New York City
time, two Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent.  Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Term Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to, but not including, such date on the amount prepaid.


   (vi)              To the extent not expressly provided for herein, each
Discounted Voluntary Prepayment shall be consummated pursuant to reasonable
procedures (including as to timing, rounding, minimum amounts, Type and Interest
Periods and calculation of Applicable Discount in accordance with Section
2.10(c)(iii) above) reasonably established by the Administrative Agent and the
U.S. Borrower.


  (vii)              Prior to the delivery of a Discounted Voluntary Prepayment
Notice, upon written notice to the Administrative Agent, the applicable Borrower
may withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.


 (viii)              To the extent the Term Loans are prepaid pursuant to this
Section 2.10(c), scheduled amortization amounts for the Term Loans of such Class
under Section 2.09 shall be reduced on a pro rata basis by the principal amount
of the Term Loans so prepaid.


(ix)             For the avoidance of doubt, any Loans that are prepaid pursuant
to this Section 2.10(c) shall be deemed canceled immediately upon giving effect
to such prepayment.


SECTION 2.11.      Fees.


(a)         The U.S. Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount by which the Revolving Commitment of such
Lender exceeds the Revolving Loans and LC Exposure of such Lender during the
period from and including the Delayed Draw Funding Date to but excluding the
date on which such Commitment terminates; provided that any commitment fee
accrued with respect to the Revolving Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the U.S. Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the U.S. Borrower prior to such time; and
provided, further, that no commitment fee shall accrue on the Revolving
Commitment of a Defaulting Lender at any time that such Lender shall be a
Defaulting Lender.  Accrued commitment fees accrued through and including the
last day of




65

--------------------------------------------------------------------------------







March, June, September and December of each year, commencing on March 31, 2017,
shall be payable in arrears on the third Business Day following such last day of
March, June, September or December, as applicable, and accrued commitment fees
shall be payable on the date on which the Revolving Commitments terminate;
provided, however, that if the Administrative Agent has not notified the U.S.
Borrower pursuant to Section 1.09(b)(iii) of the determination of the Dollar
Equivalent of each Letter of Credit, Borrowing and LC Disbursement outstanding
as of the last day of March, June, September or December, as applicable, at
least one Business Day prior to the date on which such commitment fees would be
payable, then accrued commitment fees for such period shall not be payable until
the first Business Day following the date on which the Administrative Agent
provides such notice.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(b)         Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit requested by such Borrower, which shall
accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Delayed Draw Funding
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure (including in respect of Letters of Credit that have expired or
terminated if amounts are drawn thereunder and have not yet been reimbursed) and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit requested by such Borrower and issued by such Issuing Bank
during the period from and including the Delayed Draw Funding Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure (including in respect of
Letters of Credit that have expired or terminated if amounts are drawn
thereunder and have not yet been reimbursed), as well as such Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year,
commencing on March 31, 2017, shall be payable in arrears on the third Business
Day following such last day of March, June, September or December, as
applicable; provided, however, that if the Administrative Agent has not notified
the U.S. Borrower pursuant to Section 1.09(b)(iii) of the determination of the
Dollar Equivalent of each Letter of Credit and LC Disbursement outstanding as of
the last day of March, June, September or December, as applicable, at least one
Business Day prior to the date on which such participation fees and fronting
fees would be payable, then accrued participation fees and fronting fees for
such period shall not be payable until the first Business Day following the date
on which the Administrative Agent provides such notice; provided further that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(c)         The U.S. Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the U.S. Borrower and the Administrative Agent in the Agency Fee Letter.


(d)         The U.S. Borrower agrees to pay (i) on the Closing Date, to the
Administrative Agent, for the account of each applicable Lender, the fees
payable to such Lender with respect to its Initial Term A Loans and Term B Loans
under this Agreement as in effect on the Closing Date and (ii) on the Delayed
Draw Funding Date, to the Administrative Agent, for the account of each
applicable Lender, the fees payable to such Lender with respect to its Delayed
Draw Term A Loan Commitments and Revolving Commitments under this Agreement as
in effect on the Closing Date.


(e)         All fees payable hereunder shall be paid on the dates due, in
Dollars and immediately available funds, to the Administrative Agent (or to the
relevant Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.




66

--------------------------------------------------------------------------------



 




SECTION 2.12.      Interest.


(a)            The Loans comprising each Base Rate Borrowing (including each
Swingline Loan) shall bear interest at the Base Rate in effect from time to time
plus the Applicable Rate.


(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)            Notwithstanding the foregoing, while an Event of Default exists
under clause (a), (b), (h) or (i) of Article VII, the applicable Borrower shall
pay interest on all overdue amounts, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section (in
the case of such other amount in Dollars) or 2% plus the daily weighted average
interest rate applicable to all Loans in the relevant Alternative Currency (in
the case of any such other amount in an Alternative Currency) (the “Default
Rate”).


(d)           Accrued interest on each Loan shall be payable by the applicable
Borrower in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Base Rate Revolving Loan prior to the end of the
Availability Period or a Swingline Loan), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.


(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Base Rate or
Eurocurrency Rate shall be determined by the Administrative Agent in accordance
with the provisions of this Agreement, and such determination shall be
conclusive absent manifest error.


SECTION 2.13.      Alternate Rate of Interest.


(a)            If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:


(i)            the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the Eurocurrency Rate
for, as applicable (including without limitation, because the LIBO Screen Rate
is not available or published on a current basis) for the applicable currency
and such Interest Period; or


 (ii)               the Administrative Agent is advised by the Required Lenders
that the Eurocurrency Rate or the Adjusted LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;


then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or facsimile or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing
denominated in Dollars to, or continuation of any Revolving Borrowing
denominated in Dollars as, a Eurocurrency Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a Eurocurrency Revolving Borrowing, such
Borrowing, if denominated in Dollars, shall be made as a Base Rate Borrowing and
if such borrowing request requests a Borrowing denominated in an Alternative
Currency or if any Interest Election Request requests the continuation of a
Eurocurrency Borrowing in an Alternative Currency, such Borrowing or
continuation shall be




67

--------------------------------------------------------------------------------



 




made or continued as a Borrowing bearing interest at an interest rate reasonably
determined by the Administrative Agent, after consultation with the Borrowers
and the applicable Lenders, to compensate the applicable Lenders for such
Borrowing in such currency for the applicable periodso long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such interest rate is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
interest rate, plus the Applicable Rate (provided, however, that until such time
as such alternative rate of interest shall have been determined and so consented
to by the Required Lenders, (i) additional Loans shall not be available in such
Alternative Currency and (ii) outstanding Borrowings in an Alternative Currency
where the applicable Interest Period has expired shall continue to bear interest
at the same rate as in the immediately prior Interest Period); provided that if
the circumstances giving rise to such notice affect only Borrowings in one
currency, then Borrowings in other currencies will not be affected by the
provisions of this Section.


(b)         If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but the supervisor for the administrator of the LIBO Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrowers shall endeavor to establish an
alternate rate of interest to the Eurocurrency Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate). Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.13(b), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Loan
shall be ineffective and (y) if any Borrowing Request requests a Eurocurrency
Loan, if denominated in Dollars, such Borrowing shall be made as a Base Rate
Loan and if such borrowing request requests a Borrowing denominated in an
Alternative Currency or if any Interest Election Request requests the
continuation of a Eurocurrency Loan in an Alternative Currency, such Borrowing
or continuation shall be made or continued as a Borrowing bearing interest at an
interest rate reasonably determined by the Administrative Agent, after
consultation with the Borrowers and so long as the Administrative Agent shall
not have received, within five Business Days of the date notice of such interest
rate is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such interest rate, plus the
Applicable Rate (provided, however, that until such time as such alternative
rate of interest shall have been determined and so consented to by the Required
Lenders, (i) additional Loans shall not be available in such Alternative
Currency and (ii) outstanding Borrowings in an Alternative Currency where the
applicable Interest Period has expired shall continue to bear interest at the
same rate as in the immediately prior Interest Period); provided that if the
circumstances giving rise to such notice affect only Borrowings in one currency,
then Borrowings in other currencies will not be affected by the provisions of
this Section; provided, further, that, if such alternate rate of interest shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.


SECTION 2.14.      Increased Costs.


(a)         If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any Issuing Bank;




68

--------------------------------------------------------------------------------



 




 (ii)    subject a Lender or Issuing Bank to any additional Tax (other than any
Excluded Taxes or Indemnified Taxes); or


(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or, in the case of clause
(ii), any Loan) or of maintaining its obligation to make any such Loan or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder, whether of
principal, interest or otherwise, in each case by an amount deemed by such
Lender or such Issuing Bank to be material in the context of its making of, and
participation in, extensions of credit under this Agreement, then, upon the
request of such Lender or such Issuing Bank, the applicable Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.


(b)         If any Lender or any Issuing Bank determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity requirements), then from time to time, upon the request of such Lender
or such Issuing Bank, the applicable Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.


(c)         A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts was determined and certifying that such
Lender or Issuing Bank is generally charging such amounts to similarly situated
borrowers under comparable credit facilities shall be delivered to the Borrowers
and shall be conclusive absent manifest error.  The applicable Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 10 days (or such later date as may be agreed
by the applicable Lender or Issuing Bank) after receipt thereof.


(d)         Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that no Borrower shall be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.15.      Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.18, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
(excluding loss of anticipated profit) attributable to such




69

--------------------------------------------------------------------------------







event.  Such loss, cost or expense to any Lender may be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurocurrency Rate that would have been applicable to
such Loan (and excluding any Applicable Rate), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in the relevant currency of a comparable amount and period from
other banks in the eurocurrency market.  A certificate of any Lender setting
forth in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Administrative Agent,
who in turn will deliver it to the applicable Borrower, and shall be conclusive
absent manifest error. The applicable Borrower shall pay the Administrative
Agent for the account of such Lender the amount shown as due on any such
certificate within 10 days (or such later date as may be agreed by the
applicable Lender) after receipt thereof.


SECTION 2.16.      Taxes.


(a)         All payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes unless required by applicable Law.  If any applicable withholding
agent shall be required to deduct any Indemnified Taxes or Other Taxes in
respect of any such payments, then (i) the sum payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions have
been made (including deductions applicable to additional sums payable under this
Section 2.16) the Lender or Issuing Bank (as the case may be) or, in the case of
a payment made to the Administrative Agent for its own account, the
Administrative Agent, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.


(b)         Without duplication of Section 2.16(a), the applicable Borrower
shall pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for, any
Other Taxes.


(c)         The applicable Borrower shall indemnify the Administrative Agent,
each Lender and each Issuing Bank, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes payable by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of any Loan Party under any
Loan Document hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16), and any Other Taxes,
and, in each case, any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender or an Issuing Bank, or by the Administrative
Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.


(d)         As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, the U.S. Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)         Any Lender that is legally entitled to an exemption from or
reduction of withholding Tax under the law of any jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to any payments under this Agreement shall deliver to the U.S. Borrower
and the Administrative Agent, at the time or times reasonably requested by the
U.S. Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law or reasonably requested by the U.S.
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation referred to in the paragraph
below) obsolete, expired or inaccurate in any material respect, deliver promptly
to the U.S. Borrower and the Administrative Agent updated or




70

--------------------------------------------------------------------------------







other appropriate documentation (including any new documentation reasonably
requested by the U.S. Borrower or the Administrative Agent) or promptly notify
the U.S. Borrower and the Administrative Agent of its legal ineligibility to do
so.


Without limiting the generality of the foregoing, with respect to any Loan made
to the U.S. Borrower:


     (i)           any Lender that is a United States person within the meaning
of Section 7701(a)(30) of the Code shall deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;


    (ii)           any Foreign Lender shall, to the extent it is legally
eligible to do so, deliver to the U.S. Borrower and the Administrative Agent on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the U.S.
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
eligible to do so), whichever of the following is applicable:


(A)         two duly completed original Internal Revenue Service Forms W‑8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for benefits of an income
Tax treaty to which the United States of America is a party,


(B)         two duly completed copies of Internal Revenue Service Forms W‑8ECI
(or any successor forms),


(C)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) two
original certificates, in substantially the form of Exhibit I-1, or any other
form approved by the U.S. Borrower and the Administrative Agent, to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the U.S. Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Foreign Lender’s conduct of a U.S. trade or business and (y) two original
duly completed Internal Revenue Service Forms W‑8BEN or W-8BEN-E (or any
successor forms),


(D)         to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
two original Internal Revenue Service Forms W‑8IMY (or any successor forms) of
the Foreign Lender, accompanied by copies of Form W‑8ECI, W‑8BEN or W-8BEN-E, a
United States Tax Compliance Certificate, substantially in the form of Exhibit
I-2, Exhibit I-3, or Exhibit I-4, Form W‑9, Form W‑8IMY and/or any other
required information (or any successor forms) from each beneficial owner, as
applicable (provided that, if such Foreign Lender is a partnership and is not a
participating Lender and if one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Foreign Lender on behalf of such beneficial owner), or


(E)         two originals of any other form prescribed by applicable
requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the U.S. Borrower and the Administrative Agent to determine the withholding or
deduction required to be made, and


  (iii)            if a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable






71

--------------------------------------------------------------------------------







reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the U.S.
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the U.S. Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the U.S. Borrower or the Administrative
Agent as may be necessary for the U.S. Borrower and the Administrative Agent to
comply with their obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA and to determine whether any
amount is required to be deducted and withheld from such payment.  Solely for
purposes of this clause (vi), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.16(e).


(f)         If the Administrative Agent, an Issuing Bank or a Lender determines,
in its sole good faith discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.16, it shall promptly pay over such refund to the applicable
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Loan Parties under this Section 2.16 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent, such Issuing Bank or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the applicable Borrower, upon the request of the
Administrative Agent, such Issuing Bank or such Lender, agrees to repay the
amount paid over to the applicable Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Issuing Bank or such Lender in the event the
Administrative Agent, such Issuing Bank or such Lender is required to repay such
refund to such Governmental Authority.  The Administrative Agent, such Issuing
Bank or such Lender shall, at the U.S. Borrowers’ request, provide the Borrowers
with a copy of any notice of assessment or other evidence of the requirement to
repay such refund received from the relevant Governmental Authority (provided
that the Administrative Agent, such Issuing Bank or such Lender may delete any
information therein that the Administrative Agent, such Issuing Bank or such
Lender reasonably deems confidential).  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it reasonably deems
confidential) to the Borrowers or any other Person.


(g)         For the avoidance of doubt, for purposes of this Section 2.16, the
term “Lender” shall include any Swingline Lender and any Issuing Bank.


SECTION 2.17.      Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(a)         Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) without condition or deduction for any counterclaim, defense,
recoupment or setoff prior to 2:00 p.m., New York City time (or as specified in
the next sentence in the case of Loans in an Alternative Currency), on the date
when due, in immediately available funds.  Except as otherwise expressly
provided herein, all payments by a Borrower hereunder with respect to principal
and interest on Loans in an Alternative Currency shall be made on the date when
due, for the pro rata account of the relevant Lenders to which such payment is
owed, in such Alternative Currency and in immediately available funds not later
than the Applicable Time (which Applicable Time shall be specified by the
Administrative Agent to the Borrowers by the same time at least one Business Day
prior to the date when due).  Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made in the specified currency to
the Administrative Agent, except payments to be made directly to an Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business




72

--------------------------------------------------------------------------------







Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.


(b)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)         If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price promptly restored to the extent of
such recovery, without interest, and (ii) the provisions of this paragraph shall
not be construed to apply to any payment made by either Borrower pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements and Swingline Loans to
any assignee or participant in accordance with Section 9.04.  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Laws, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.


(d)         Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant Issuing Bank hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that the applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due.  In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or the relevant Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.  A notice of the Administrative Agent to any
Lender or the Borrowers with respect to any amount owing under this paragraph
(d) shall be conclusive, absent manifest error.


(e)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04, 2.05, 2.06, 2.17 or 9.03, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.  The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payments.


(f)         Notwithstanding anything to the contrary contained herein, (i) all
amounts payable by the Borrowers under this Agreement (other than payment of
principal, interest and any payments required to be made by the Dutch Borrower
pursuant to Section 2.15 or 2.16 with respect to Loans made to it and
participation fees and fronting fees payable under Section 2.11(b) with respect
to Letters of Credit requested by it) shall be an obligation of, and shall be
discharged by, the U.S. Borrower, (ii) the Dutch Borrower shall not be liable
for any obligations of




73

--------------------------------------------------------------------------------







the U.S. Borrower hereunder and (iii) each of the U.S. Borrower and the Dutch
Borrower shall be severally and jointly liable for the obligations of the Dutch
Borrower hereunder.


SECTION 2.18.      Mitigation Obligations; Replacement of Lenders.


(a)         If any Lender requests compensation under Section 2.14, or if either
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  Each Borrower hereby agrees to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.  Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Borrowers a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.


(b)         If any Lender requests compensation under Section 2.14, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
if any Lender is a Defaulting Lender, if any Lender fails to grant a consent in
connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the
consent of each Lender or each Lender of the applicable Class or each affected
Lender is required but the consent of the Required Lenders (or of a majority in
interest of the Lenders of the applicable Class, as the case may be) is obtained
or if any other circumstance exists hereunder that gives the Borrowers the right
to replace a Lender as a party hereto, then the applicable Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, but excluding the
consents required by, Section 9.04), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:


   (i)    the applicable Borrower shall have paid to the Administrative Agent
the assignment fee specified in Section 9.04 (unless otherwise agreed by the
Administrative Agent);


  (ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.14, Section 2.15
and Section 2.16) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the applicable Borrower (in the case of all
other amounts);


 (iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)    such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling a Borrower to require such assignment and delegation
cease to apply.


(c)         Subject to Section 2.18(a), each Lender may make any Loan to a
Borrower through any lending office; provided that the exercise of this option
shall not affect the obligations of the applicable Borrower to repay the Loan in
accordance with the terms of this Agreement or otherwise alter the rights of the
parties hereto.


SECTION 2.19.      Incremental Facilities.




74

--------------------------------------------------------------------------------



 




(a)         The Borrowers may from time to time on or after the Spin-Off Date
elect to increase the Revolving Commitments or any Extended Revolving
Commitments (“Increased Commitments”) or obtain one or more tranches of (or
increase any existing tranche of) term loans denominated in Dollars (each, an
“Incremental Term Loan”), in each case in an aggregate principal amount of not
less than (x) $10,000,000, in the case of Increased Commitments, and (y)
$20,000,000 (or such lesser amount as the Administrative Agent may reasonably
agree), in the case of Incremental Term Loans, so long as, after giving effect
thereto, the aggregate amount of all such Increased Commitments and Incremental
Term Loans (other than Refinancing Term Loans and Refinancing Revolving
Commitments) on or after the Amendment No. 3 Effective Date does not exceed (i)
$300,000,000 plus (ii) in the case of such Increased Commitments and Incremental
Term B Loans only, an additional amount that would not cause the Senior Secured
Net Leverage Ratio on a Pro Forma Basis (for the avoidance of doubt, after
giving effect to such Increased Commitments or Incremental Term Loans (and the
immediately following provisos)) as of the last day of the most recently ended
fiscal quarter at the end of which Financials were required to have been
delivered pursuant to Section 5.01(a) or (b) to exceed 2.25 to 1.00; provided
that, (x) with respect to any Increased Commitments, the maximum amount of
Revolving Loans available to be drawn under such Increased Commitments shall be
assumed to have been borrowed and (y) in each case, without giving effect to any
incurrence under clause (i) above that is incurred substantially simultaneously
with amounts under this clause (ii) less (iii) the aggregate principal amount of
Incremental Equivalent Indebtedness previously incurred by the Borrowers and
their Restricted Subsidiaries.  The Borrowers may arrange for any such increase
or tranche to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Revolving Commitment or Extended Revolving Commitment, or to
participate in such Incremental Term Loan, an “Increasing Lender”), or by one or
more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, a “New Lender”), to increase their
existing Revolving Commitment or Extended Revolving Commitment, or to
participate in such Incremental Term Loan, or extend Revolving Commitments or
Extended Revolving Commitments, as the case may be; provided that each New
Lender (and, in the case of an Increased Commitment, each Increasing Lender)
shall be subject to the approval of the U.S. Borrower and, to the extent such
consent would be required under Section 9.04 for an assignment to such New
Lender, the Administrative Agent and, in the case of an Increased Commitment,
each Issuing Bank and Swingline Lender (such consents not to be unreasonably
withheld or delayed).  Without the consent of any Lenders other than the
relevant Increasing Lenders or New Lenders, this Agreement and the other Loan
Documents may be amended pursuant to an Additional Credit Extension Amendment as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the applicable Borrower(s), to effect the provisions of this Section
2.19.  Increases of Revolving Commitments and Extended Revolving Commitment and
new Incremental Term Loans created pursuant to this Section 2.19 shall become
effective on the date agreed by the applicable Borrower(s), the Administrative
Agent and the relevant Increasing Lenders or New Lenders and the Administrative
Agent shall notify each Lender thereof.  Notwithstanding the foregoing, no
increase in the Revolving Commitments or Extended Revolving Commitments or
Incremental Term Loans shall be permitted under this paragraph unless (i) on the
proposed date of the effectiveness of such increase in the Revolving Commitments
or Extended Revolving Commitments or borrowing of such Incremental Term Loan,
the conditions set forth in paragraphs (a) and (b) of Section 4.04 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the applicable Borrower(s); provided, that to the extent
agreed to by the Lenders providing such Increased Commitments or Incremental
Term Loans, as applicable, and the proceeds of such Increased Commitments or
Incremental Term Loans, as the case may be, are used to finance a Permitted
Acquisition or similar Investment, with respect to the condition set forth in
Section 4.04(a), only the Specified Representations shall be required to be true
and correct, and the condition set forth in Section 4.04(b) shall be limited to
an Event of Default under clauses (a), (b), (h) or (i) of Article VII and (ii)
other than in the case of Refinancing Term Loans or Refinancing Revolving
Commitments, the U.S. Borrower shall be in compliance, calculated on a Pro Forma
Basis (assuming for this purpose that all Increased Commitments were fully
drawn), with the covenant contained in Section 6.09 as of the last day of the
most recent fiscal quarter of the U.S. Borrower for which Financials have been
delivered prior to such time.  On the effective date of any increase in the
Revolving Commitments or Extended Revolving Commitments, (i) each relevant
Increasing Lender and New Lender shall make available to the Administrative
Agent such amounts in immediately available funds as the Administrative Agent
shall determine, for the benefit of the other Lenders, as being required in
order to cause, after giving effect to such increase and the use of such amounts
to make payments to such other Lenders, each Lender’s portion of the outstanding
Loans of the applicable Lenders of such class to equal its Applicable Percentage
of such outstanding Loans, and (ii) if, on the date of such increase, there are
any Revolving Loans of the applicable Class outstanding, such Revolving Loans
shall on or prior to the effectiveness of such Increased Commitments be prepaid
to the extent necessary from the proceeds of additional Revolving Loans




75

--------------------------------------------------------------------------------







made hereunder by the Increasing Lenders and New Lenders, so that, after giving
effect to such prepayments and any borrowings on such date of all or any portion
of such Increased Commitments, the principal balance of all outstanding
Revolving Loans of such Class owing to each Lender with a Revolving Commitment
of such Class is equal to such Lender’s pro rata share (after giving effect to
any nonratable Increased Commitment pursuant to this Section 2.19) of all then
outstanding Revolving Loans of such Class.  The Administrative Agent and the
Lenders hereby agree that the borrowing notice, minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.  The deemed payments made pursuant to clause
(ii) of the second preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the applicable Borrower pursuant to
the provisions of Section 2.15 if the deemed payment occurs other than on the
last day of the related Interest Periods.  The terms of any Incremental Term
Loans shall be as set forth in the Additional Credit Extension Amendment
providing for such Incremental Term Loans; provided that (i) the final maturity
date of any Incremental Term A Loans shall be no earlier than the later of the
Dollar Term A Loan Maturity Date and the Euro Term A Maturity Date, (ii) the
Weighted Average Life to Maturity of any Incremental Term A Loans shall not be
shorter than the longer of the then remaining Weighted Average Life to Maturity
of the Dollar Term BA Loans and the Euro Term A Loans (without giving effect to
any prepayments), (iiiii) the final maturity date of any Incremental Term B
Loans shall be no earlier than the Term B Loan Maturity Date, (iiiiv) the
Weighted Average Life to Maturity of any Incremental Term B Loans shall not be
shorter than the then remaining Weighted Average Life to Maturity of the Term B
Loans (without giving effect to any prepayments), (v) Incremental Term Loans
shall not participate on a greater than pro rata basis with the applicable Term
Loans in any mandatory prepayment hereunder (except in the case of incurrence of
Refinancing Indebtedness in respect thereof), (ivvi) the provisions with respect
to payment of interest, original issue discount and upfront fees shall be as set
forth in the amendment providing for such Incremental Term Loans; provided that,
in the case of Incremental Term Loans (other than Incremental Term A Loans) that
are secured pari passu in right of payment and with respect to security with any
then existing Term B Loans, the “yield” will not be more than 0.50% higher than
the corresponding “yield” applicable to any existing Term B Loans unless the
“yield” with respect to the applicable Term B Loans is adjusted to be equal to
the “yield” with respect to the relevant Incremental Term Loans, minus 0.50%;
provided, further, that in determining the applicable “yield” under this clause
(ivvi):  (w) the interest rate margin and any original issue discount (“OID”) or
upfront fees paid by the applicable Borrowers in connection with the Term B
Loans or such Incremental Term Loans (based on a four-year average life to
maturity), shall be included, (x) any amendments to or changes in the Applicable
Rate with respect to the Term B Loans that became effective subsequent to the
Delayed Draw Funding Date but prior to the time of (or concurrently with) the
addition of such Incremental Term Loans shall be included, (y) prepayment
premiums, customary arrangement, customary commitment, ticking, structuring and
customary underwriting fees and any amendment fees paid or payable to the
Arrangers (or their Affiliates) in their respective capacities as such in
connection with the Term B Loans or to one or more arrangers (or their
Affiliates) in their capacities as such applicable to such Incremental Term
Loans and any similar fees not paid generally to all Lenders shall be excluded
and (z) if such Incremental Term Loans include any interest rate floor greater
than that which is applicable to the Term B Loans, such differential between
interest rate floors shall be equated to the applicable interest rate margin for
purposes of determining whether an increase to the “yield” applicable to the
Term B Loans shall be required, but only to the extent an increase in the
interest rate floor applicable to the Term B Loans would cause an increase in
the interest rate then in effect thereunder, and in such case, the interest rate
floor (but not the interest rate margin) applicable to the Term B Loans shall be
increased to the extent of such differential between interest rate floors, and
(vvii) all other terms applicable to such Incremental Term Loans (other than
provisions specified in clauses (i) through (vvii) above) to the extent not
identical to the terms of the then outstanding Term A Loans or Term B Loans, as
the case may be, shall be reasonably satisfactory to the Administrative Agent. 
The terms of any Increased Commitments shall be the same as those of the
Revolving Commitments or Extended Revolving Commitments, as applicable; provided
that Refinancing Revolving Commitments may have a later maturity date than, and
pricing and fees different from, those applicable to the Revolving Commitments
and Extended Revolving Commitments.  For the avoidance of doubt, no Lender shall
have any obligation to provide any Increased Commitment or Incremental Term
Loan.


(b)         This Section 2.19 shall override any provisions in Section 9.02 to
the contrary.


SECTION 2.20.      Extended Term Loans and Extended Revolving Commitments.




76

--------------------------------------------------------------------------------



 




(a)         The Borrowers may at any time and from time to time request that all
or a portion of the Term Loans of any Class in an aggregate principal amount of
not less than $25,000,000 (or such lesser amount as the Administrative Agent may
reasonably agree) (an “Existing Term Loan Class”) be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Term Loans (any such Term Loans which
have been so converted, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.20.  In order to establish any Extended Term
Loans, the applicable Borrower(s) shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
Existing Term Loan Class) (an “Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which shall be consistent
with the Term Loans under the Existing Term Loan Class from which such Extended
Term Loans are to be converted except that:


   (i)    all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than, or be reduced to a
lesser amount than, the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Class to the extent provided in the applicable
Additional Credit Extension Amendment;


  (ii)    the pricing terms, including interest margins and interest rate
floors, with respect to the Extended Term Loans may be different than those for
the Term Loans of such Existing Term Loan Class and upfront fees may be paid to
the Extending Term Lenders to the extent provided in the applicable Additional
Credit Extension Amendment; and


 (iii)    the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the Latest Maturity Date.


(b)         Any Extended Term Loans converted pursuant to any Extension Request
shall be designated a series of Extended Term Loans for all purposes of this
Agreement; provided that, subject to the limitations set forth in clause (a)
above, any Extended Term Loans converted from an Existing Term Loan Class may,
to the extent provided in the applicable Additional Credit Extension Amendment
and consistent with the requirements set forth above, be designated as an
increase in any previously established Class of Term Loans.


(c)         The applicable Borrower(s) shall provide the applicable Extension
Request at least 10 Business Days, or such shorter period as the Administrative
Agent may agree, prior to the date on which Lenders under the applicable
Existing Term Loan Class are requested to respond.  No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Extension Request.  Any
Lender wishing to have all or a portion of its Term Loans under the Existing
Term Loan Class subject to such Extension Request (such Lender an “Extending
Term Lender”) converted into Extended Term Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Class which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the applicable Borrower(s)).  In the
event that the aggregate amount of Term Loans under the Existing Term Loan Class
subject to Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to an Extension Request, Term Loans of the Existing Term Loan
Class subject to Extension Elections shall be converted to Extended Term Loans
on a pro rata basis based on the amount of Term Loans included in each such
Extension Election (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent and acceptable to the applicable
Borrower(s)).


(d)         The Borrowers may, with the consent of each Person providing an
Extended Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the applicable Revolving Commitments; provided
that (i) the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments of the
applicable Class, (ii) any reduction in the applicable Revolving Commitments
may, at the option of the Borrowers, be directed to a disproportional reduction
of such Revolving Commitments of any Lender providing an Extended Revolving




77

--------------------------------------------------------------------------------







Commitment and (iii) any Extended Revolving Commitments provided pursuant to
this clause (d) shall be in a minimum principal amount of $25,000,000.


(e)         Extended Term Loans and Extended Revolving Commitments shall be
established pursuant to an Additional Credit Extension Amendment to this
Agreement among the applicable Borrower(s), the Administrative Agent and each
Extending Term Lender or Lender providing an Extended Revolving Commitment which
shall be consistent with the provisions set forth above (but which shall not
require the consent of any other Lender other than those consents required
pursuant to this Agreement).  Each Additional Credit Extension Amendment shall
be binding on the Lenders, the Loan Parties and the other parties hereto.  In
connection with any Additional Credit Extension Amendment, the Loan Parties and
the Administrative Agent shall enter into such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent (which
shall not require any consent from any Lender other than those consents provided
pursuant to this Agreement) in order to ensure that the Extended Term Loans or
Extended Revolving Commitments are provided with the benefit of the applicable
Collateral Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Administrative Agent.  No Lender shall be under any obligation to provide
any Extended Term Loan or Extended Revolving Commitment.


(f)         The provisions of this Section 2.20 shall override any provision of
Section 9.02 to the contrary.


SECTION 2.21.      Defaulting Lenders.


(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


   (i)    Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.


  (ii)    Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuing Bank or
the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by any Issuing Bank or the Swingline Lender, to be held as
cash collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
Issuing Bank or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (B) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.04 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that




78

--------------------------------------------------------------------------------







Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section
2.21(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


 (iii)    Certain Fees.  That Defaulting Lender (A) shall not be entitled to
receive any commitment fee pursuant to Section 2.11(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender for such period) and (B) shall be limited in
its right to receive a participation fee as provided in Section 2.21(c).


 (iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Swingline Loans or Letters of Credit
pursuant to Sections 2.04 and 2.05, the Applicable Percentage of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that (A) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the Revolving Credit Exposure of that Lender.


(b)         Defaulting Lender Cure.  If the Borrowers, the Administrative Agent,
the Swingline Lender and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders at a price equal to the par
value of such Loans or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.21(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers for
the period that such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(c)         Cash Collateral.  If the reallocation described in Section
2.21(a)(iv) above cannot, or can only partially, be effected, within three
Business Days following the written request of the Administrative Agent, the
applicable Issuing Bank or the Swingline Lender, the applicable Borrower shall
deliver to the Administrative Agent cash collateral (or, in the case of
Swingline Exposure, at such Borrower’s election, prepayment ) in an amount
sufficient to cover the portion of such Defaulting Lender’s Swingline Exposure
and LC Exposure (after giving effect to Section 2.21(a)(iv) and any cash
collateral provided by the Defaulting Lender or pursuant to Section 2.21(a)(ii)
from payments made for the account of such Defaulting Lender) for so long as
such Swingline Exposure or LC Exposure is outstanding; provided that, (i) if a
Borrower cash collateralizes any portion of such Defaulting Lender’s LC Exposure
pursuant to this clause (c), the Borrowers shall not be required to pay
participation fees to such Defaulting Lender pursuant to Section 2.11(b) with
respect to such portion of such Defaulting Lender’s LC Exposure for so long as
such Defaulting Lender’s LC Exposure is cash collateralized; (ii) if any portion
of the LC Exposure of such Defaulting Lender is reallocated pursuant to Section
2.21(a)(iv) above, then the fees payable to the Lenders pursuant to Section
2.11(b) shall be adjusted to give effect to such reallocation; and (iii) if all
or any portion of such Defaulting Lender’s LC Exposure is neither reallocated
nor cash collateralized pursuant to Section 2.21(a)(iv) or this clause (c),
then, without prejudice to any rights or remedies of any Issuing Bank or any
other Lender hereunder, all participation fees payable under Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by each
Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized.




79

--------------------------------------------------------------------------------



 




SECTION 2.22.      Illegality.  If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its lending office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurocurrency Loans denominated in Dollars or to convert Base Rate Loans
to Eurocurrency Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent) (at the option of the Borrowers),
prepay or convert all Eurocurrency Loans denominated in Dollars of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.


ARTICLE III


Representations and Warranties


Each of the Borrowers represents and warrants to the Lenders as of the Closing
Date, the Initial Term A Funding Date, the Delayed Draw Funding Date and (except
as to representations and warranties made as of a date certain) as of the date
such representations and warranties are deemed to be made under Section 4.04 of
this Agreement, that:


SECTION 3.01.      Organization; Powers; Subsidiaries.


(a)         Each of Holdings, the Borrowers and their respective Restricted
Subsidiaries is (i) duly organized, validly existing and in good standing (to
the extent such concept is applicable in the relevant jurisdiction) under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted and (iii) is qualified to do
business in, and is in good standing (to the extent such concept is applicable)
in, every jurisdiction where such qualification is required; except in each case
referred to in clauses (i) (other than with respect to the Borrowers and
Holdings), (ii) or (iii), where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(b)         Schedule 3.01 hereto identifies each Subsidiary as of the Closing
Date and, if such Subsidiary is a Subsidiary Guarantor, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other Equity Interests
owned by the U.S. Borrower or the other Subsidiaries and, if such percentage is
not 100% (excluding directors’ qualifying shares as required by Law), a
description of each class issued and outstanding.  All of the outstanding shares
of capital stock and other Equity Interests, to the extent owned by the U.S.
Borrower or any Subsidiary, of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable (which term under the laws of the
Netherlands should be interpreted to mean that a holder of a share will not by
reason of merely being such a holder be subject to assessment or calls by the
Subsidiary or its creditors for further payment on such share) and all such
shares and other equity interests indicated on Schedule 3.01 as owned by a
Borrower or another Subsidiary are owned, beneficially and of record, by a
Borrower or any Subsidiary on the Closing Date free and clear of all Liens,
other than Liens permitted




80

--------------------------------------------------------------------------------







under Section 6.02.  As of the Closing Date, there are no outstanding
commitments or other obligations of any Restricted Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary, except as
disclosed on Schedule 3.01.


SECTION 3.02.      Authorization; Enforceability.  The Transactions are within
each Loan Party’s corporate, limited liability company or partnership powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, action by the holders of such Loan Party’s Equity Interests. 
The Loan Documents have been duly executed and delivered by the Loan Parties
party thereto and constitute a legal, valid and binding obligation of the Loan
Parties party thereto, enforceable against such Loan Parties in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


SECTION 3.03.      Governmental Approvals; No Conflicts.  The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) filings necessary to
perfect or maintain the perfection of the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent, (B) the approvals, consents,
registrations, actions and filings which have been duly obtained, taken, given
or made and are in full force and effect and (C) those approvals, consents,
registrations or other actions or filings, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect, (b)
will not violate (i) any applicable law or regulation or order of any
Governmental Authority or (ii) the charter, by-laws or other organizational
documents of any Loan Party, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any material asset of any Loan Party (other than pursuant to the Loan
Documents and Liens permitted by Section 6.02); except with respect to any
violation or default referred to in clause (b)(i) or (c) above, to the extent
that such violation or default could not reasonably be expected to have a
Material Adverse Effect.


SECTION 3.04.      Financial Statements; Financial Condition; No Material
Adverse Effect


(a)         The U.S. Borrower has furnished to the Lenders the combined balance
sheet and the related combined statements of (loss) income, of comprehensive
(loss) income, of changes in parent equity and of cash flows of the business
processing outsourcing business of Xerox (i) as of, and for the fiscal year
ended, December 31, 2015, audited by Pricewaterhouse
CoopersPricewaterhouseCoopers LLP, independent public accountants, and (ii) as
of, and for the nine months ended, September 30, 2016, which financial
statements present fairly, in all material respects, the combined financial
position and results of operations and cash flows of the U.S. Borrower and its
Subsidiaries as of such dates and for such periods in conformity with GAAP
(subject to normal year-end audit adjustments and the absence of certain
footnotes in the case of the statements referred to in clause (ii) above).


(b)         Since December 31, 2015,2017, there has been no event or condition
that has had or could reasonably be expected to have a Material Adverse Effect.


SECTION 3.05.      Properties.


(a)         The U.S. Borrower and each of its Restricted Subsidiaries has good
record title to, or valid leasehold interests in, all its material real and
personal property material to its business, subject to Liens permitted by
Section 6.02 and except for such defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title or interest could not reasonably be expected to have a Material Adverse
Effect.


(b)         The U.S. Borrower and each of its Restricted Subsidiaries owns, or
is licensed or possesses the valid right to use, all trademarks, trade names,
domain names, copyrights, patents and other intellectual property material to
the operation of the business of the U.S. Borrower and its Restricted
Subsidiaries, taken as a whole (collectively, “IP Rights”), and the use thereof
by the U.S. Borrower and its Restricted Subsidiaries does not infringe upon,
misappropriate or violate the rights of any other Person, except for any such
infringements, misappropriations




81

--------------------------------------------------------------------------------







or violations that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.06.      Litigation and Environmental Matters.


(a)         There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
U.S. Borrower, threatened against or affecting the U.S. Borrower or any of its
Restricted Subsidiaries that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.  There are no labor
controversies pending against or, to the knowledge of the U.S. Borrower,
threatened against or affecting the U.S. Borrower or any of its Restricted
Subsidiaries which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.


(b)         Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the U.S. Borrower or any of its Restricted Subsidiaries,
including its respective facilities and operations, (i) has failed to comply
with any applicable Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become obligated for any Environmental Liability, (iii) has received notice of
any actual or threatened claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.


SECTION 3.07.      Compliance with Laws.  Each of the U.S. Borrower and its
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.08.      Investment Company Status.  None of Holdings, the U.S.
Borrower or any other Loan Party is required to register as an “investment
company” as defined in the Investment Company Act of 1940.


SECTION 3.09.      Taxes.  Each of the U.S. Borrower and its Subsidiaries has
(a) filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes (including any Taxes in
the capacity of a withholding agent) required to have been paid by it, except
(i) Taxes that are being contested in good faith by appropriate proceedings and
for which the U.S. Borrower or such Subsidiary, as applicable, has set aside on
its books reserves to the extent required by GAAP or (ii) to the extent that the
failure to do so could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect and (b) made adequate
provisions in accordance with GAAP for all Taxes payable by the U.S. Borrower or
such Restricted Subsidiary that are not yet due and payable, except where the
failure to do so could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.


SECTION 3.10.      Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date, Initial Term A Funding Date and on
the Delayed Draw Funding Date, the U.S. Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.


SECTION 3.11.      ERISA.  Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:  (a) no
Reportable Event has occurred during the past five years as to which the U.S.
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC; (b) no ERISA Event  or Foreign Plan Event has occurred or
is reasonably expected to occur; (c) none of the U.S. Borrower, the Subsidiaries
or any of their ERISA Affiliates has received any written notification during
the past five years that any Multiemployer Plan is insolvent pursuant to Section
4245 of ERISA, or has been terminated within the meaning of Title IV of ERISA;
and (d) none of the U.S. Borrower, the Subsidiaries or any of their ERISA
Affiliates has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.


SECTION 3.12.      Disclosure.  Neither the Information Memorandum nor any of
the other reports, financial statements, certificates or other written
information (excluding any financial projections or pro forma financial
information and information of a general economic or general industry nature, to
which the Borrowers make only those representations stated in the following
sentence) furnished by or on behalf of Holdings or the Borrowers to the
Administrative Agent or any Lender on or before the Closing Date in connection
with the




82

--------------------------------------------------------------------------------







negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole and when
taken together with the SEC filings of Holdings and Xerox at such time, contains
as of the date such statement, information, document or certificate was so
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  The financial projections and pro
forma financial information contained in the materials referenced above have
been prepared in good faith based upon assumptions believed by management of
Holdings to be reasonable at the time made, it being recognized by the Lenders
that such financial information is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount. As of
the Amendment No. 3 Effective Date, to the best knowledge of the Borrowers, the
information included in the Beneficial Ownership Certification provided on or
prior to the Amendment No. 3 Effective Date to any Lender in connection with
this Agreement is true and correct in all respects.


SECTION 3.13.      Federal Reserve Regulations.  No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the FRB, including
Regulations T, U and X.  None of the Borrowers or any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying margin
stock.


SECTION 3.14.      Security Interests.  The provisions of each Collateral
Document, upon execution and delivery thereof by the parties thereto, are
effective to create legal and valid Liens on all the Collateral in respect of
which and to the extent such Collateral Document purports to create Liens in
favor of the Administrative Agent, for the benefit of the Secured Parties; and
upon the proper filing of UCC financing statements, upon the taking of
possession or control by the Administrative Agent of the Collateral with respect
to which a security interest may be perfected by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by this Agreement
or the Collateral Documents), and the taking of all other actions to be taken
pursuant to the terms of the Collateral Documents, such Liens constitute
perfected first priority Liens on the Collateral (subject to Liens permitted by
Section 6.02) to the extent perfection can be obtained by the filing of UCC
financing statements, possession or control, securing the Obligations,
enforceable against the applicable Loan Party in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


SECTION 3.15.      USA PATRIOT Act.  Each of the Loan Parties and each of the
Restricted Subsidiaries are in compliance, in all material respects, with the
Act.


SECTION 3.16.      Anti-Corruption Laws and Sanctions.  Holdings and the
Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by Holdings, the U.S. Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Holdings, the U.S. Borrower,
its Subsidiaries, the directors and officers of Holdings and the U.S. Borrower,
and, to the knowledge of Holdings and the U.S. Borrower, the employees and
agents of Holdings, the U.S. Borrower and its Subsidiaries, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and
are not engaged in any activity that would reasonably be expected to result in
Holdings or a Borrower being designated as a Sanctioned Person.  None of
Holdings, the U.S. Borrower, any Subsidiary, any directors or officers of
Holdings or the U.S. Borrower, or, to the knowledge of Holdings and the U.S.
Borrower, employees or agents of Holdings, the U.S. Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.  None of the Transactions
contemplated hereby will violate any Anti-Corruption Law or applicable
Sanctions.


SECTION 3.17.      Insurance.  The properties of the U.S. Borrower and its
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
as the U.S. Borrower and its Restricted Subsidiaries.




83

--------------------------------------------------------------------------------



 




ARTICLE IV


Conditions


SECTION 4.01.      Closing Date.  The effectiveness of this Agreement and the
obligation of each Lender to make Term B Loans on the Closing Date is subject to
each of the following conditions being satisfied on or prior to the Closing
Date:


(a)            The Administrative Agent (or its counsel) shall have received
from (i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or electronic mail
transmission in accordance with Section 9.01) that such party has signed a
counterpart of this Agreement;


(b)           The Administrative Agent (or its counsel) shall have received from
the U.S. Borrower and each initial Guarantor either (A) counterparts of each of
the Guarantee Agreement and the Security Agreement signed on behalf of such Loan
Party contemplated to be party thereto and the Holdings Pledge Agreement signed
on behalf of Holdings or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or electronic mail
transmission in accordance with Section 9.01 of a signed signature page of each
of the Guarantee Agreement, the Security Agreement and the Holdings Pledge
Agreement) that such party has signed a counterpart of each of the Guarantee
Agreement, the Security Agreement and the Holdings Pledge Agreement, as
applicable, together with:


 (i)                      a duly completed Perfection Certificate signed by the
U.S. Borrower;


(ii)                      Uniform Commercial Code financing statements naming
the U.S. Borrower and each Subsidiary Guarantor as debtor and the Administrative
Agent as secured party in appropriate form for filing in the jurisdiction of
incorporation or formation of each such Loan Party;


   (iii)                      certificates representing (A) all certificated
Equity Interests in the U.S. Borrower and Conduent Finance owned by Holdings and
(B) all certificated Equity Interests owned directly by the U.S. Borrower or any
Subsidiary Guarantor, in each case to the extent pledged (and required to be
delivered) under the Security Agreement or the Holdings Pledge Agreement
together with stock powers executed in blank, except as contemplated by Schedule
5.09(c);


   (iv)                      all notes, chattel paper and instruments owned by
the U.S. Borrower or any Subsidiary Guarantor to the extent pledged (and
required to be delivered) pursuant to the Security Agreement duly endorsed in
blank or with appropriate instruments of transfer;


(v)                      short form security agreements in appropriate form for
filing with the United States Patent & Trademark Office and the United States
Copyright Office, as appropriate, with respect to the patents, trademarks,
copyrights and exclusive copyright licenses of the U.S. Borrower and the
Subsidiary Guarantors registered or applied for with such offices, which items
are listed in the Perfection Certificate and constituting Collateral; and


   (vi)                      copies of Lien, judgment, copyright, patent and
trademark searches in each jurisdiction reasonably requested by the
Administrative Agent with respect to the U.S. Borrower and each Subsidiary
Guarantor.


(c)         The Administrative Agent shall have received the executed legal
opinions, each in form reasonably satisfactory to the Administrative Agent, of
(i) Cravath, Swaine & Moore LLP, special counsel to Holdings and the Guarantors
organized under the laws of New York, (ii) Richards, Layton & Finger, P.A.,
special counsel to the U.S. Borrower and the Guarantors organized under the laws
of Delaware, (iii) Kolesar and Leatham, special counsel to the Guarantors
organized under the laws of Nevada, (iv) Morgan, Lewis & Bockius LLP, special
counsel to the Guarantors organized under the laws of Pennsylvania, (v) Taft
Stettinius & Hollister LLP, special counsel to the Guarantors organized under
the laws of Indiana and




84

--------------------------------------------------------------------------------







(vi) Allen & Overy LLP, special counsel to the Administrative Agent as to
matters of Dutch law, or, in each case, such other legal counsel as may be
reasonably acceptable to the Administrative Agent.  The Borrowers hereby request
such counsel to deliver such opinion;


(d)         The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the initial Loan Parties (to the extent such concept is applicable in the
relevant jurisdiction), the authorization of the Transactions, and the identity,
authority and capacity of the Responsible Officers of the Loan Parties
authorized to act as such in connection with this Agreement and the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;


(e)         The Administrative Agent shall have received a certificate attesting
to the Solvency of the U.S. Borrower and its Subsidiaries (taken as a whole on a
consolidated basis) on the Closing Date after giving effect to the Transactions
to occur on the Closing Date, from a Financial Officer of the U.S. Borrower;


(f)          The Lenders shall have received, at least three Business Days prior
to the Closing Date, all documentation and other information reasonably
requested in writing by them at least ten Business Days prior to the Closing
Date in order to allow the Lenders to comply with the Act;


(g)         The Administrative Agent, the Arrangers and the applicable Lenders
shall have received all fees and other amounts due and payable on or prior to
the Closing Date, including, to the extent invoiced three Business Days prior to
the Closing Date, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder;


(h)         The Administrative Agent shall have received Notes executed by the
applicable Borrower in favor of each Lender requesting Notes at least three
Business Days prior to the Closing Date;


(i)          The Administrative Agent shall have received (i) the audited
combined balance sheets as of December 31, 2014 and December 31, 2015 and the
related combined statements of (loss) income, of comprehensive (loss) income, of
changes in parent equity and of cash flows of the business processing
outsourcing business of Xerox for each of the years in the three-year period
ended December 31, 2015 (the “Audited Financial Statements”), (ii) the unaudited
combined balance sheet as of September 30, 2016 and the related combined
statements of (loss) income, or comprehensive (loss) income, of changes in
parent equity and of cash flows of the business processing outsourcing business
of Xerox for the nine months then ended (the “Quarterly Financial Statements”)
and (iii) the unaudited pro forma combined balance sheet as of September 30,
2016 and the related combined statement of loss of the business processing
outsourcing business of Xerox for the twelve months then ended, in each case
after giving effect to the Transactions (the “Pro Forma Financial Statements”),
all of which financial statements shall be prepared in conformity with GAAP and,
with respect to the Pro Forma Financial Statements only, shall comply with in
all material respects with the requirements of Article 11 of Regulation S-X
under the Securities Act of 1933 (unless otherwise agreed with the
Administrative Agent);


(j)          The Administrative Agent shall have received a certificate signed
by a Responsible Officer of each Borrower certifying (A) that the conditions
specified in Sections 4.04(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since December 31, 2015, that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and


(k)         The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.


SECTION 4.02.      Initial Term A Loan Funding Date.  The obligation of each
Lender to make Initial Term A Loans on the Initial Term A Funding Date shall be
subject to satisfaction of the following conditions:




85

--------------------------------------------------------------------------------



 




(a)         The Administrative Agent shall have received a certificate attesting
to the Solvency of the U.S. Borrower and its Subsidiaries (taken as a whole on a
consolidated basis) on the Initial Term A Funding Date after giving effect to
the Transactions to occur on or prior to the Initial Term A Funding Date, from a
Financial Officer of the U.S. Borrower;


(b)         The Administrative Agent shall have received a certificate signed by
a Responsible Officer of each Borrower certifying (A) that the conditions
specified in Sections 4.04(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since December 31, 2015, that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and


(c)         The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.


SECTION 4.03.      Delayed Draw Term A Loan Funding Date.  The obligation of
each Lender to make Delayed Draw Term A Loans on the Delayed Draw Funding Date,
the effectiveness of the Revolving Commitments and of the Issuing Banks to issue
Letters of Credit shall be subject to satisfaction of the following conditions:


(a)         The Administrative Agent shall have received a certificate attesting
to the Solvency of the U.S. Borrower and its Subsidiaries (taken as a whole on a
consolidated basis) on the Delayed Draw Funding Date after giving effect to the
Transactions to occur on the Delayed Draw Funding Date, from a Financial Officer
of the U.S. Borrower;


(b)         After giving effect to the Transactions, the U.S. Borrower and its
Restricted Subsidiaries shall have outstanding no Indebtedness for borrowed
money other than (i) the Initial Term A Loans, the Delayed Draw Term A Loans,
the Term B Loans and the Revolving Commitments (and the Revolving Loans
thereunder), (ii) the Senior Notes and (iii) Indebtedness otherwise permitted
hereunder;


(c)         The Administrative Agent, the Arrangers and the applicable Lenders
shall have received all fees and other amounts due and payable on or prior to
the Delayed Draw Funding Date, including, to the extent invoiced three Business
Days prior to the Delayed Draw Funding Date, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder;


(d)         The Spin-Off shall have been consummated, or shall be reasonably
expected by the Borrowers to be consummated within two Business Days of the
Delayed Draw Funding Date, on terms and conditions reasonably satisfactory to
the Lead Arrangers, it being understood that the consummation of the Spin-Off in
all material respects on the terms disclosed in the Form 10 as of the date
hereof is satisfactory to the Lead Arrangers;


(e)         The U.S. Borrower shall have issued the Senior Notes in an aggregate
principal amount of $510,000,000 and borrowed the Term B Loans, in each case,
prior to or substantially concurrently with the funding of the Delayed Draw Term
A Loans and the effectiveness of the Revolving Commitments on the Delayed Draw
Funding Date;


(f)         The Administrative Agent shall have received a certificate signed by
a Responsible Officer of each Borrower certifying (A) that the conditions
specified in Sections 4.04(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since December 31, 2015, that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and


(g)         The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.


SECTION 4.04.      Conditions to all Credit Events.  Except as provided in
Section 2.19, the obligation of each Lender to make a Loan on the occasion of
any Borrowing including on the Initial Term A Funding Date and




86

--------------------------------------------------------------------------------







the Delayed Draw Funding Date (but not a conversion or continuation of Loans),
and of the Issuing Banks to issue, amend, renew or extend any Letter of Credit,
in each case, following the Closing Date is subject to the satisfaction of the
following conditions:


(a)         The representations and warranties of the Borrowers set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, except where any representation and
warranty is expressly made as of a specific earlier date, such representation
and warranty shall be true in all material respects as of any such earlier date;


(b)         At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and


(c)         The Administrative Agent, Swingline Lender or Issuing Bank, as
applicable, shall have received a Borrowing Request, Swingline Loan Notice or
Letter of Credit Application, as applicable.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.04.


ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized or otherwise backstopped on terms satisfactory to the Issuing
Banks and all LC Disbursements shall have been reimbursed, each of the Borrowers
covenants and agrees with the Lenders that:


SECTION 5.01.      Financial Statements and Other Information.  The U.S.
Borrower will furnish to the Administrative Agent (who shall promptly furnish a
copy to each Lender):


(a)         within 90 days after the end of each fiscal year of Holdings,
commencing with the fiscal year ending December 31, 2016, the audited
consolidated balance sheet of Holdings and its Consolidated Subsidiaries and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year (and including a management discussion and
analysis), audited by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than a “going concern” or like qualification or
exception resulting solely from an upcoming maturity date of any Indebtedness or
a prospective non-compliance with any financial maintenance covenant under this
Agreement)) to the effect that such consolidated financial statements present
fairly in all material respects the financial position and results of operations
of Holdings and its Consolidated Subsidiaries on a consolidated basis in
conformity with GAAP;


(b)         within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of Holdings, commencing with the fiscal quarter
ending March 31, 2017, the unaudited consolidated balance sheet of Holdings and
its Consolidated Subsidiaries and related statements of income and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year (and including a management discussion and
analysis), all certified by one of its Financial Officers as presenting fairly
in all material respects the




87

--------------------------------------------------------------------------------







financial position and results of operations of Holdings and its Consolidated
Subsidiaries on a consolidated basis in conformity with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;


(c)         (i) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate substantially in the form of Exhibit G
executed by a Financial Officer of the U.S. Borrower (x) certifying as to
whether, to the knowledge of such Financial Officer after reasonable inquiry, a
Default has occurred and is continuing and, if so, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (y)
in the case of any such certificate delivered for any fiscal period ending on or
after March 31, 2017, setting forth reasonably detailed calculations
demonstrating compliance with the financial covenant set forth in Section 6.09
and (z) solely in connection with the delivery of financial statements pursuant
to clause (a) above for any fiscal year beginning with the fiscal year ending
December 31, 2017, calculating Excess Cash Flow for such fiscal year, (ii)
concurrently with any delivery of financial statements under clause (a) or (b)
above, a reasonably detailed description of the material differences between the
financial statements of Holdings and the financial statements of the U.S.
Borrower (which may be in the form of footnotes to the financial statements of
Holdings), accompanied by a certification of a Financial Officer of the U.S.
Borrower certifying that except as described therein, such financial information
presents fairly, in all material respects in accordance with GAAP, the financial
position and result of operations of the U.S. Borrower and its consolidated
subsidiaries and (iii) concurrently with any delivery of financial statements
under clause (a) above, a Perfection Certificate Supplement or a certificate of
a Financial Officer of the U.S. Borrower stating that there has been no change
in the information set forth in the last Perfection Certificate or Perfection
Certificate Supplement, as the case may be, most recently delivered to the
Administrative Agent;


(d)         within 90 days after the end of each fiscal year of the U.S.
Borrower (or 120 days with respect to the budget for the fiscal year ending
December 31, 2017), commencing with the fiscal year ending December 31, 2016, a
reasonably detailed consolidated budget for the next succeeding fiscal year
prepared on a quarterly basis;


(e)         promptly after the same become publicly available, copies of all
annual, quarterly and current reports and proxy statements filed by the U.S.
Borrower or any Subsidiary with the SEC;


(f)         promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the U.S.
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request and (ii) information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act and the Beneficial Ownership Regulation; and


(g)         at any time there are any Unrestricted Subsidiaries, with each set
of consolidated financial statements referred to in Sections 5.01(a) and 5.01(b)
above, (i) the related combined financial statements of the Unrestricted
Subsidiaries accompanied by the certification of a Financial Officer of the U.S.
Borrower certifying that such financial information presents fairly, in all
material respects in accordance with GAAP, the financial position and result of
operations of all Unrestricted Subsidiaries and (ii) a list of all Unrestricted
Subsidiaries as of such date or confirmation that there has been no change in
such information since the date of the last such list; provided, however, that
no information pursuant to clause (g)(i) shall be required if the total amount
of assets of all Unrestricted Subsidiaries as at the end of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Sections 5.01(a) and 5.01(b) above, determined on a consolidated basis in
accordance with GAAP, are less than 5.0% of Consolidated Total Assets.


Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings or the U.S. Borrower posts such
documents, or provides a link thereto, on Holdings’ or the U.S. Borrower’s
website on the Internet (if such website address has been identified to the
Administrative Agent) or furnishes or files such documents with the SEC for
posting on its EDGAR website or (ii) on which such documents are delivered by
the U.S. Borrower to the




88

--------------------------------------------------------------------------------







Administrative Agent to be posted on the U.S. Borrower’s behalf on IntraLinks/or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial or third-party website or whether
sponsored by the Administrative Agent). The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the U.S. Borrower with any such request for delivery.


The U.S. Borrower acknowledges and agrees that all financial statements
furnished pursuant to paragraphs (a), (b) and (e) above are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.01(c) and may be treated by the
Administrative Agent and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless the U.S. Borrower otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).


SECTION 5.02.      Notices of Material Events.  The U.S. Borrower will furnish
to the Administrative Agent (for prompt notification to each Lender) prompt (but
in any event within five Business Days) written notice after any Financial
Officer of the U.S. Borrower obtains knowledge of the following:


(a)         the occurrence of any Default;


(b)         (i) any dispute, litigation, investigation, proceeding or suspension
between the U.S. Borrower or any Restricted Subsidiary and any Governmental
Authority; or (ii) the commencement of, or any material development in, any
litigation or proceeding affecting the U.S. Borrower or any Restricted
Subsidiary, including pursuant to any Environmental Laws, in each case that
could reasonably be expected to result in a Material Adverse Effect; and


(c)         the occurrence of any ERISA Event or Foreign Plan Event that, alone
or together with any other ERISA Events or Foreign Plan Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
and


(d)         any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the U.S. Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.


SECTION 5.03.      Existence; Conduct of Business.  The U.S. Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, other than with respect to the Borrowers, to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any transaction permitted
under Section 6.03 or 6.11.


SECTION 5.04.      Payment of Taxes.  The U.S. Borrower will, and will cause
each of its Restricted Subsidiaries to, pay its Tax liabilities, before the same
shall become delinquent or in default, except where (a) (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(ii) the U.S. Borrower or such Restricted Subsidiary has set aside on its books
reserves with respect thereto to the extent required by GAAP or (b) the failure
to make payment could not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.


SECTION 5.05.      Maintenance of Properties; Insurance.  The U.S. Borrower
will, and will cause each of its Restricted Subsidiaries to, (a) keep and
maintain all tangible Property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, except if the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (b) maintain, with financially sound
and reputable insurance companies or through self-insurance, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating




89

--------------------------------------------------------------------------------







in the same or similar locations and (c) maintain and protect all material IP
Rights; provided that even if material, the U.S. Borrower and its Restricted
Subsidiaries shall not be required to maintain and protect such IP Rights if the
U.S. Borrower determines in its business judgment that maintaining and/or
protecting any such IP Rights would not be in the best interests of the U.S.
Borrower and its Subsidiaries, taking into account past practice, the estimated
cost of any actions to maintain and protect such IP Rights and the expected
benefits of any such actions.  The U.S. Borrower will, and will cause each of
the Subsidiary Guarantors to, name the Administrative Agent as loss payee, as
its interest may appear, and/or additional insured with respect to any general
and umbrella liability insurance providing liability coverage or coverage in
respect of any Collateral and use its commercially reasonable efforts to cause
each provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent prior written
notice before any such policy or policies shall be altered or canceled.


SECTION 5.06.      Books and Records; Inspection Rights.  The U.S. Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account in which entries that are full, true and correct in all
material respects are made of all material dealings and transactions in relation
to its business and activities.  The U.S. Borrower will, and will cause each of
its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or, during the continuance of an Event of Default, any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its senior officers and use commercially
reasonable efforts to make its independent accountants available to discuss the
affairs, finances and condition of the Borrowers, all at such reasonable times
and as often as reasonably requested and in all cases subject to applicable Law
and the terms of applicable confidentiality agreements; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections may occur no more frequently than once
per year; provided, further, that neither the U.S. Borrower nor any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (x) that constitutes non-financial trade secrets or non-financial
proprietary information, (y)  in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (z) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.  The Administrative Agent and the Lenders shall give the U.S. Borrower
the opportunity to participate in any discussions with the U.S. Borrower’s
independent accountants.


SECTION 5.07.      Compliance with Laws.  The U.S. Borrower will, and will cause
each of its Restricted Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property
(including Environmental Laws and ERISA), in each case except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  The U.S. Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by Holdings,
the Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.08.      Use of Proceeds and Letters of Credit.  The proceeds of the
Initial Term A Loans will be used to finance the Intercompany Transfers.  The
proceeds of the Delayed Draw Term A Loans and Term B Loans, together with the
proceeds of the Senior Notes, will be used to finance the remaining
Transactions, to pay related fees, costs and expenses and for working capital
and general corporate purposes (including Permitted Acquisitions) and the
proceeds of Loans and other Credit Events made following the Delayed Draw
Funding Date will be used to finance the working capital needs, and for general
corporate purposes (including Permitted Acquisitions or any other purposes not
prohibited by this Agreement), of Holdings, the Borrowers and their respective
Subsidiaries.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the FRB, including Regulations T, U and X.  No Borrower will
request any Borrowing or Letter of Credit, and no Borrower shall use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents  shall not use (and, in the case of directors, officers,
employees and agents, shall not directly use), the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if




90

--------------------------------------------------------------------------------



 
conducted by a corporation incorporated in the United States or in a European
Union member state, or (C) in any manner that would result in the violation of 
any Sanctions applicable to any party hereto. All proceeds of the Additional
Euro Term A Loans incurred on the Amendment No. 3 Effective Date will be used by
the Dutch Borrower to prepay Initial Term A Loans that constitute Non-Exchanged
Initial Term A Loans. All proceeds of the Additional Dollar Term A Loans
incurred on the Amendment No. 3 Effective Date will be used by the U.S. Borrower
to prepay Delayed Draw Term A Loans that constitute Non-Exchanged Delayed Draw
Term A Loans.


SECTION 5.09.      Further Assurances; Additional Security and Guarantees.


(a)         The U.S. Borrower shall, and shall cause each applicable Specified
Domestic Subsidiary to, at the U.S. Borrower’s expense, comply with the
requirements of the Collateral Documents to which it is a party and take all
action reasonably requested by the Administrative Agent to carry out more
effectively the purposes of the Collateral Documents (including any such action
reasonably requested by the Administrative Agent in connection with the delivery
by the U.S. Borrower of any Perfection Certificate Supplement).


(b)         Upon the formation or acquisition of any Specified Domestic
Subsidiary by the U.S. Borrower or any Subsidiary Guarantor or the designation
of any Unrestricted Subsidiary as a Restricted Subsidiary (to the extent such
Restricted Subsidiary is also a Specified Domestic Subsidiary), within 60 days
after such formation or acquisition (or such longer period as may be reasonably
acceptable to the Administrative Agent) (provided that with respect to any such
formation or acquisition prior to the Delayed Draw Funding Date, the
requirements of this Section 5.09(b) shall be satisfied on or prior to the
Delayed Draw Funding Date):


  (i)    cause any such Specified Domestic Subsidiary to deliver a Perfection
Certificate Supplement to the Administrative Agent;


 (ii)    deliver all certificated Equity Interests of such Specified Domestic
Subsidiary held by the U.S. Borrower or any Subsidiary Guarantor that are
Collateral pursuant to the Collateral Documents to the Administrative Agent
together with appropriately completed stock powers or other instruments of
transfer executed in blank by a duly authorized officer of the U.S. Borrower or
such Subsidiary Guarantor, as applicable, and all intercompany notes owing to
such Specified Domestic Subsidiary to the U.S. Borrower or any Subsidiary
Guarantor required to be delivered pursuant to the Collateral Documents together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of the U.S. Borrower or such Subsidiary Guarantor, as
applicable;


(iii)    cause each such Specified Domestic Subsidiary to execute a supplement
to each of the Guarantee Agreement and the Security Agreement and take all
actions reasonably requested by the Administrative Agent in order to cause the
Liens created by the Security Agreement to be duly perfected to the extent
required by such agreement or this Agreement in accordance with all applicable
requirements of Law, including the filing of UCC financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent; and


(iv)    if reasonably requested by the Administrative Agent, deliver a customary
opinion of counsel to the U.S. Borrower with respect to the guarantee and
security provided by such Specified Domestic Subsidiary.


(c)         To the extent not completed prior to the Closing Date, the U.S.
Borrower shall satisfy the requirements set forth on Schedule 5.09(c) on or
prior to the dates set forth on such schedule (or such later dates as shall be
reasonably acceptable to the Administrative Agent).


(d)         Notwithstanding the foregoing, the U.S. Borrower and its Restricted
Subsidiaries shall not be required to comply with the provisions of this Section
5.09 to the extent that the cost of providing any Guarantee or Liens, or
perfection thereof, required by this Section are, in the reasonable
determination of the Administrative Agent (in consultation with the U.S.
Borrower), excessive in relation to the value to be afforded to the Lenders
thereby.




91

--------------------------------------------------------------------------------



 




(e)         Promptly upon reasonable request by the Administrative Agent, the
U.S. Borrower shall (i) correct any mutually identified material defect or error
that may be discovered in the execution, acknowledgment, filing or recordation
of any Collateral Document or other document or instrument relating to any
Collateral, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of this Agreement and the Collateral Documents.


(f)          Notwithstanding anything herein or in any other Loan Document to
the contrary, in no event shall (i) the assets of any CFC or Foreign Holding
Company or (ii) more than 65% of the Equity Interests in any first-tier CFC or
Foreign Holding Company constitute collateral security for payment of the
Obligations of the U.S. Borrower or any Domestic Subsidiary.


SECTION 5.10.      Maintenance of Ratings. The U.S. Borrower shall use its
commercially reasonable efforts to maintain (i) a long-term public credit rating
of the U.S. Borrower and (ii) a credit rating for the credit facilities
evidenced by this Agreement, in each case, from both S&P and Moody’s;
provided that in no event shall the U.S. Borrower be required to maintain any
specific rating with any such rating agency.


SECTION 5.11.      Designation of Subsidiaries.  The U.S. Borrower may at any
time designate any Restricted Subsidiary of the U.S. Borrower (other than the
Dutch Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as
a Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, (ii)
immediately after giving effect to such designation, the Total Net Leverage
Ratio on a Pro Forma Basis, as of the last day of the most recent fiscal year or
fiscal quarter for which Financials have been delivered, would not exceed 3.50
to 1.00, and, as a condition precedent to the effectiveness of any such
designation, the U.S. Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
compliance with such ratio and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for purposes of any
Material Indebtedness.  The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the U.S.
Borrower therein at the date of designation in an amount equal to the fair
market value of the U.S. Borrower’s or its Restricted Subsidiaries’, as
applicable, Investments therein.  The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the U.S. Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the U.S. Borrower or
its Subsidiaries, as applicable, investment in such Subsidiary.


ARTICLE VI


Negative Covenants


From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated or been cash
collateralized or otherwise backstopped on terms satisfactory to the Issuing
Banks and all LC Disbursements shall have been reimbursed, the Borrowers
covenant and agree with the Lenders that:


SECTION 6.01.      Indebtedness.  The U.S. Borrower will not create, incur,
assume or permit to exist, and will not permit any Restricted Subsidiary to
create, incur, assume or permit to exist, any Indebtedness, except:


(a)         Indebtedness created under the Loan Documents;


(b)         Indebtedness existing on the Closing Date and set forth in Schedule
6.01 and Permitted Refinancing Indebtedness in respect of Indebtedness permitted
by this clause (b);


(c)         Indebtedness of (i) a Borrower or any Subsidiary Guarantor to any
other Borrower or Subsidiary Guarantor, (ii) any Restricted Subsidiary that is
not a Loan Party to a Borrower or any other Restricted Subsidiary to the extent
permitted by Section 6.05 and (iii) any Loan Party to any Restricted




92

--------------------------------------------------------------------------------







Subsidiary that is not a Loan Party; provided all such Indebtedness permitted
under this subclause (iii) shall be subordinated to the Obligations by the
issuer of such Indebtedness;


(d)         Guarantees of Indebtedness of the U.S. Borrower or any Restricted
Subsidiary, all to the extent permitted by Section 6.05;


(e)         Indebtedness incurred to finance the acquisition, construction,
repair, replacement or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within 270 days after such acquisition
or the completion of such construction, repair, replacement or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed at any time the greater of (x) $75,000,000 and (y) 11.0% of
Consolidated EBITDA for the most recently ended four full fiscal quarter period
ending immediately prior to the date on which such Indebtedness is incurred and
for which Financials have been delivered;


(f)         Indebtedness in respect of letters of credit (including trade
letters of credit), bank guarantees, surety bonds or similar instruments issued
or incurred in the ordinary course of business, including in respect of card
obligations or any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers, workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding  workers
compensation claims;


(g)         Indebtedness under Bilateral Letter of Credit Facilities not to
exceed $100,000,000 at any time;


(h)         Indebtedness of Restricted Subsidiaries that are not Loan Parties,
provided that Indebtedness shall be permitted to be incurred pursuant to this
clause (h) only if at the time such Indebtedness is incurred the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (h) at such
time (including such Indebtedness) would not exceed the greater of (x)
$75,000,000 and (y) 11.0% of Consolidated EBITDA for the most recently ended
four full fiscal quarter period ending immediately prior to the date on which
such Indebtedness is incurred and for which Financials have been delivered;


(i)          Indebtedness under Swap Agreements entered into in the ordinary
course of business and not for speculative purposes;


(j)          Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or completion guarantees and similar obligations issued
or incurred in the ordinary course of business, including guarantees or
obligations of any Restricted Subsidiary with respect to letters of credit, bank
guarantees or similar instruments supporting such obligation, in each case, not
in connection with Indebtedness for money borrowed;


(k)         Indebtedness in respect of judgments, decrees, attachments or awards
that do not constitute an Event of Default under clause (k) of Article VII;


(l)          Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with
acquisitions and asset sales not prohibited by Section 6.05 or 6.11;


(m)        on or after the Spin-Off Date, (i) Indebtedness of a Person acquired
in a Permitted Acquisition existing at the time such Person becomes a Restricted
Subsidiary and not created in




93

--------------------------------------------------------------------------------







contemplation thereof; provided that, after giving effect to the acquisition of
such Person, on a Pro Forma Basis, (A) no Default or Event of Default shall have
occurred and be continuing  or would result therefrom and (B) the U.S. Borrower
would be in compliance on a Pro Forma Basis with Section 6.09 as of the last day
of the most recent fiscal year or fiscal quarter ending immediately prior to the
date on which such Indebtedness is incurred and for which Financials have been
delivered and (ii) any Permitted Refinancing Indebtedness in respect of
Indebtedness permitted by this clause (m); provided, further, that the aggregate
principal amount of Indebtedness incurred by non-Loan Parties under this clause
(m), together with the aggregate principal amount of Indebtedness incurred by
non-Loan Parties under Section 6.01(u), shall not exceed $75,000,000;


(n)         the Senior Notes in an aggregate principal amount not to exceed
$750,000,000 and any Permitted Refinancing Indebtedness in respect thereof (and,
in each case, any Guarantees thereof by the Guarantors);


(o)         Indebtedness in the form of (i) guarantees of loans and advances to
officers, directors, consultants and employees, in an aggregate amount not to
exceed $10,000,000 at any one time outstanding, and (ii) reimbursements owed to
officers, directors, consultants and employees;


(p)         Indebtedness consisting of obligations to make payments to current
or former officers, directors and employees, their respective estates, spouses
or former spouses with respect to the cancellation, or to finance the purchase
or redemption, of Equity Interests of Holdings or to the extent permitted by
Section 6.04;


(q)         Cash Management Obligations and other Indebtedness in respect of
card obligations, netting services, overdraft protections, cash pooling
arrangements and similar cash management arrangements, in each case in the
ordinary course of business;


(r)         Indebtedness consisting of (i) the financing of insurance premiums
with the providers of such insurance or their affiliates or (ii) take-or-pay
obligations contained in supply arrangements, in each case in the ordinary
course of business;


(s)         Indebtedness supported by a Letter of Credit, in a principal amount
not to exceed the face amount of such Letter of Credit;


(t)         Indebtedness arising as a result of vendor financing and receivables
programs in the ordinary course of business;


(u)         on or after the Spin-Off Date, (x) Indebtedness of the U.S. Borrower
and its Restricted Subsidiaries, which indebtedness may be unsecured or secured
on a junior basis to the Obligations, so long as (i) no Event of Default has
occurred and is continuing or would arise after giving effect thereto and (ii)
on a Pro Forma Basis (A) in the case of any such Indebtedness that is unsecured
at the time of incurrence, the Total Net Leverage Ratio, as of the last day of
the most recent fiscal quarter ending immediately prior to the date on which
such Indebtedness is incurred and for which Financials have been delivered,
would be no greater than (1) on or prior to December 31, 2018, 4.00 to 1.00, and
(2) thereafter, 3.50 to 1.00, and (B) in the case of any such Indebtedness that
is secured, the Senior Secured Net Leverage Ratio, as of the last day of the
most recent fiscal quarter ending immediately prior to the date on which such
Indebtedness is incurred and for which Financials have been delivered, would be
no greater than 2.25 to 1.00 and (y) any Permitted Refinancing Indebtedness in
respect of Indebtedness permitted by this clause (u); provided that (i) the
aggregate amount of Indebtedness of Restricted Subsidiaries that are not Loan
Parties outstanding at any one time pursuant to this clause (u), together with
the aggregate amount of Indebtedness incurred by non-Loan Parties pursuant to
Section 6.01(m), shall not exceed $75,000,000 and (ii) (x) the maturity date of
such Indebtedness shall be no earlier than the Latest Maturity Date, (y) the
Weighted Average Life to Maturity of such Indebtedness shall not be shorter than
the then remaining Weighted Average Life to Maturity of the Term B Loans
(without giving effect to any prepayments) and (z) such Indebtedness shall not
have terms and conditions (other than pricing, rate floors, discounts, fees,
premiums, call protection and optional prepayment and redemption provisions)
that are materially less favorable (when taken as a whole)




94

--------------------------------------------------------------------------------







to the Loan Parties than the terms and conditions of the Loan Documents (when
taken as a whole), as determined in good faith by the U.S. Borrower (except for
provisions applicable only to periods after the Latest Maturity Date);


(v)         other Indebtedness of the U.S. Borrower and its Restricted
Subsidiaries; provided that Indebtedness shall be permitted to be incurred
pursuant to this clause (v) only if at the time such Indebtedness is incurred
the aggregate principal amount of Indebtedness outstanding pursuant to this
clause (v) at such time (including such Indebtedness) would not exceed the
greater of (x) $100,000,000 and (y) 13.5% of Consolidated EBITDA for the most
recently ended four full fiscal quarter period ending immediately prior to the
date on which such Indebtedness is incurred and for which Financials have been
delivered;


(w)        Indebtedness in respect of Investments permitted by Section 6.05(r);


(x)         Incremental Equivalent Indebtedness and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (x);


(y)        Term Loan Refinancing Debt and any Permitted Refinancing Indebtedness
in respect of Indebtedness permitted by this clause (y);


(z)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (y) above;


(aa)       nyany Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of a Subsidiary incorporated in
the Netherlands and any residual liability with respect to such guarantees
arising under Section 2:404 of the Dutch Civil Code; and


(bb       any joint and several liability arising as the result of a fiscal
unity (fiscale eenheid) for Dutch tax purposes, or its equivalent in any other
relevant juridictionjurisdiction, of which any Loan Party resident for tax
purposes in the Netherlands is or has been a member.


SECTION 6.02.      Liens.  The U.S. Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any Property now owned or hereafter acquired by it, except:


(a)         Permitted Encumbrances;


(b)         Liens pursuant to any Loan Document;


(c)         any Lien on any Property of the U.S. Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien shall not apply to any other Property of the U.S. Borrower or any
Restricted Subsidiary other than (A) improvements and after-acquired Property
that is affixed or incorporated into the Property covered by such Lien or
financed by Indebtedness permitted under Section 6.01 and (B) proceeds and
products thereof, and (ii) such Lien shall secure only those obligations which
it secures on the Closing Date and any Permitted Refinancing Indebtedness in
respect thereof;


(d)         on or after the Spin-Off Date, any Lien existing on any Property
prior to the acquisition thereof by the U.S. Borrower or any Restricted
Subsidiary or existing on any Property of any Person that becomes a Restricted
Subsidiary after the Closing Date pursuant to a Permitted Acquisition prior to
the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other Property of the U.S. Borrower or any other
Restricted Subsidiary (other than the proceeds or products thereof and other
than improvements and after-acquired property that is affixed or incorporated
into the Property covered by such Lien), (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person




95

--------------------------------------------------------------------------------







becomes a Restricted Subsidiary, as the case may be, and Permitted Refinancing
Indebtedness in respect thereof and (iv) the Indebtedness secured thereby (or,
as applicable, any modifications, replacements, renewals or extensions thereof)
is permitted under Section 6.01;


(e)         Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the U.S. Borrower or any Restricted Subsidiary; provided
that (i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
(other than Permitted Refinancing Indebtedness permitted by clause (e) of
Section 6.01) are incurred prior to or within 270 days after such acquisition or
the completion of such construction, repair or replacement or improvement, (iii)
the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other Property of the U.S. Borrower or any
Restricted Subsidiary except for accessions to such Property, Property financed
by such Indebtedness and the proceeds and products thereof; provided, further,
that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;


(f)         rights of setoff and similar arrangements and Liens in respect of
Cash Management Obligations or cash pooling arrangements and in favor of
depository and securities intermediaries to secure obligations owed in respect
of card obligations or any overdraft and related liabilities arising from
treasury, depository and cash management services, cash pooling arrangements or
any automated clearing house transfers of funds and fees and similar amounts
related to bank accounts or securities accounts (including Liens securing
letters of credit, bank guarantees, surety bonds or similar instruments
supporting any of the foregoing);


(g)         Liens on assets of a Restricted Subsidiary which is not a Subsidiary
Guarantor securing Indebtedness of such Restricted Subsidiary pursuant to
Section 6.01;


(h)         Liens (i) on “earnest money” or similar deposits or other cash
advances in connection with acquisitions permitted by Section 6.05 or (ii)
consisting of an agreement to Dispose of any Property in a Disposition permitted
under Section 6.11, including customary rights and restrictions contained in
such agreements;


(i)          leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the U.S. Borrower or any Restricted  Subsidiary or (ii)
secure any Indebtedness;


(j)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;


(k)         Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;


(l)          Liens arising out of (i) conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the U.S.
Borrower or any Restricted Subsidiary or (ii) vendor financing and receivables
programs, in each case in the ordinary course of business;


(m)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;


(n)         rights of setoff relating to purchase orders and other agreements
entered into with customers of the U.S. Borrower or any Restricted Subsidiary in
the ordinary course of business;




96

--------------------------------------------------------------------------------







(o)         ground leases in respect of real property on which facilities owned
or leased by the U.S. Borrower or any Restricted Subsidiaries are located and
other Liens affecting the interest of any landlord (and any underlying landlord)
of any real property leased by the U.S. Borrower or any Restricted Subsidiary;


(p)         Liens on equipment owned by the U.S. Borrower or any Restricted
Subsidiary and located on the premises of any supplier and used in the ordinary
course of business and not securing Indebtedness;


(q)         Liens not otherwise permitted by this Section 6.02, provided that a
Lien shall be permitted to be incurred pursuant to this clause (q) only if at
the time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (q) would not exceed the greater of (x)$100,000,000 and (y) 13.5% of
Consolidated EBITDA for the most recently ended four fiscal quarter period
ending immediately prior to the date on which such Lien is incurred and for
which Financials have been delivered;


(r)          Liens on any Property of (i) a Borrower or any Subsidiary Guarantor
in favor of any other Borrower or Subsidiary Guarantor and (ii) any Restricted
Subsidiary that is not a Subsidiary Guarantor in favor of the U.S. Borrower or
any Restricted Subsidiary;


(s)         Liens on the Collateral securing Indebtedness of the Loan Parties
permitted by Section 6.01(g), (u), (x) or (y) so long as the holders of such
Indebtedness, or a trustee or agent acting on their behalf, are parties to the
First Lien Intercreditor Agreement or the Second Lien Intercreditor Agreement,
as applicable;


(t)         Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;


(u)         Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by the U.S.
Borrower or any Restricted Subsidiaries in the ordinary course of business;


(v)         Liens, pledges or deposits made in the ordinary course of business
to secure liability to insurance carriers;


(w)        Liens securing insurance premiums financing arrangements; provided
that such Liens are limited to the applicable unearned insurance premiums;


(x)         Liens arising under Article 24 or 25 of the general terms and
conditions (Algemene Bank Voorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Vereniging van Banken) or any similar term applied by a
financial institution in the Netherlands pursuant to its general terms and
conditions; and


(y)         Liens, including any netting or set-off arising as a result of a
fiscal unity (fiscale eenheid) for Dutch tax purposes, or its equivalent in any
other relevant juridictionjurisdiction, of which any Loan Party resident for tax
purposes in the Netherlands is or has been a member.


SECTION 6.03.      Fundamental Changes.  The U.S. Borrower will not, and will
not permit any Restricted Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Event of Default shall have occurred and be
continuing:


(a)         any Restricted Subsidiary may be merged or consolidated with or into
any Person and any Restricted Subsidiary may be liquidated or dissolved or
change its legal form, in each case in order to




97

--------------------------------------------------------------------------------







consummate any Investment otherwise permitted by Section 6.05 or Disposition
otherwise permitted by Section 6.11; provided that if a Borrower is a party to
any such merger or consolidation transaction, such Borrower shall be the
surviving Person in such merger or consolidation;


(b)        any Loan Party may merge or consolidate with any other Person in a
transaction in which such Loan Party is the surviving Person in such merger or
consolidation;


(c)         any Borrower may be consolidated with or merged into an Affiliate
incorporated or organized for the purpose of changing the legal domicile of such
Borrower, reincorporating such Borrower in another jurisdiction, or changing the
legal form of such Borrower; provided that the U.S. Borrower remains organized
in the United States and the Dutch Borrower remains organized in the
Netherlands; and


(d)         any Restricted Subsidiary may merge into or consolidate with a
Borrower or any other Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary (and, if any party to such merger or
consolidation is a Loan Party, is a Loan Party); provided that if a Borrower is
a party to any such merger or consolidation transaction, such Borrower shall be
the surviving Person in such merger or consolidation.


SECTION 6.04.      Restricted Payments.  The U.S. Borrower will not, and will
not permit any of its Restricted Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except:


(a)         the U.S. Borrower or any Restricted Subsidiary may declare and pay
dividends or other distributions with respect to its Equity Interests payable
solely in additional shares of its Qualified Equity Interests or options to
purchase Qualified Equity Interests;


(b)         Restricted Subsidiaries may declare and make Restricted Payments
ratably with respect to their Equity Interests;


(c)         the U.S. Borrower may make Restricted Payments (including to permit
Holdings to make Restricted Payments) pursuant to and in accordance with stock
option plans or other benefit plans for present or former officers, directors,
consultants or employees of Holdings, the U.S. Borrower and its Restricted
Subsidiaries in an amount not to exceed $25,000,000 in any fiscal year (with any
unused amount of such base amount available for use in the next succeeding
fiscal year);


(d)         Restricted Payments or distributions to Holdings to provide funds
that are used by Holdings (i) on or after the Spin-Off Date, to make Restricted
Payments in respect of the Preferred Equity Interests, in an amount not to
exceed $12,000,000 per fiscal year, (ii) to pay Public Company Expenses and
(iii) to pay the Tax liabilities of Holdings directly attributable to (or
arising as a result of) the operations of the U.S. Borrower and its Subsidiaries
and/or Conduent Finance, provided, however, that the amount of Restricted
Payments pursuant to this subclause (iii) shall not exceed the sum of (A) (1)
the taxable income of Holdings attributable to Holdings’ interest in the U.S.
Borrower and the Conduent Finance multiplied by (2) the highest marginal Tax
rate applicable to a corporation residing in New York, New York at such time,
plus (B) any sales, use, value added or other non-income Tax liabilities of
Holdings directly attributable to (or arising as a result of) the operations of
the U.S. Borrower and its Subsidiaries and/or Conduent Finance;


(e)         to the extent constituting Restricted Payments, the U.S. Borrower
and the Restricted Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Section 6.07 (other than Section
6.07(a));


(f)         the U.S. Borrower may make, or may make Restricted Payments or
distributions to Holdings to permit it to make, repurchases of Equity Interests
in Holdings, the U.S. Borrower or any Restricted Subsidiary deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;




98

--------------------------------------------------------------------------------







(g)         on or after the Spin-Off Date, so long as no Event of Default has
occurred and is continuing or would arise after giving effect thereto, the U.S.
Borrower may make other Restricted Payments in an aggregate amount not to exceed
the sum of (x) $100,000,000 less any amounts used to prepay Indebtedness
pursuant to Section 6.06(a)(iii)(A), plus (y) the Available Amount; provided
that the U.S. Borrower may only make the Restricted Payments permitted under the
foregoing clause (g)(y) so long as the Total Net Leverage Ratio on a Pro Forma
Basis, as of the last day of the most recent fiscal year or fiscal quarter
ending immediately prior to the date on which such Restricted Payment is made
and for which Financials have been delivered, would be no greater than 3.50 to
1.00;


(h)         on or after the Spin-Off Date, the U.S. Borrower or any Restricted
Subsidiary may make unlimited Restricted Payments under this clause (h) so long
as (A) on a Pro Forma Basis the Total Net Leverage Ratio as of the last day of
the most recent fiscal year or fiscal quarter ending immediately prior to the
date on which such Restricted Payment is made and for which Financials have been
delivered does not exceed 2.00 to 1.00 and (B) no Event of Default has occurred
and is continuing or would arise after giving effect thereto;


(i)          the U.S. Borrower may make, or may make Restricted Payments or
distributions to Holdings to permit it to make, payments of cash in lieu of the
issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exercisable for Qualified Equity
Interests of Holdings or the U.S. Borrower, including Designated Preferred
Stock;


(j)          the declaration and payments of dividends on Disqualified Equity
Interests permitted to be issued pursuant to Section 6.01;


(k)         the U.S. Borrower may make, or may make Restricted Payments or
distributions to Holdings to permit it to make, payments of dividends or
distributions to holders of any class or series of Designated Preferred Stock
(other than Disqualified Equity Interests) issued after the Closing Date in an
amount not to exceed the net cash proceeds of such Designated Preferred Stock
received by the U.S. Borrower (other than from a Restricted Subsidiary);


(l)          Restricted Payments made to consummate (or to permit Holdings to
consummate) the Transactions and the Spin-Off, including in respect of the
Separation Distribution; and


(m)        the payment of dividends and distributions within 60 days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with any other provision of this Section 6.04.


SECTION 6.05.      Investments.  The U.S. Borrower will not, and will not allow
any of the Restricted Subsidiaries to, make or hold any Investments, except:


(a)         Investments by the U.S. Borrower or a Restricted Subsidiary in cash
and Cash Equivalents;


(b)         loans or advances to officers, directors, consultants and employees
of Holdings, the U.S. Borrower and the Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or the U.S. Borrower; provided that an
amount equal to the amount of such loans and advances shall be contributed to
the U.S. Borrower in cash as common equity, and (iii) for purposes not described
in the foregoing subclauses (i) and (ii), in an aggregate principal amount
outstanding not to exceed $12,000,000;


(c)         Investments by (i) any Loan Party in any Loan Party, (ii) any
Foreign Subsidiary in any Loan Party, (iii) any Restricted Subsidiary that is
not a Loan Party in a Borrower or any Restricted Subsidiary (or in any Person
that becomes a Restricted Subsidiary), (iv) any Loan Party in any Restricted
Subsidiary that is not a Loan Party only if at the time such Investment is made
the aggregate amount of




99

--------------------------------------------------------------------------------







Investments outstanding at such time (including such Investment) pursuant to
this subclause (iv) (valued at cost and net of any return representing a return
of capital in respect of any such Investment), together with the amount of
Investments made in, and acquisitions of, non-Loan Parties pursuant to clause
(b) of the definition of “Permitted Acquisition,” would not exceed (x) the
greater of (A) $115,000,000 and (B) 16.0% of Consolidated EBITDA determined on a
Pro Forma Basis for the most recently ended four fiscal quarter period ending
immediately prior to the date on which such Investment is made and for which
Financials have been delivered, plus (y) the Available Amount, plus (z) the
amount of Investments permitted by Section 6.05(r); provided that (1) in the
case of a purchase or other acquisition that is comprised of the purchase or
acquisition of Persons with at least 90% of domestic “EBITDA” in the aggregate,
the portion of the aggregate amount of cash or Property provided by Loan Parties
to make any such purchase or acquisition that is attributable to foreign
“EBITDA” shall also be permitted without the use of the amounts available
pursuant to this subclause (iv) or clause (b) of the definition of “Permitted
Acquisition”, (2) in the case of Investments permitted under this subclause (iv)
that are comprised of the purchase or acquisition of Persons with less than 90%
of domestic “EBITDA” in the aggregate, only the portion of the aggregate amount
of cash or Property provided by Loan Parties to make any such purchase or
acquisition that is attributable to foreign “EBITDA” that is in excess of 10%
shall be required to use the amounts available pursuant to this subclause (iv)
or clause (b) of the definition of “Permitted Acquisition” and (3) this
subclause (iv) shall not apply to the extent (x) the relevant purchase or
acquisition is made with proceeds of sales of, or contributions to, the common
Equity Interests of the U.S. Borrower or (y) the consideration for the relevant
purchase or acquisition consists of Equity Interests of Holdings;


(d)         (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction  thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business or received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;


(e)         Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any Disposition permitted by Section
6.11 (other than Section 6.11(e)) or Restricted Payments permitted by Section
6.04;


(f)         (i) Investments existing or contemplated on the Closing Date and set
forth on Schedule 6.05(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Closing
Date by the U.S. Borrower or any Restricted Subsidiary in a Borrower or any
other Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.05;


(g)         Investments in Swap Agreements permitted under Section 6.01(i);


(h)         on or after the Spin-Off Date, Permitted Acquisitions;


(i)          Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;


(j)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit;


(k)         Investments in the ordinary course of business consisting of the
licensing or contribution of intellectual property pursuant to licensing
development, marketing or manufacturing agreements or arrangements or similar
agreements or other intellectual property arrangements with other Persons;




100

--------------------------------------------------------------------------------







(l)          on or after the Spin-Off Date, any Investment; provided that (i) no
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) the amount of such Investment (valued at cost) does not exceed the
Available Amount at the time such Investment is made;


(m)        advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;


(n)         Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of Holdings;


(o)         Investments held by a Restricted Subsidiary acquired (or designated
as such) after the Closing Date or of a Person merged into a Borrower or merged
or consolidated with a Restricted Subsidiary permitted under Section 6.03 to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;


(p)         lease, utility and other similar deposits in the ordinary course of
business;


(q)         Investments resulting from the creation of a Lien permitted under
Section 6.02 and Investments resulting from Dispositions permitted under Section
6.03(a), Restricted Payments permitted under Section 6.04 and payments in
respect of Indebtedness not prohibited by Section 6.06;


(r)         on or after the Spin-Off Date, any Investment; provided that an
Investment shall be permitted to be made pursuant to this clause (r) only if at
the time such Investment is made the aggregate amount of Investments outstanding
at such time (including such Investment) pursuant to this clause (r), Section
6.05(c)(iv) and clause (b) of the definition of “Permitted Acquisition”, in each
case, in reliance on this Section 6.05(r) (valued at cost and net of any return
representing a return of capital in respect of any such Investment) would not
exceed the greater of (i) $115,000,000 and (ii) 16.0% of Consolidated EBITDA for
the most recently ended four fiscal quarter period ending immediately prior to
the date on which such Investment is made and for which Financials have been
delivered;


(s)         on or after the Spin-Off Date, either Borrower or any Restricted
Subsidiary may make unlimited Investments under this clause (s) so long as (i)
on a Pro Forma Basis the Total Net Leverage Ratio as of the last day of the most
recent fiscal year or fiscal quarter ending immediately prior to the date on
which such Investment is made and for which Financials have been delivered would
not exceed 2.50 to 1.00 and (ii) no Event of Default has occurred and is
continuing or would arise after giving effect thereto; and


(t)         Investments in Foreign Subsidiaries in connection with cash pooling
arrangements and cash management services entered into in the ordinary course of
business.




101

--------------------------------------------------------------------------------



 




SECTION 6.06.      Prepayments, Etc. of Indebtedness.


(a)         The U.S. Borrower will not, and will not permit any of its
Restricted Subsidiaries to, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (it being
understood that payments of regularly scheduled interest shall be permitted) any
Junior Financing or make any payment in violation of any subordination terms of
any Junior Financing, except (i) prepayments, redemptions, purchases,
defeasances or other satisfactions of Junior Financing with the Net Cash
Proceeds of any Permitted Refinancing Indebtedness in respect thereof, (ii)
payments upon the conversion of any Junior Financing to cash or Equity Interests
(other than Disqualified Equity Interests) of Holdings, (iii) on or after the
Spin-Off Date, so long as no Event of Default has occurred and is continuing or
would arise after giving effect thereto, prepayments, redemptions, purchases,
defeasances and other payments in respect of any Junior Financing in an
aggregate amount not to exceed the sum of (A) $100,000,000 less any amounts used
to make Restricted Payments pursuant to Section 6.04(g)(x) plus (B) the
Available Amount; provided that in the case of clause (iii)(B), the Total Net
Leverage Ratio on a Pro Forma Basis, as of the last day of the most recent
fiscal year or fiscal quarter for which Financials have been delivered, would be
no greater than 3.50 to 1.00 and (iv) on or after the Spin-Off Date,
prepayments, redemptions, purchases, defeasances or other satisfaction of any
Junior Financing so long as on a Pro Forma Basis the Total Net Leverage Ratio as
of the last day of the most recent fiscal year or fiscal quarter for which
Financials have been delivered would not exceed 2.00 to 1.00.


(b)         The U.S. Borrower will not, and will not permit any of its
Restricted Subsidiaries to, amend, modify or change in any Junior Financing in a
manner that would not be permitted if the terms of such amended, modified or
changed Junior Financing would not be permitted to be incurred pursuant to this
Agreement on such date.


SECTION 6.07.      Transactions with Affiliates.  The U.S. Borrower will not,
and will not permit any of its Restricted Subsidiaries to, sell, lease or
otherwise transfer any Property to, or purchase, lease or otherwise acquire any
Property from, or otherwise engage in any other transactions, in each case
involving aggregate consideration in excess of $5,000,000, with any of its
Affiliates, except (a) at prices and on terms and conditions substantially as
favorable to the U.S. Borrower or such Restricted Subsidiary (in the good faith
determination of the U.S. Borrower) as could reasonably be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among Holdings, the U.S. Borrower and any of the Restricted Subsidiaries and any
entity that becomes a Restricted Subsidiary as a result of such transaction not
involving any other Affiliate, (c) the payment of customary compensation and
benefits and reimbursements of out-of-pocket costs to, and the provision of
indemnity on behalf of, directors, officers, consultants, employees and members
of the boards of directors of Holdings, the U.S. Borrower or such Restricted
Subsidiary, (d) loans and advances to officers, directors, consultants and
employees in the ordinary course of business, (e) Restricted Payments and other
payments permitted under Section 6.04 or 6.06, (f) employment, incentive,
benefit, consulting and severance arrangements entered into in the ordinary
course of business with officers, directors, consultants and employees of
Holdings, the U.S. Borrower or its Restricted Subsidiaries, (g) (i) the
transactions pursuant to the agreements in effect on the Closing Date and set
forth in Schedule 6.07, (ii) the transactions pursuant to any other agreements
or arrangements as in effect on the Spin-Off Date (including the Transaction
Agreements) or entered into pursuant to or in connection with the Transaction
Agreements or (iii) any amendment, modification or supplement to the agreements
and arrangements referenced in clauses (i) and (ii) or any replacement thereof,
to the extent such amendment, modification or supplement is not adverse to the
Lenders in any material respect when taken as a whole (as determined in good
faith by the U.S. Borrower) compared to the applicable agreements or
arrangements as in effect on the Closing Date or the Spin-Off Date, as
applicable, (h) the Transactions and the payment of fees and expenses related to
the Transactions, (i) the issuance of Qualified Equity Interests of the U.S.
Borrower or Holdings and the granting of registration or other customary rights
in connection therewith, (j) any transaction with a Person (other than an
Unrestricted Subsidiary) that would constitute a transaction with an Affiliate
solely because the U.S. Borrower or any of the Restricted Subsidiaries owns an
Equity Interest in or otherwise Controls such Person, (k) the existence of, and
the performance by the U.S. Borrower or any Restricted Subsidiary of its
obligations under the terms of, any limited liability company agreement, limited
partnership or other organizational document or securityholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party on the Closing Date and which is set forth on
Schedule 6.07, and similar agreements that it may enter into thereafter,
provided that the existence of, or the performance by Holdings or any Restricted
Subsidiary of obligations under, any amendment to any such existing agreement or
any such similar agreement entered into after the Closing Date shall only be




102

--------------------------------------------------------------------------------







permitted by this Section 6.07(k) to the extent not more adverse to the interest
of the Lenders in any material respect when taken as a whole (in the good faith
determination of the U.S. Borrower) than any of such documents and agreements as
in effect on the Closing Date, (l) transactions with landlords, customers,
clients, suppliers, joint venture partners or purchasers or sellers of goods and
services, and any intellectual property licenses, in each case in the ordinary
course of business and not otherwise prohibited by this Agreement, (m) any
transaction in which the only consideration paid by the U.S. Borrower or any of
the Restricted Subsidiaries is in the form of Qualified Equity Interests to
Affiliates of the U.S. Borrower, or any contribution to the capital of the U.S.
Borrower or any Restricted Subsidiary (other than in consideration of
Disqualified Equity Interests), (n) the provision to Holdings, or to any
Unrestricted Subsidiaries, of cash management, accounting, business and
strategic management, legal, human resources, centralized purchasing, leasing
and other overhead services (including any necessary or incidental use of
equipment, goods or services involving intellectual property that are related to
the foregoing) in the ordinary course of business undertaken in good faith and
not for the purpose of circumventing any covenant set forth in this Agreement,
(o) transactions between the U.S. Borrower or any of the Restricted Subsidiaries
and any Person that would constitute a transaction with an Affiliate solely
because a director of such other Person is also a director of the U.S. Borrower
or Holdings, provided that such director abstains from voting as a director of
the U.S. Borrower or Holdings, as the case may be, on any matter involving such
other Person, (p) entry into, and payments by the U.S. Borrower or any of the
Restricted Subsidiaries pursuant to, tax sharing agreements, to the extent
permitted under Section 6.04, and intercompany transactions undertaken in good
faith for the purpose of improving the consolidated tax efficiency of Holdings,
the U.S. Borrower and the Restricted Subsidiaries and not for the purpose of
circumventing any covenant set forth in this Agreement, (q) the Xerox Guarantee
Obligations, (r) the guarantee by Holdings of any obligations of the U.S.
Borrower or any of the Restricted Subsidiaries, (s) the provision of services to
directors or officers of Holdings, the U.S. Borrower or any of its Restricted
Subsidiaries of the nature provided by Holdings, the U.S. Borrower or any of its
Restricted Subsidiaries to customers in the ordinary course of business and (t)
on or prior to the Spin-Off Date, (i) any cash management transactions, zero
balance arrangements or related transactions between or among Holdings, the U.S.
Borrower or any of its Restricted Subsidiaries, on the one hand, and Xerox or
any of its other subsidiaries, on the other hand, (ii) any cancelation of
Indebtedness, intercompany accounts, balances, credits or debits between or
among Holdings, the U.S. Borrower or any of its Restricted Subsidiaries, on the
one hand, and Xerox or any of its other subsidiaries, on the other hand, and
(iii) any other transactions between or among Holdings, the U.S. Borrower or any
of its Restricted Subsidiaries, on the one hand, and Xerox or any of its other
subsidiaries, on the other hand, in each case under this subclause (iii) in the
ordinary course of business.


SECTION 6.08.      Changes in Fiscal Year.  The U.S. Borrower will cause its
fiscal year to end on December 31 of each calendar year; provided that the U.S.
Borrower may upon written notice to the Administrative Agent cause its fiscal
year to end on another date with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), in which case the U.S.
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.


SECTION 6.09.      Financial Covenant.  The U.S. Borrower will not permit the
Total Net Leverage Ratio as of the last day of any fiscal quarter of the U.S.
Borrower (commencing with the full fiscal quarter ending after the Spin-Off
Date) to be greater than (i) 4.25 to 1.00 with respect to each fiscal quarter
until the fiscal quarter ending September 30, 2018 and (ii) 3.75 to 1.00 for
each fiscal quarter thereafter.


SECTION 6.10.      Burdensome Agreements.  The U.S. Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into or permit to exist
any Contractual Obligation that limits the ability of (a) any Restricted
Subsidiary to make Restricted Payments to a Borrower or any Subsidiary Guarantor
or to otherwise transfer property to or invest in a Borrower or any Subsidiary
Guarantor, or (b) the U.S. Borrower or any Subsidiary Guarantor to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Obligations or under the Loan
Documents; provided that the foregoing shall not apply to Contractual
Obligations which (i) (A) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 6.10) are listed in Schedule 6.10, (B) are
contained in the Senior Notes or Senior Notes Indenture as in effect on the
Closing Date and (C) to the extent Contractual Obligations permitted by clauses
(A) and (B) are set forth in an agreement evidencing Indebtedness, such
Contractual Obligations set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of the restrictions described
in clauses (A) or (B) that are contained in such Contractual




103

--------------------------------------------------------------------------------







Obligations, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into in contemplation of such Person
becoming a Restricted Subsidiary, (iii) represent Indebtedness of a Restricted
Subsidiary which is not the U.S. Borrower or a Subsidiary Guarantor which is
permitted by Section 6.01, (iv) arise in connection with any Disposition
permitted by Section 6.11, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 6.05 and applicable solely to such joint venture, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but solely to the extent any negative
pledge relates to the property financed by or secured by such Indebtedness (and
excluding in any event any Indebtedness constituting any Junior Financing) or
that expressly permits Liens for the benefit of the Administrative Agent and the
Lenders with respect to the credit facilities established hereunder and the
Obligations under the Loan Documents on a senior basis without the requirement
that such holders of such Indebtedness be secured by such Liens on an equal and
ratable, or junior, basis, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions may relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 6.01(e) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness, (ix) are customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business, (x) arise in connection with cash or other deposits
permitted under Section 6.02 or Permitted Encumbrances or are restrictions on
cash or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xi) are customary provisions in any documentation
related to vendor financing and receivables programs entered into in the
ordinary course of business or (x) are restrictions in any one or more
agreements governing Indebtedness entered into after the Closing Date that
contain encumbrances and other restrictions that are, taken as a whole, in the
good faith judgment of the U.S. Borrower, no more restrictive in any material
respect with respect to the U.S. Borrower or any Restricted Subsidiary than
those encumbrances and other restrictions that are in effect on the Closing Date
pursuant to agreements and instruments in effect on the Closing Date or, if
applicable, on the date on which such Restricted Subsidiary became a Restricted
Subsidiary pursuant to agreements and instruments in effect on such date.


SECTION 6.11.      Dispositions.  The U.S. Borrower will not, and will not
permit any Restricted Subsidiary to, make any Disposition, except:


(a)         Dispositions of obsolete or worn out Property and Dispositions of
property no longer used or useful in the conduct of the business of the U.S.
Borrower and the Restricted Subsidiaries, in each case, in the ordinary course
of business, and grants of source code licenses of software in the ordinary
course of business consistent with past practice;


(b)         Dispositions of inventory and immaterial assets in the ordinary
course of business;


(c)         Dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement Property;


(d)         Dispositions of Property (i) to the U.S. Borrower or to a Restricted
Subsidiary; provided that if the transferor of such Property is a Borrower or
Subsidiary Guarantor, the transferee thereof must be a Borrower or Subsidiary
Guarantor, (ii) to the extent such transaction constitutes an Investment
permitted under Section 6.05 and (iii) consisting of Equity Interests of
non-Loan Parties to other non-Loan Parties;


(e)         Dispositions permitted by Sections 6.03, 6.04 and 6.05 and Liens
permitted by Section 6.02;


(f)         Dispositions of cash and Cash Equivalents;


(g)         (i) Dispositions of accounts receivable in connection with the
collection or compromise thereof and (ii) Dispositions in connection with vendor
financing and receivables programs in the ordinary course of business;




104

--------------------------------------------------------------------------------







(h)         leases, subleases, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the U.S. Borrower and the Restricted Subsidiaries;


(i)          transfers of Property to the extent subject to Casualty Events or
other condemnation events;


(j)          Dispositions of Investments in, and issuances of any Equity
Interests in, joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;


(k)         on or after the Spin-Off Date, any Disposition of Property; provided
that (i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Event of
Default exists), no Event of Default shall exist or would result from such
Disposition and (ii) except in the case of any Permitted Asset Swap, with
respect to any Disposition pursuant to this clause (k), the U.S. Borrower or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents; provided, however, that for the purposes
of this clause (ii), each of the following shall be deemed to be cash:  (A) any
liabilities (as shown on the U.S. Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
U.S. Borrower or such Restricted Subsidiary, other than liabilities that are by
their terms subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the U.S. Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by the U.S. Borrower or such Restricted Subsidiary from such transferee
that are converted by the U.S. Borrower or such Restricted Subsidiary into cash
(to the extent of the cash received) within 180 days following the closing of
the applicable Disposition and (C) any Designated Non-Cash Consideration
received by the U.S. Borrower or such Restricted Subsidiary from such transferee
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of $50,000,000, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash consideration;


(l)          any Restricted Subsidiary may liquidate or dissolve if the U.S.
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the U.S. Borrower and is not materially disadvantageous to the
Lenders; and


(m)        Dispositions of the real property set forth on Schedule 6.11; and


(n)         the Specified Dispositions; provided that (x) solely in the case of
any Specified Disposition set forth in clause (ii) of the definition of
“Specified Disposition”, the definitive agreement governing such Specified
Disposition shall initially be entered into within twelve months of the
Amendment No. 3 Effective Date and (y) within three months after each Specified
Disposition, the Net Cash Proceeds of such Specified Disposition shall be
applied to either (i) repay, prepay, redeem, repurchase, defease or otherwise
satisfy any Indebtedness of the U.S. Borrower or any of its Restricted
Subsidiaries in an amount such that the pro forma Total Net Leverage Ratio on
such date does not exceed the Total Net Leverage Ratio as in effect immediately
prior to the applicable Specified Disposition (without giving effect to any cash
netting of the proceeds of the Specified Disposition) or (ii) to replace cash of
the U.S. Borrower or any of its Restricted Subsidiaries used for the purposes
described in clause (i);


provided that any Disposition of any Property to the extent classified pursuant
to Section 6.11(k) shall be for no less than the fair market value of such
Property at the time of such Disposition in the good faith determination of the
U.S. Borrower.


SECTION 6.12.      Lines of Business.  The U.S. Borrower will not, and will not
permit any of its Restricted Subsidiaries to, engage to any material extent in
any business substantially different from the businesses




105

--------------------------------------------------------------------------------







of the type conducted by the U.S. Borrower and its Restricted Subsidiaries on
the date of execution of this Agreement and businesses reasonably related,
ancillary or complementary thereto and reasonable extensions thereof.


SECTION 6.13.      Amendments to Organizational Documents.  The U.S. Borrower
shall not amend or otherwise modify any of its organizational documents in a
manner that would be materially adverse to the Lenders.


SECTION 6.14.      Certain Transactions Prior to the Spin-Off.  Notwithstanding
anything to the contrary set forth in this Agreement, in no event at any time
prior to the Spin-Off shall any covenant contained herein restrict the
transactions described in subclauses (i) and (ii) of Section 6.07(t).


SECTION 6.15.      Holdings Covenant.  Holdings shall directly own 100% of the
Equity Interests of the U.S. Borrower.  Holdings may not pledge or grant any
consensual Lien on the Equity Interests of the U.S. Borrower to any Person other
than Administrative Agent for the benefit of the Secured Parties.


ARTICLE VII


Events of Default


If any of the following events (each an “Event of Default”) shall occur and be
continuing:


(a)         either Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement (unless financed with
a Borrowing as contemplated by Section 2.05(c)), when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;


(b)         either Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, or to make any deposit of cash
collateral, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;


(c)         any representation or warranty made or deemed made by or on behalf
of the Borrowers or any Restricted Subsidiary in this Agreement or any other
Loan Document, or in any certificate, or other document required to be delivered
in connection with this Agreement or any other Loan Document, shall prove to
have been incorrect in any material respect when made or deemed made;


(d)         Holdings or the Borrowers shall fail to observe or perform any
covenant, condition or agreement contained in Article VI, Section 2.10(b)(viii),
Section 5.02(a), Section 5.03 (solely with respect to the legal existence of
Holdings or the Borrowers) or Section 5.08;


(e)         any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after written
notice thereof from the Administrative Agent to the Borrowers;


(f)          (i) either Borrower or any Restricted Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness (other than any Swap Agreement), when and
as the same shall become due and payable, or if a grace period shall be
applicable to such payment under the agreement or instrument under which such
Indebtedness was created, beyond such applicable grace period; or (ii) the
occurrence under any Swap Agreement of an “early termination date” (or
equivalent event) of such Swap Agreement resulting from any event of default or
“termination event” under such Swap Agreement as to which either Borrower or any
Restricted Subsidiary is the “defaulting party” or “affected party” (or
equivalent term) and, in either event, the termination value with respect to any
such Swap Agreement owed by the Borrowers or any Restricted Subsidiary as a
result thereof is greater than $50,000,000 and the Borrowers or any Restricted
Subsidiary fail to pay such termination value when due after applicable grace
periods;




106

--------------------------------------------------------------------------------







(g)         either Borrower or any Restricted Subsidiary shall default in the
performance of any obligation in respect of any Material Indebtedness or any
“change of control” (or equivalent term) shall occur with respect to any
Material Indebtedness, in each case, that results in such Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both, but after giving effect
to any applicable grace period) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (other than
solely in Qualified Equity Interests); provided that this clause (g) shall not
apply to (i) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness or as a
result of a casualty event affecting such property or assets or (ii) any default
that is validly waived by the holders of the relevant Material Indebtedness
prior to any termination of Commitments or acceleration of Loans as provided
below in this Article;


(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for a Borrower or any
Restricted Subsidiary (other than any Immaterial Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;


(i)          either Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for a Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;


(j)          either Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) shall become generally unable, admit in writing its
inability generally or fail generally to pay its debts as they become due;


(k)         one or more final, non-appealable judgments for the payment of money
in an aggregate amount in excess of $50,000,000 (to the extent due and payable
and not covered by insurance as to which the relevant insurance company has not
denied coverage) shall be rendered against a Borrower, any Restricted Subsidiary
or any combination thereof and the same shall remain unpaid or undischarged for
a period of 30 consecutive days during which execution shall not be paid, bonded
or effectively stayed;


(l)          an ERISA Event or Foreign Plan Event shall have occurred that, when
taken together with all other ERISA Events or Foreign Plan Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;


(m)         a Change in Control shall occur; or


(n)         (x) at any time, any Lien purported to be created by any Collateral
Document, for any reason other than (i) as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 6.03
or 6.11) or the satisfaction in full of all the Obligations or (ii) as a result
of the Administrative Agent’s failure to (A) maintain possession of any stock
certificate, promissory note or other instrument delivered to it under any
Collateral Document or (B) file Uniform Commercial Code continuation statements
(provided that, in the case of each of subclauses (A) and (B), the Loan Parties
shall have taken such remedial action as the Administrative Agent may reasonably
request), ceases to be in full force and effect; or any Loan Party contests in
writing the validity or enforceability of any provision of any




107

--------------------------------------------------------------------------------







Collateral Document; or (y) any Loan Party denies in writing that it has any or
further liability or obligation under any Collateral Document (other than as a
result of repayment in full of the Obligations and termination of the
Commitments), or purports in writing to revoke or rescind any Collateral
Document, in the case of clauses (x) and (y) with respect to a material portion
of the Collateral purported to be covered by the Collateral Documents,


then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments and the obligation of each Issuing Bank to issue, amend or extend
any Letter of Credit, and thereupon the Commitments and such obligations of each
Issuing Bank shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers and (iii) require the Borrowers to Cash Collateralize 103% of the
outstanding LC Exposure; and in case of any event with respect to the Borrowers
described in clause (h) or (i) of this Article, the Commitments and the
obligation of each Issuing Bank to issue, amend or extend any Letter of Credit,
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers and the Borrowers shall
Cash Collateralize 103% of the outstanding LC Exposure.


ARTICLE VIII


The Administrative Agent


(a)         Each of the Lenders and the Issuing Banks hereby irrevocably
appoints JPMorgan Chase Bank, N.A. as its agent and authorizes JPMorgan Chase
Bank, N.A. to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its collateral agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the collateral agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the collateral agent, the Lenders and the Issuing
Bank, and no Borrower shall have rights as a third party beneficiary of any of
such provisions.


(b)         The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as a financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Holdings, the Borrowers or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


(c)         [Reserved]


(d)         The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or by the other Loan




108

--------------------------------------------------------------------------------







Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Laws; and (c) except as expressly set forth herein and in the other
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the U.S. Borrower or any of its Subsidiaries that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided herein) or in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final non-appealable judgment.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice describing such
Default thereof is given to the Administrative Agent by the Borrowers, a Lender
or an Issuing Bank, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other Loan Document or any other agreement, instrument or document, or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


(e)         The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or an Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or an Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


(f)          The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents reasonably appointed by the Administrative
Agent.  The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.


(g)         The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Borrowers.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers and (unless an Event of Default under clause
(a), (b), (h) or (i) of Article VII shall have occurred and be continuing) with
the consent of the Borrowers (which consent of the Borrowers shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative




109

--------------------------------------------------------------------------------







Agent on behalf of the Lenders or the Issuing Banks under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Banks directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.  Any
resignation by JPMorgan Chase Bank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swingline Lender, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.  If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition of Defaulting Lender, the Required Lenders may, to the extent
permitted by applicable Laws, by notice in writing to the Borrowers and such
Person, remove such Person as Administrative Agent, and the Borrowers in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Borrowers shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Borrowers (not to
be unreasonably withheld), the Required Lenders shall not be permitted to select
a successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A).  If no such
successor shall have been appointed by the Borrowers or the Required Lenders, as
applicable, and shall have accepted such appointment within 30 days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
notice on the Removal Effective Date.


(h)         Each Lender and Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


(i)          To the extent required by any applicable Laws, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.16, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 30 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of any failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective).  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive




110

--------------------------------------------------------------------------------







absent manifest error.  Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due the
Administrative Agent under this clause (i).  The agreements in this clause (i)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.  For the avoidance of doubt, a “Lender” shall, for purposes of this
clause (i), include any Swingline Lender and any Issuing Bank.


(j)          The Administrative Agent, the Lenders and the Issuing Banks
irrevocably agree:


   (i)    that any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (A) upon
termination of the Commitments and payment in full of all Obligations (in each
case, other than (w) obligations under Secured Hedge Agreements, (x) obligations
under any Bilateral Letter of Credit Facilities, (y) Cash Management Obligations
and (z) contingent reimbursement and indemnification obligations, in each case
of this clause (z), not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit, (B) at the time
the Property subject to such Lien is transferred in connection with any transfer
permitted hereunder to any Person (other than in the case of a transfer by the
U.S. Borrower or a Subsidiary Guarantor, any transfer to the U.S. Borrower or a
Subsidiary Guarantor), (C) subject to Section 9.02, if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders (or such
greater number of Lenders as may be required pursuant to Section 9.02), (D) if
the Property subject to such Lien is owned by a Subsidiary Guarantor, upon
release of such Guarantor from its obligations under its Guarantee under the
applicable Guarantee Agreement pursuant to clause (iii) below or (E) if the
Property becomes Excluded Property;


  (ii)    (A) to release or subordinate any Lien on any Property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such Property that is permitted by Section 6.02(e) or 6.02(i) the extent
and for so long as the contract or other agreement in which such Lien is granted
validly prohibits the creation of any other Lien on such assets and (B) that the
Administrative Agent is authorized (but not required) to subordinate any Lien on
any Property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such Property that is permitted by any
other clause of Section 6.02 to be senior to the Liens securing the Obligations;
and


 (iii)    that (A) any Subsidiary Guarantor shall be automatically released from
its obligations under the Guarantee Agreement if such Person ceases to be a
Specified Domestic Subsidiary as a result of a transaction permitted hereunder
and (B) Conduent Finance shall be automatically released from its obligations
under the Guarantee Agreement and shall no longer be a Restricted Subsidiary
hereunder if the Senior Notes cease to be outstanding or Conduent Finance ceases
to be an issuer or obligor in respect of the Senior Notes or other Material
Indebtedness.


Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guarantee Agreement, Security
Agreement or Holdings Pledge Agreement pursuant to this paragraph (j).  In each
case as specified in this paragraph (j), the Administrative Agent will (and each
Lender irrevocably authorizes the Administrative Agent to), at the U.S.
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guarantee Agreement, Security
Agreement or Holdings Pledge Agreement, in each case in accordance with the
terms of the Loan Documents and this paragraph (j) and subject to the
Administrative Agent’s receipt of a certification by the U.S. Borrower and
applicable Loan Party stating that such transaction is in compliance with this
Agreement and the other Loan Documents and as to such other matters with respect
thereto as the Administrative Agent may reasonably request.


(k)         (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such




111

--------------------------------------------------------------------------------







Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that at least one of the following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:


(i) none of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),


(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),




112

--------------------------------------------------------------------------------







(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),


(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.


(c) The Administrative Agent, and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


Anything herein to the contrary notwithstanding, none of the Arrangers,
Co-Documentation Agents or Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Co-Documentation Agent, Syndication Agent, a Lender or
the Issuing Bank hereunder.


ARTICLE IX


Miscellaneous


SECTION 9.01.      Notices.


(a)         Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


   (i)    if to Holdings, the Borrowers, Conduent Finance, the Administrative
Agent, the Issuing Banks or the Swingline Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 9.01; and




113

--------------------------------------------------------------------------------



 




  (ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).


(b)         Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)         The Platform; Borrower Materials.  The Borrowers hereby acknowledge
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrowers or their respective
subsidiaries or any of their respective securities) (each, a “Public Lender”).
Each Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrowers
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Banks and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or (B)
not material (although it may be sensitive and proprietary) with respect to
Holdings, the Borrowers or their respective subsidiaries or any of their
respective securities for purposes of United States Federal securities laws
(provided, however, that such Borrower Materials shall be treated as set forth
in Section 9.12, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE ARRANGERS DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY
ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.




114

--------------------------------------------------------------------------------



 




(d)         Change of Address, Etc.  Each of Holdings, the Borrowers, the
Administrative Agent, the Issuing Banks and the Swingline Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to Holdings, the Borrowers, the Administrative Agent, the
Issuing Banks and the Swingline Lender.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Holdings, the Borrowers or their securities for
purposes of United States Federal or state securities laws.


SECTION 9.02.      Waivers; Amendments.


(a)         No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrowers therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.


(b)         Except as otherwise set forth in this Agreement or any other Loan
Document, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by Holdings, the Borrowers,
Conduent Finance, the Required Term B Lenders and the Required Lenders or by
Holdings, the Borrowers, Conduent Finance and the Administrative Agent with the
consent of the Required Term B Lenders and the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of each Lender directly adversely affected thereby, it being
understood that a waiver of any condition precedent set forth in Section 4.04 or
the waiver of any Default or mandatory prepayment shall not constitute an
increase of any Commitment of any Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest or premium thereon
(other than any waiver of the application of the default rate of interest
pursuant to Section 2.12(c), which shall only require the consent of the
Required Lenders), or reduce any fees payable hereunder, without the written
consent of each Lender directly adversely affected thereby, it being understood
that any change to the definition of “Total Net Leverage Ratio” or in the
component definitions thereof shall not constitute a reduction in such rate or
fee, (iii) postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly adversely affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest, (iv) change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly adversely affected thereby, (v) change
any of the provisions of this Section, the definition of “Required Lenders”, the
definition of “Required Revolving Lenders”, the definition of “Required
Revolving/TLA Lenders”, the definition of “Required Term B Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder without the written consent of each Lender or each Lender
of the applicable Class, as applicable, (vi) release all or substantially all of
the value




115

--------------------------------------------------------------------------------







of the Guarantees provided by the Guarantors under the Guarantee Agreement,
without the written consent of each Lender (except in connection with a
transaction permitted hereby), (vii) after the Closing Date, waive or modify any
condition precedent set forth in Section 4.04 with respect to Borrowings of
Revolving Loans, without the written consent of the Required Revolving Lenders,
(viii) release all or substantially all of the Collateral from the Lien of the
Collateral Documents, without the written consent of each Lender (except in
connection with a transaction permitted hereby), (ix) amend Section 10.1 of the
Security Agreement or Section 10.1 of the  Holdings Pledge Agreement without the
written consent of each Lender, (x) amend the definition of “Applicable
Percentage” without the written consent of each Lender, (xi) amend Section
2.10(b)(viii) in a manner that would have the effect of postponing the Delayed
DrawDollar Term A Loan Maturity Date, InitialEuro Term A Loan Maturity Date or
Revolving Credit Maturity Date without the consent of each applicable Lender or
(xii) change the definition of “Alternative Currency” except as set forth in
Section 1.11; provided that (1) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as the
case may be, (2) the Administrative Agent, Holdings, the Borrowers and Conduent
Finance may, with the consent of each other but without the consent of any other
Person, amend, modify or supplement this Agreement and any other Loan Document
to cure any ambiguity, typographical or technical error, omission, mistake,
defect or inconsistency, provided that such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof, (3) any waiver, amendment or
other modification of this Agreement that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by Holdings, the Borrowers, Conduent Finance and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time and (4) if the
terms of any waiver, amendment or other modification of this Agreement or any
other Loan Document provide that any Class of Loans (together with all accrued
interest thereon and all accrued fees payable with respect to the Commitments of
such Class) will be repaid or paid in full, and the Commitments of such Class
(if any) terminated, as a condition to the effectiveness of such waiver,
amendment or other modification, then so long as the Loans of such Class
(together with such accrued interest and fees) are in fact repaid or paid in
full and such Commitments are in fact terminated, in each case prior to or
substantially simultaneously with the effectiveness of such amendment, then such
Loans and Commitments shall not be included in the determination of the Required
Lenders with respect to such amendment.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder other than an amendment,
waiver or consent described in clauses (i), (ii), (iii) or (iv) above (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of less than all affected Lenders).


Notwithstanding the foregoing, (A) this Agreement and the other Loan Documents
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent, Holdings, the Borrowers and Conduent
Finance (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Credit Exposures and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and (B) this Agreement may be amended
as contemplated by Section 2.19 and Section 2.20 with only the consent of such
parties as is provided for by such Sections.


In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
Holdings, the Borrowers, Conduent Finance and the Lenders providing Replacement
Term Loans (as defined below) to permit the refinancing of all outstanding Term
Loans of any Class (“Refinanced Term Loans”) with a replacement term loan
tranche denominated in Dollars (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term Loans
at the time of such refinancing (except to the extent of nominal amortization
for periods where amortization has been eliminated as a result of prepayment of
the Term Loans) and (c) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders




116

--------------------------------------------------------------------------------







providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans (as determined by the U.S. Borrower in good faith), except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Term Loans in effect immediately
prior to such refinancing.


SECTION 9.03.      Expenses; Indemnity; Damage Waiver.


(a)         The U.S. Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their Affiliates (limited, in the case of legal expenses, to the reasonable and
documented fees, charges and disbursements of a single counsel for the Arrangers
and the Administrative Agent and their Affiliates (and, if necessary, one local
counsel in each applicable jurisdiction and any reasonably necessary regulatory
counsel)), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by the relevant Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel (and, if necessary, one local
counsel in each applicable jurisdiction, any reasonably necessary regulatory
counsel and one additional counsel for each group of similarly affected Persons
in the event of a conflict of interest)), in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.


(b)         The U.S. Borrower shall indemnify the Administrative Agent, the
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for the Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each group of similarly affected Indemnitees in the event of a
conflict of interest)), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution, enforcement or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) to the
extent relating to or arising from any of the foregoing, any actual or alleged
Release of Hazardous Materials at, on, under or from any property owned or
operated by the U.S. Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the U.S. Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and whether
brought by Holdings, a Borrower, their equityholders or any third party;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties of (y) resulted from
any dispute solely among Indemnitees (other than any dispute involving claims
against the Administrative Agent or any Arranger, in each case in its capacity
as such) and not arising out of any act or omission of the Borrowers or any of
their Affiliates.  The Borrowers shall not be liable for any settlement if such
settlement was effected without their consent (which consent shall not be
unreasonably withheld), but if settled with their written consent, the
indemnification obligations of the Borrowers under this Section 9.03(b) shall
apply in respect thereof.  The Borrowers shall not, without the prior written
consent of an Indemnitee (which consent shall not be unreasonably withheld or
delayed), effect any settlement of any pending or threatened proceedings in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (a) such settlement includes an unconditional release of such Indemnitee
in form and substance reasonably satisfactory to such Indemnitee from all
liability on claims that are the subject matter of such proceedings and (b) does
not include any statement as to or any




117

--------------------------------------------------------------------------------







admission of fault, culpability or a failure to act by or on behalf of any
Indemnitee or any injunctive relief or other non-monetary remedy.


(c)         To the extent that the U.S. Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, an Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, but without
releasing such Borrower from its obligation to do so, each Lender severally
agrees to pay to the Administrative Agent, the relevant Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or the Swingline Lender in its capacity as such.


(d)         To the extent permitted by applicable Laws, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that this clause (d) shall in no way limit the Borrowers’
indemnification obligations set forth in this Section 9.03.


(e)         All amounts due under this Section shall be payable not later than
15 days after written demand therefor; provided, however, that an Indemnitee
shall promptly refund any amount received under this Section 9.03, without
interest, to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of this Section 9.03.


SECTION 9.04.      Successors and Assigns.


(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrowers
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of this Section, (ii) by way of participation in accordance with the
provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.


(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and Loans (including for
purposes of this paragraph (b), participations in LC Disbursement and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


   (i)              Minimum Amounts.


(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments of any Class and the Loans at the time owing to
it of such Class or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and




118

--------------------------------------------------------------------------------







Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than (x) $1,000,000, in the case of Term B
Loans, Incremental Term Loans or Term B Loan Commitments, or (y) $5,000,000, in
the case of any other Loans or Commitments, in each case unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the U.S. Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.


    (ii)            Proportionate Amounts.  Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes on a non-pro rata basis;


   (iii)            Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)         the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Article VII(a), (b), (h) or (i) has occurred and is continuing at the time of
such assignment, (2) such assignment is an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund or (3) such assignment is
an assignment of an InitialEuro Term A Loan, Delayed DrawDollar Term A Loan or
Revolving Commitment to a Term A Lender or Revolving Lender or an Affiliate of a
Term A Lender or Revolving Lender; provided that the Borrowers shall be deemed
to have consented to any such assignment if they have not responded to a request
for their consent by written notice to the Administrative Agent within 10
Business Days after having received such request;


(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Term Loan Commitment, Revolving Commitment or Term Loan if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;


(C)         the consent of the Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and


(D)         the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans.


   (iv)           Assignment and Assumption.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


    (v)           No Assignment to the Borrowers.  No assignment shall be made
to Holdings, the Borrowers or any of Holdings’ or the Borrowers’ Affiliates or
subsidiaries.


   (vi)           No Assignment to Natural Persons.  No assignment shall be made
to a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person).




119

--------------------------------------------------------------------------------



 




  (vii)           No Assignment to a Defaulting Lender.  No assignment shall be
made to a Defaulting Lender or any Affiliate thereof.


 (viii)           Revolving Commitments.  No assignment of Revolving Loans or
Revolving Commitments shall be made to any Person that is unable to fund
Revolving Loans in all Alternative Currencies.


    (ix)           Assignment to a Professional Lender.  No assignment of
InitialEuro Term A Loan Commitments, Initial Term A Loans, Revolving Loans or
Revolving Commitments shall be made to a Person who is not a Professional
Lender.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, the Borrowers (at their expense) shall execute and deliver a Note to
the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.


(c)         Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and interest thereon of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and any Lender (as to itself), at any reasonable
time and from time to time upon reasonable prior notice.


(d)         Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrowers or
any of the Borrowers’ respective Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in LC Disbursements and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the Issuing
Banks shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 9.02(b)(i) that affects such
Participant.  Subject to paragraph (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 (subject to the limitations and requirements of such Sections and Section
2.18) to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section (it being agreed that any
documentation required to be provided under Section 2.16(e) shall be provided
solely to the participating Lender).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided that such Participant shall be subject to Sections 2.17
and 2.18 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and interest thereon of each participant’s interest in
the Loans or other




120

--------------------------------------------------------------------------------







obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of the participation in question for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.


(e)         Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent or except to
the extent the entitlement to a greater payment results from a Change in Law
after the sale of such participation.


(f)         Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)         Resignation as Issuing Bank or Swingline Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time any
Issuing Bank assigns all of its Revolving Commitment and Revolving Loans
pursuant to paragraph (b) above, such Issuing Bank may, (i) upon 30 days’ notice
to the Borrowers and the Lenders, resign as Issuing Bank and/or (ii) upon 30
days’ notice to the Borrowers, resign as Swingline Lender.  In the event of any
such resignation as Issuing Bank or Swingline Lender, the Borrowers shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swingline
Lender hereunder; provided, however, that no failure by the Borrowers to appoint
any such successor shall affect the resignation of JPMorgan Chase Bank, N.A. as
Issuing Bank or Swingline Lender, as the case may be.  If JPMorgan Chase Bank,
N.A. resigns as Issuing Bank, it shall retain all the rights, powers, privileges
and duties of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
LC Disbursement with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.05(c)).  If JPMorgan Chase Bank, N.A. resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04.  Upon the appointment of a successor Issuing
Bank and/or Swingline Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swingline Lender, as the case may be, and (b) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to JPMorgan Chase Bank, N.A.  to effectively assume
the obligations of JPMorgan Chase Bank, N.A. with respect to such Letters of
Credit.


SECTION 9.05.      Survival.  All representations and warranties made hereunder
and in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Event, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.




121

--------------------------------------------------------------------------------



 




SECTION 9.06.      Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto as of
the Closing Date, and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile
or.pdf shall be effective as delivery of an originally executed counterpart of
this Agreement.


SECTION 9.07.      Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.      Right of Setoff.


(a)         If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, after obtaining the prior written consent of the Administrative Agent,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the applicable Borrower against any of and all the Obligations of such Borrower
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.


(b)         To the extent that any payment by or on behalf of a Borrower is made
to the Administrative Agent, any Issuing Bank or any Lender, or the
Administrative Agent, the Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Federal Funds Effective Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the Issuing Bank under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.


SECTION 9.09.      Governing Law; Jurisdiction; Consent to Service of Process.


(a)         This Agreement shall be construed in accordance with and governed by
the law of the State of New York (without regard to the conflict of law
principles thereof to the extent that the application of the laws of another
jurisdiction would be required thereby).


(b)         Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or




122

--------------------------------------------------------------------------------







enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Notwithstanding the foregoing, nothing in any Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding to enforce any award or judgment against
Holdings, the Borrowers, their respective subsidiaries or their respective
properties or to exercise any right under the Collateral Documents against any
Collateral in the courts of any jurisdiction.


(c)         Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.


(d)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  The Dutch Borrower
hereby appoints the U.S. Borrower as its agent for service of process. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.


SECTION 9.10.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.      Confidentiality.  Each of the Administrative Agent, the
Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors, reinsurers and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided, that to the extent
practicable and permitted by law, the Borrowers have been notified prior to such
disclosure so that the Borrowers may seek, at the Borrowers’ sole expense, a
protective order or other appropriate remedy), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.19 or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to a Borrowers and their obligations,
(g) with the consent of the Borrowers, (h) to S&P, Moody’s, Fitch or another
internationally recognized rating agency or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any




123

--------------------------------------------------------------------------------







of their respective Affiliates on a nonconfidential basis from a source other
than Holdings or the Borrowers.  For purposes of this Section, “Information”
means all information received from Holdings, the Borrowers or any Subsidiary
relating to Holdings, the Borrowers or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by Holdings, the Borrowers or any Subsidiary; provided that
all information received after the Closing Date from Holdings, the Borrowers or
any of their respective Subsidiaries shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the Issuing Banks acknowledge
that (a) the Information may include material non-public information concerning
Holdings, the Borrowers or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.


In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and publicly available information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Loans.


SECTION 9.13.      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers and each other Loan Party, which information includes
the name and address of the Borrowers and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and each other Loan Party in accordance
with the Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.


SECTION 9.14.      Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.


SECTION 9.15.      No Fiduciary Duty.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), Holdings,
the Borrowers and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between Holdings, the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arrangers, on the other hand, (B)
each of Holdings, the Borrowers and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Holdings, the Borrowers and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in




124

--------------------------------------------------------------------------------



 




writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Holdings, the Borrowers, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to
Holdings, the Borrowers, any other Loan Party or any of  their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Holdings, the Borrowers, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor any Arranger nor any Lender has any obligation to disclose any of such
interests to Holdings, the Borrowers, any other Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by Laws, each of
Holdings, the Borrowers and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.  Each
party hereto acknowledges and agrees that the Arrangers have not and will not be
acting as fiduciaries for the Lenders and that the Arrangers shall not have any
powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents in their capacities as such.


SECTION 9.16.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:


  (i)                      a reduction in full or in part or cancellation of any
such liability;


 (ii)                      a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or


(iii)                      the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.


SECTION 9.17.      Dutch Borrower Representation.  If the Dutch Borrower is
represented by an attorney in connection with the signing and/or execution of
this Agreement or any other agreement, deed or document referred to in or made
pursuant to this Agreement, it is hereby expressly acknowledged and accepted by
the other parties to this Agreement that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.


[Signature Pages Follow]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.


CONDUENT INCORPORATED


By:     
        Name:
        Title:




125

--------------------------------------------------------------------------------



 




XEROX BUSINESS SERVICES, LLC
 
By:     
        Name:
        Title:


 
AFFILIATED COMPUTER SERVICES INTERNATIONAL B.V.
 
By:     
        Name:
        Title:

   

CONDUENT FINANCE, INC.
 
By:     
        Name:
        Title:




 


126

--------------------------------------------------------------------------------







 JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender,
as an Issuing Bank and as Administrative Agent
 
By:     
        Name:
        Title:



 
[                      ], individually as a Lender
 
By:     
        Name:
        Title:

 
 
 
127

--------------------------------------------------------------------------------

Schedule I


 




[The Schedules are being held on file with the Administrative Agent]







--------------------------------------------------------------------------------

Schedule II

 




[The Schedules are being held on file with the Administrative Agent]




 
 